Exhibit 10.38

 

OFFICE LEASE

 

101 HUDSON STREET

 

JERSEY CITY, NEW JERSEY

 

AGREEMENT OF LEASE

 

between

 

101 HUDSON LEASING ASSOCIATES, Landlord

 

and

 

OPTIMER PHARMACEUTICALS, INC., Tenant

 

Dated As Of:  February 9, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

REFERENCE PAGE

1-2

 

 

ARTICLE 1 RENT

4

 

 

ARTICLE 2 TERM

6

 

 

ARTICLE 3 ADDITIONAL RENT

8

 

 

ARTICLE 4 ELECTRICITY

18

 

 

ARTICLE 5 USE

20

 

 

ARTICLE 6 ALTERATIONS AND INSTALLATIONS

21

 

 

ARTICLE 7 REPAIRS

26

 

 

ARTICLE 8 REQUIREMENTS OF LAW, HAZARDOUS MATERIALS

28

 

 

ARTICLE 9 INSURANCE, LOSS, REIMBURSEMENT, LIABILITY

30

 

 

ARTICLE 10 DAMAGE BY FIRE OR OTHER CAUSE

33

 

 

ARTICLE 11 ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

35

 

 

ARTICLE 12 CERTIFICATE OF OCCUPANCY

41

 

 

ARTICLE 13 ADJACENT EXCAVATION - SHORING

41

 

 

ARTICLE 14 CONDEMNATION

42

 

 

ARTICLE 15 ACCESS TO DEMISED PREMISES; CHANGES

43

 

 

ARTICLE 16 CONDITIONS OF LIMITATION

45

 

 

ARTICLE 17 RE-ENTRY BY LANDLORD, INJUNCTION

46

 

 

ARTICLE 18 DAMAGES

47

 

 

ARTICLE 19 LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

49

 

 

ARTICLE 20 QUIET ENJOYMENT

49

 

 

ARTICLE 21 SERVICES AND EQUIPMENT

50

 

 

ARTICLE 22 DEFINITIONS

54

 

 

ARTICLE 23 INVALIDITY OF ANY PROVISION

55

 

 

ARTICLE 24 BROKERAGE

55

 

 

ARTICLE 25 SUBORDINATION

55

 

 

ARTICLE 26 CERTIFICATE OF TENANT

58

 

 

ARTICLE 27 LEGAL PROCEEDINGS, WAIVER OF JURY TRIAL, WAIVER OF TERMINATION RIGHTS

59

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 28 SURRENDER OF DEMISED PREMISES

59

 

 

ARTICLE 29 RULES AND REGULATIONS

60

 

 

ARTICLE 30 CONSENTS AND APPROVALS

61

 

 

ARTICLE 31 NOTICES

61

 

 

ARTICLE 32 NO WAIVER

62

 

 

ARTICLE 33 CAPTIONS

63

 

 

ARTICLE 34 INABILITY TO PERFORM

63

 

 

ARTICLE 35 NO REPRESENTATIONS BY LANDLORD

63

 

 

ARTICLE 36 NAME OF BUILDING

63

 

 

ARTICLE 37 PARKING

64

 

 

ARTICLE 38 INDEMNITY

65

 

 

ARTICLE 39 MEMORANDUM OF LEASE

65

 

 

ARTICLE 40 SECURITY DEPOSIT

66

 

 

ARTICLE 41 MISCELLANEOUS

68

 

 

ARTICLE 42 SUBSTITUTE SPACE

71

 

 

ARTICLE 43 SIGNAGE

72

 

 

ARTICLE 44 TENANT ALLOWANCE

73

 

 

ARTICLE 45 OPTION TO RENEW

75

 

 

ARTICLE 46 NOTICE OF SPACE AVAILABILITY

78

 

SCHEDULES

 

A

 

- The Land

B

 

- Floor Plan

C

 

- Permitted Deductions from Initial Premises Allowance

D

 

- Intentionally Omitted

E

 

- Cleaning and Janitorial Services

F

 

- Formula for Cost of Chilled Water

G

 

- Form of Estoppel Certificate

H

 

- Rules and Regulations

I

 

- Commencement Date Agreement

J

 

- Tenant Criteria Manual

K

 

- Holidays

L

 

- Existing Furniture

 

iii

--------------------------------------------------------------------------------


 

REFERENCE PAGE

 

This Reference Page is incorporated in and constitutes an integral part of this
Lease.  In addition to the other terms elsewhere defined in this Lease, the
following terms wherever used in this Lease shall have the meanings set forth in
this Reference Page.

 

(a)       Notices to Landlord

 

101 Hudson Leasing Associates

c/o Mack-Cali Realty Corporation

343 Thornall Street

8th Floor

Edison, New Jersey 08837-2206

Attention:   Mitchell E. Hersh

                   President and Chief Executive Officer

 

with a simultaneous copy to:

 

101 Hudson Leasing Associates

c/o Mack-Cali Realty Corporation

343 Thornall Street

8th Floor

Edison, New Jersey 08837-2206

Attention:   Roger W. Thomas, Esq.

                   Executive Vice President,

                   General Counsel and Secretary

 

 

 

(b)       Notices to Tenant

 

Optimer Pharmaceuticals, Inc.

10110 Sorrento Valley Road

Suite C

San Diego, California 92121

Attention: Vice President, Operations  and Information Technology

 

and, after occupancy, with a simultaneous copy to Tenant at the Building

 

with a simultaneous copy to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

Attention: Tom Coll, Esq.

 

1

--------------------------------------------------------------------------------


 

(c)      Rentable Square Feet of Demised Premises

 

For all purposes of this Lease, shall be deemed to be 14,196 rentable square
feet, excluding vertical penetrations

 

 

 

(d)      Demised Premises (“demised premises”)

 

a portion of the thirty-fifth (35th) floor in the building located at 101 Hudson
Street, Jersey City, New Jersey, shown hatched on the plan annexed hereto as
Schedule B

 

 

 

(e)      Commencement Date

 

The later to occur of: (i) the date by when this Lease has been fully executed
and unconditionally delivered by and between Landlord and Tenant or (ii) the
date by when Landlord makes the demised premises available to Tenant for its
use, possession and/or occupancy with all of the work described in Section 2.04
hereof complete.  If the Commencement Date shall not have occurred by the date
falling four (4) months from the date hereof, then, in addition to any other
abatement provided for herein, the Rent Commencement Date shall be extended by
one (1) day for each day that the Commencement Date is delayed beyond the date
falling four (4) months from the date hereof.

 

 

 

(f)        Expiration Date

 

the last day of the month in which occurs the day immediately before the fifth
(5th) anniversary of the Rent Commencement Date

 

 

 

(g)       Term

 

Commencement Date — Expiration Date

 

 

 

(h)       Basic Annual Rent

 

(i)                    $468,468.00 per annum ($39,039.00 per month) ($33.00
annually per rentable square foot) for the period commencing on the Rent
Commencement Date and ending on the day immediately preceding the twenty-seventh
(27th) month anniversary of the Commencement Date;

 

(ii)                 $496,860.00 per annum ($41,405.00 per month) ($35.00
annually per rentable square foot)for the period commencing on the
twenty-seventh (27th) month anniversary of the Commencement Date and ending on
the day immediately preceding the thirty-ninth (39th) month anniversary of the
Commencement Date; and

 

(iii)              $525,252.00 per annum ($43,771.00 per month) ($37.00 annually
per rentable square foot) for the

 

2

--------------------------------------------------------------------------------


 

 

 

period commencing on the thirty-ninth (39th) month anniversary of the
Commencement Date and ending on the Expiration Date.

 

 

 

(i)        Tenant’s Tax Share

 

1.14%

 

 

 

(j)        Base Tax Year

 

The Tax Year commencing on January 1, 2011 and ending on December 31, 2011

 

 

 

(k)       Tenant’s Expense Share

 

1.21%

 

 

 

(l)        Base Operating Year

 

The calendar year 2011

 

 

 

(m)      Permitted Use

 

Executive, general and administrative offices

 

 

 

(n)       Tenant’s NAISC Number

 

541712

 

 

 

(o)       Tenant’s Vehicles

 

nine (9)

 

 

 

(p)       Security Deposit

 

$234,234.00, subject to Article 40 hereof

 

 

 

(q)       Tenant’s Electric Share

 

46%

 

 

 

(r)        Broker

 

Cushman & Wakefield of New Jersey, Inc.

One Meadowlands Plaza

7th Floor

East Rutherford, New Jersey 07073-2195

 

 

 

(s)       Rent Commencement Date

 

The third (3rd) month anniversary of the Commencement Date

 

 

 

(t)        Initial Premises Allowance

 

$319,410.00, subject to Section 2.04 and Article 44 hereof

 

 

 

(u)       Tenant’s Chilled Water Share 

 

46%

 

 

 

(v)       Renewal Term

 

One (1) five (5) year Renewal Term pursuant to Article 45 hereof

 

3

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE made as of the 9th day of February, 2011, between 101 HUDSON
LEASING ASSOCIATES (“Landlord”), a New Jersey general partnership having an
address at c/o Mack-Cali Realty Corporation, 343 Thornall Street, 8th Floor,
Edison, New Jersey 08837-2206 and OPTIMER PHARMACEUTICALS, INC. (“Tenant”), a
Delaware corporation having an address at 10110 Sorrento Valley Road, Suite C,
San Diego, California 92121.

 

W I T N E S S E T H

 

WHEREAS, Landlord is the owner of a leasehold interest in the land described on
Schedule A attached hereto (the “Land”);

 

WHEREAS, the Land is located in Jersey City, New Jersey at 101 Hudson Street,
consisting as of the date hereof of the building, which building includes the
Parking Garage (as hereinafter defined) (collectively, being referred to
hereinafter as the “Building”) and the common areas serving the Building (the
Land, together with all of the improvements now or hereafter located thereon,
including without limitation, the Building, being hereinafter referred to as the
“Property”);

 

WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to lease
from Landlord, on the terms hereinafter set forth, certain space in the
Building.

 

NOW THEREFORE, the parties hereby covenant and agree as follows:

 

ARTICLE 1

 

RENT

 

1.01.                             Tenant hereby agrees to pay to Landlord basic
annual rent (the “basic annual rent”) as set forth in Section (h) of the
Reference Page hereof.  The basic annual rent shall be paid by Tenant in equal
monthly installments in advance on the first day of each calendar month during
the Term from and after the Rent Commencement Date, at the office of Landlord or
such other place as Landlord may designate, without any setoff or deduction
whatsoever, except such deductions as are specifically referred to in
Articles 10 and 14 hereof (or as otherwise specifically set forth in this Lease,
if at all).  The first full month’s installment of basic annual rent shall be
paid by Tenant to Landlord upon the execution of this Lease.  Should the Rent
Commencement Date fall on any day other than the first day of a month, then the
basic annual rent for such month shall be pro-rated on a per diem basis, and
Tenant agrees to pay the amount thereof for such partial month on the Rent
Commencement Date.

 

1.02.                             Tenant shall pay the basic annual rent and all
additional rent payable hereunder in lawful money of the United States by check
(subject to collection) drawn to Landlord’s order on a bank which is a member of
the New York Clearinghouse Association or a successor thereto, or a New Jersey
bank.  All sums, other than basic annual rent, payable by Tenant hereunder shall
be deemed additional rent and shall be payable on demand unless other payment
dates are hereinafter provided.  Landlord shall have the same rights and
remedies (including, without limitation, the right to commence a summary
dispossess proceeding) for a default in the payment

 

4

--------------------------------------------------------------------------------


 

of additional rent as for a default in the payment of basic annual rent
notwithstanding the fact that Tenant may not then also be in default in the
payment of basic annual rent.

 

1.03.                        (a)                                  If Tenant
shall fail to pay when due any installment of basic annual rent or any payment
of additional rent, then Tenant shall pay Landlord, as additional rent, a late
charge equal to three (3%) percent of such installment or payment as
compensation for Landlord’s additional administrative expenses relating to such
late payment. The first (1st) time in any single calendar year that an
installment of basic annual rent or additional rent is not paid when due, for
that one (1) time only, the aforementioned late charge shall not be imposed if
the unpaid amount is paid in full by the date falling fifteen (15) days after
the due date. If, in any calendar year, all installments of basic annual rent
and all payments of additional rent are paid when due, then, the late charge
waiver applicable to subsequent calendar years shall nonetheless be limited to
just one (1) single instance per calendar year.

 

(b)                                 If Tenant shall fail to pay when due any
installment of basic annual rent or any payment of additional rent, Tenant shall
pay in addition to the late charge provided in said paragraph (a) interest on
all such amounts (including the late charge) at the Interest Rate (as said term
is defined in Article 22 hereof), from the date when such installment or payment
shall have become due to the date of payment thereof, and such interest shall be
deemed additional rent.  The first (1st) time in any single calendar year that
an installment of basic annual rent or additional rent is not paid when due, for
that one (1) time only, the aforementioned interest payment shall not be imposed
if the unpaid amount is paid in full by the date falling fifteen (15) days after
the due date. If, in any calendar year, all installments of basic annual rent
and all payments of additional rent are paid when due, then, the interest
payment waiver applicable to subsequent calendar years shall nonetheless be
limited to just one (1) single instance per calendar year.

 

(c)                                  The provisions of this Section 1.03 are in
addition to all other remedies available to Landlord for nonpayment of basic
annual rent or additional rent.

 

1.04.                        Landlord agrees that no basic annual rent shall be
due from Tenant that is solely attributable only to the period (“Free Rent
Period”) beginning on the Commencement Date and ending on the day immediately
prior to the Rent Commencement Date (as the same may be extended pursuant to the
terms of this Lease). If, prior to the Rent Commencement Date, a monetary breach
and/or a material non-monetary breach occurs under the Lease (after receipt of
any required written notice and beyond the expiration of any applicable grace
period), then, in addition to any and all other rights and remedies of Landlord,
Tenant shall become immediately obligated to: (i) pay Landlord at once in a
single lump sum an amount equal to the full amount of basic annual rent waived,
calculated as though basic annual rent had been due under Section (h)(i) of the
Reference Page hereof, and (ii) pay Landlord basic annual rent under
Section (h) of the Reference Page at all times after the date of such monetary
breach and/or material non-monetary breach (which remains uncured after receipt
of any required written notice and beyond the expiration of any applicable grace
period) as if the Free Rent Period ended on the date of such breach.  If the
date of such monetary breach and/or material non-monetary breach (which remains
uncured after receipt of any required written notice and beyond the expiration
of any

 

5

--------------------------------------------------------------------------------


 

applicable grace period) occurs on a date other than on the first (1st) day of a
calendar month, then, the basic annual rent for such partial month shall be
equitably prorated in a manner reasonably determined by Landlord.

 

ARTICLE 2

 

TERM

 

2.01.                             Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, on the terms hereinafter set forth, the demised
premises, for a term (the “Term”) beginning on the Commencement Date and ending
on the Expiration Date, unless the Term shall sooner cease and terminate as
hereinafter provided.

 

2.02.                        (a)                                  Landlord
hereby leases to Tenant and Tenant hereby hires from Landlord the demised
premises in their “AS-IS” condition for the Term under the terms and conditions
set forth in this Lease, subject to the completion by Landlord of the work
described in Section 2.04 hereof.  Landlord shall have no obligation to perform
any improvement work in the demised premises or grant Tenant any construction
allowance, except as expressly provided in Section 2.04 and Article 44 hereof. 
Tenant accepts the demised premises in their “AS IS” physical condition and
state of repair, subject to the completion by Landlord of the work described in
Section 2.04 hereof, without any representation or warranty whatsoever by
Landlord or Landlord’s agents as to the condition of the demised premises or the
value thereof or the utility thereof or usefulness for any particular purpose or
any other matter or thing relating in any way to the demised premises, except to
the extent expressly set forth in this Lease.  All installations, materials and
work which may be undertaken by Tenant to prepare, equip, decorate and furnish
the demised premises for Tenant’s initial use or occupancy (collectively,
“Initial Work”) shall be performed, at Tenant’s expense, in accordance with
Article 6.

 

(b)                                 Except as otherwise expressly provided
herein (including, without limitation, section (e) of the Reference Page), if
for any reason Landlord shall be unable to deliver to Tenant possession of the
demised premises or any other space leased by Tenant pursuant to this Lease on
any date specified in this Lease for such delivery, Landlord shall have no
liability to Tenant therefor and the validity of this Lease shall not be
impaired, nor shall the Term be extended, by reason thereof.  This
Section 2.02(b) shall be an express provision to the contrary for purposes of
any applicable Legal Requirement (as hereinafter defined) now or hereafter in
effect.  The “Existing Furniture” shall mean the furniture in the demised
premises on the Commencement Date, as described in Schedule L hereof.  Tenant
acknowledges that it accepts the Existing Furniture in its “as is” physical
condition and state of repair as of the Commencement Date without representation
by, recourse against or warranty from Landlord.  Such Existing Furniture shall
be the personal property of Tenant and Tenant shall bear all risk of loss with
respect thereto.  In view of the reversionary interest that Landlord maintains
to repossess all or any of the Existing Furniture pursuant to this
Section 2.02.(b), Tenant agrees that, at its sole cost and expense, Tenant shall
maintain and repair, if necessary, the Existing Furniture, subject to
obsolescence and reasonable and normal wear and tear and shall not remove from
the demised premises all or any of the Existing Furniture, except as otherwise
required or

 

6

--------------------------------------------------------------------------------


 

permitted under this Section 2.02.(b)(ii) hereof.  Notwithstanding anything to
the contrary contained herein, Tenant may dispose of any of the Existing
Furniture at any time, provided, however, that Tenant shall first notify
Landlord in writing that Tenant will be disposing of the same (in each case, the
“Discarded Furniture”), and if Landlord elects to retain such Discarded
Furniture, Landlord will have five (5) business days from receipt of Tenant’s
notice to: (i) notify Tenant that Landlord elects to retain, without
compensation from Landlord, such Discarded Furniture and (ii) remove, at
Landlord’s cost, the Discarded Furniture from the Demised Premises.  If Landlord
opts to not retain such Discarded Furniture, then, any removal of such Discarded
Furniture shall be effectuated by Tenant at its cost.  If there is a breach in
the Lease, beyond the giving of any required written notice and the expiration
of any applicable cure period, Tenant agrees that Landlord, at its option, may
require Tenant to surrender to Landlord all or any items of the Existing
Furniture, as identified by Landlord to Tenant in writing, and Tenant shall
strictly comply with such requirement, if imposed by Landlord, at Tenant’s sole
cost.  Tenant agrees that all surrendered items of Existing Furniture shall be
in good and clean condition, subject to obsolescence and reasonable and normal
wear and tear.  At the end of the Term, at Landlord’s option, the Existing
Furniture shall be either: (1) surrendered by Tenant without compensation from
Landlord; or (2) removed by Tenant, in which event, Tenant, at its sole cost and
expense, shall repair any damage to the Building resulting from such removal.

 

2.03.                             Landlord may submit to Tenant a written
agreement, substantially in the form annexed as Schedule I, confirming the date
fixed by Landlord, in accordance with the provisions of this Lease, as the
Commencement Date and the Expiration Date and Tenant shall execute such
agreement and return it to Landlord within fifteen (15) calendar days
thereafter.  Any failure of the parties to execute such written agreement shall
not affect the validity of the Commencement Date or the Expiration Date as fixed
and determined by Landlord as aforesaid.

 

2.04.                             On or  before (and as a condition to the
occurrence of) the Commencement Date, Landlord, at its cost and using Building
standard means, methods, materials and manpower, shall: (i) repaint the interior
walls of the demised premises that are painted as of the date hereof,
(ii) replace with new carpet the carpet affixed on the date hereof to the floors
of the demised premises, (iii) repair any damaged ceiling tiles in the demised
premises or replace them with new ceiling tiles, (iv) install new ceiling tiles
in the demised premises to replace missing ceiling tiles, (v) repair any damaged
doors in the demised premises or replace them with new doors, (vi) install new
doors in the demised premises to replace missing doors, (vii) repair any damaged
door knobs/locks in the demised premises or replace them with new door
knobs/locks, (viii) install new door knobs/locks in the demised premises to
replace missing door knobs/locks, (ix) repair any damaged light switches in the
demised premises or replace them with new light switches, (x) replace any
non-functional thermostat controls in the demised premises with new thermostat
controls and (xi) patch up any material damage to the interior non-structural
walls of the demised premises.  In connection with Landlord performing all or
any of the work described in Section 2.04.(i) — (ii) hereof, Tenant shall
strictly comply, at its expense, with any and all reasonable directives of
Landlord requiring Tenant to disassemble, relocate and re-install any furniture
systems, and Tenant’s failure to so strictly comply shall, among other rights
and remedies of Landlord, entitle Landlord to fix the Commencement Date as the
date, determined by Landlord, on which the Commencement Date would have occurred
had Tenant strictly

 

7

--------------------------------------------------------------------------------


 

complied with Landlord’s reasonable directives to disassemble, relocate and
re-install any furniture systems.  Such directives of Landlord will provide
Tenant with reasonable time, up to, but not more than, three (3) days, to
complete the disassembling, relocation and re-installation of any furniture
systems.  On the date hereof, it is contemplated that Landlord shall direct
Tenant to disassemble, relocate and re-install the furniture systems in two
(2) separate phases and that Tenant shall have up to, but not more than, six
(6) days combined to complete both phases.  Tenant agrees that the amounts set
forth in Schedule C hereof, which reflect the expenses charged by Landlord in
connection with the work, labor and/or materials furnished under Sections
2.04.(i) and/or 2.04.(ii) hereof shall be deducted from the Initial Premises
Allowance.

 

ARTICLE 3

 

ADDITIONAL RENT

 

3.01.                        A.                                   For purposes
hereof, the following definitions shall apply:

 

(a)                                  The term “Tax Year” shall mean each period
of twelve months which includes any part of the period commencing on the date
hereof and ending upon the expiration of the Term which now or hereafter is or
may be duly adopted as the fiscal year for real estate tax purposes for Jersey
City, New Jersey.

 

(b)                                 The term “Taxes” shall mean (i) all real
estate taxes, assessments and special assessments, payments in lieu of any such
taxes, assessments or special assessments (including, without limitation, any
payments or charges of any kind or nature whatsoever imposed pursuant to
N.J.S.A. § 40:55C-40 et seq. (West 1967, as supplemented from time to time, as
the same may be amended or supplemented (collectively “Fox Lance Charges”)) and
any payments or charges of any kind or nature whatsoever imposed pursuant to
N.J.S.A. § 40A:20-1 et seq. (West 1967, as supplemented from time to time, as
the same may be amended or supplemented (collectively, “PILOT Payments”)), and
any other governmental levy, tax, charge or imposition (including any interest
imposed thereon by reason of Landlord’s election to pay same in installments(not
including late payment interest and penalties), general or special, ordinary or
extraordinary, unforeseen as well as foreseen, of any kind or nature whatsoever,
which are or may be assessed, levied or imposed by any Governmental Authority
(as defined in Section 22.07) upon, or become a lien or due and payable in
respect of, the Property, or the sidewalks, plazas and streets adjacent thereto
and all replacements thereof, and constituting a part of the same tax lot or
lots, and (ii) any customary expenses incurred by Landlord, including payments
to attorneys, accountants and appraisers, in contesting any of the items set
forth in clause (i) of this sentence or the assessed valuations of such portion
of the Property or in achieving any tax abatement for such portion of the
Property, provided that such expenses shall not exceed the amount of the actual
reduction realized by Landlord.  Except for any Fox Lance Charges or PILOT
Payments which are based in whole or in part on income (which shall be included
in Taxes) and except as provided in the following sentence with respect to
changes in the method of taxation or in the taxing authority, the term “Taxes”
shall not include any income, franchise, transfer, inheritance, capital stock,
estate, profit or succession tax levied against Landlord.  If due to a future
change in the method of taxation or in the taxing authority, (x) a new

 

8

--------------------------------------------------------------------------------


 

or additional real estate tax or (y) a new income, franchise, transfer,
inheritance, capital stock, estate, profit or succession tax or other tax or
governmental imposition, however designated, shall be levied against Landlord
and/or the Property, in substitution in whole or in part for any tax which would
constitute Taxes, or in lieu of additional Taxes, such tax or imposition shall
be deemed for the purposes hereof to be included within the term “Taxes.”

 

(c)                                  The term “Tenant’s Tax Share” shall mean
the percentage resulting from dividing the number of rentable square feet from
time to time included in the demised premises and with respect to which Tenant
is obligated to make Tenant’s Tax Payments pursuant to Section 3.01(B) by the
number of rentable square feet in the Building, which the parties agree shall be
1,214,870 rentable square feet as of the date of this Lease excluding the
parking garage located in the Building (the “Parking Garage”).  If at any time
after the date of this Lease rentable square footage of office, retail or other
commercial space (exclusive of storage space that is an adjunct to such space
and the Parking Garage) shall be added to or subtracted from the Building,
Tenant’s Tax Share shall be equitably adjusted so that Tenant pays its
proportionate share of Taxes in the same proportion which the rentable square
feet from time to time included in the demised premises as set forth herein
bears to the total area of office, retail or other commercial space (exclusive
of such storage space and the Parking Garage) in the improvements as to which
such Taxes relate, using the same standard of measurement to compute the area of
the new or additional space or the subtracted space as that used to compute the
area of the demised premises for purposes of this Lease.  In the event of such
adjustment, Landlord and Tenant shall, at either party’s request, execute an
instrument confirming such adjustment and making the appropriate change in
Tenant’s Tax Share, but no such instrument shall be necessary to make the same
effective.

 

(d)                                 Tenant acknowledges that Landlord may
transfer legal ownership of portions of the Property to Landlord Affiliated
Entities for purposes of obtaining tax abatements for the Property, for income
tax planning purposes or otherwise, and neither the definition of Taxes, nor of
Tenant’s Tax Share shall be affected by reason of any such transfers to
affiliated entities; all of which shall be deemed for purposes hereof to
continue to be owned by Landlord.

 

(e)                                  The term “Escalation Statement” shall mean
a statement setting forth the amount payable by Tenant for a specified Tax Year
or Operating Year (as defined in Section 3.02), as the case may be, or for some
portion thereof pursuant to this Article 3.

 

B.                                     Tenant shall pay to Landlord as
additional rent for each Tax Year or partial Tax Year an amount equal to
Tenant’s Tax Share of the excess of the Taxes for such Tax Year over the Taxes
for the Base Tax Year (“Tenant’s Tax Payment”).  Landlord shall furnish Tenant
an annual Escalation Statement (subject to revision as hereinafter provided) for
each Tax Year setting forth Tenant’s Tax Payment (or, if Landlord has not yet
received bills evidencing the full amount of Taxes payable during such Tax Year,
Landlord’s good faith estimate of Tenant’s Tax Payment, which shall for all
purposes hereof be deemed to be the Taxes for such Tax Year payable hereunder
until such Taxes are finally determined) for such Tax Year.  Tenant’s Tax
Payment (determined as above provided) shall be payable monthly, each such

 

9

--------------------------------------------------------------------------------


 

installment to be in such amount and due at such time such that Landlord shall
have received Tenant’s Tax Share of all installments of Taxes payable to a
Governmental Authority, or to any designated party under any applicable
Reciprocal Agreements (a “Responsible Party”), or as tax escrow payments to any
superior ground lessor or mortgagee, not less than thirty (30) days prior to the
date such installment of Taxes is payable to such Governmental Authority,
Responsible Party or superior ground lessor or mortgagee, as applicable.  If an
annual Escalation Statement is furnished to Tenant after the commencement of the
Tax Year to which it relates, then (x) until such Escalation Statement is
rendered, Tenant shall pay Tenant’s Tax Payment for such Tax Year in
installments based upon the last Escalation Statement rendered to Tenant with
respect to Taxes, (y) Tenant shall, within thirty (30) days after such annual
Escalation Statement is furnished to Tenant, pay to Landlord an amount equal to
any underpayment of the installments of Tenant’s Tax Payment theretofore paid by
Tenant for such Tax Year and (z) thereafter Tenant shall pay Tenant’s Tax
Payment in installments based on such annual Escalation Statement.  In the event
of an overpayment by Tenant, Landlord shall permit Tenant to credit the amount
of such overpayment against the next subsequent rental payments under this
Lease.  After the termination of this Lease and the payment to Landlord of the
balance, if any, of all basic annual rent and additional rent due hereunder,
Landlord shall pay to Tenant the amount of any credit not previously applied by
Tenant.  If there shall be any increase or decrease in Taxes for any Tax Year,
whether during or after such Tax Year, Landlord shall furnish a revised
Escalation Statement for such Tax Year to Tenant, and Tenant’s Tax Payment for
such Tax Year shall be adjusted and paid or credited, as appropriate, in the
same manner as hereinabove provided.

 

C.                                     If Landlord shall receive a refund of
Taxes for any Tax Year as to which Tenant made a Tenant’s Tax Payment, Landlord
shall promptly notify Tenant and shall permit Tenant to credit against
subsequent rental payments under this Lease, Tenant’s Tax Share of the refund,
but not in excess of Tenant’s Tax Share of any such refund of Taxes or in excess
of Tenant’s Tax Payment paid for such Tax Year.  After the termination of this
Lease and the payment to Landlord of the balance, if any, of all basic annual
rent and additional rent due hereunder, Landlord shall pay Tenant the amount of
any credit not previously applied by Tenant.

 

3.02.                        A.                                   For purposes
hereof the following definitions shall apply:

 

(a)                                  The term “Operating Year” shall mean each
calendar year which includes any part of the period commencing on the date
hereof and ending upon the expiration of the Term.

 

(b)                                 The term “Tenant’s Expense Share” shall mean
the percentage resulting from dividing the number of rentable square feet from
time to time included in the demised premises and with respect to which Tenant
is obligated to make Tenant’s Expense Payments pursuant to Section 3.02(B) by
the number of rentable square feet in the Building (exclusive of the storage
space, the Parking Garage, mechanical areas, retail space and other areas of the
Building which do not require the same level of services), which the parties
agree is 1,173,158 rentable square feet as of the date of this Lease.  If at any
time after the date of this Lease additional rentable square footage of office
space (exclusive of storage space, the Parking Garage, mechanical areas, retail
space and the areas of the Building which do not require the

 

10

--------------------------------------------------------------------------------


 

same level of services) shall be added to or subtracted from the Building,
Tenant’s Expense Share shall be equitably adjusted so that Tenant pays its
proportionate share of Operating Expenses in the same proportion which the
rentable square feet from time to time included in the demised premises as set
forth herein bears to the total area of rentable office space (exclusive of such
storage space, the Parking Garage, mechanical areas, retail space and the areas
of the Building which do not require the same level of services) in the
improvements as to which such Operating Expenses relate, using the same standard
of measurement to compute the area of the new or additional space or subtracted
space as that used to compute the area of the demised premises for purposes of
this Lease.  In the event of such adjustment, Landlord and Tenant shall, at
either party’s request, execute an instrument confirming such adjustment and
making the appropriate change in Tenant’s Expense Share, but no such instrument
shall be necessary to make the same effective.

 

(c)                                  The term “Operating Expenses” shall mean,
subject to the provisions of paragraphs (d) and (e) below, the total of all
costs and expenses (including taxes thereon, if any), computed on an accrual
basis, incurred by Landlord in connection with operating, repairing and
maintaining the Building in a manner customary for buildings in northern New
Jersey similar to the Building including, without limitation, the costs and
expenses with respect to:  steam, gas and any other fuel or utilities; water
rates (including without limitation, for public drinking facilities and
bathrooms), water charges and sewer rents; Chilled Water (as defined in
Section 22.03) expenses for air conditioning and ventilating the common areas of
the Building and any other utility expenses relating to the common areas of the
Building and the operation of the heating, ventilation and cooling systems;
electricity and other utilities for areas other than those leased or available
for lease to individual tenants as indicated by meter, or if there be no meter,
as reasonably determined by a reputable, independent electrical consultant
selected by Landlord (“Landlord’s electrical consultant”); operation,
maintenance, service and repair (including replacement parts) of the central
chiller system installed by Landlord to provide ventilating, air conditioning
and heating to the demised premises, other tenantable areas and the common areas
of the Building, including the cost of electricity, make-up water and water
treatment necessary to operate such central chiller system, including cooling
towers, chilled water pumps, heat exchangers and condenser water pumps;
elevators and escalators; metal, elevator cab, lobby, interior mall and other
interior public and common area maintenance and cleaning; painting and
decoration of nontenant areas; interior and exterior gardening, landscaping,
planting, replanting, and replacing flowers and shrubbery; exterior window
cleaning and repairs; sanitary control; security; sprinkler system; maintenance
and replacement of lighting fixtures, tubes and bulbs in nontenant areas; music
program services and loud speaker system; cost of hand tools and other movable
equipment used in the operation, repair, management or maintenance of the
Property, except to the extent same are deemed capital expenditures under the
Internal Revenue Code; maintenance of conduits in the Building as necessary for
shared tenant systems; flood, fire, extended coverage, boiler and machinery,
sprinkler apparatus, public liability and property damage, loss of rental,
fidelity and plate glass insurance and any other insurance reasonably required
by the holder of any mortgage or ground lease covering all or any portion of the
Building and customarily carried with respect to buildings in northern New
Jersey similar to the Property; wages, salaries, bonuses, disability benefits,
hospitalization, medical, surgical, dental, optical, psychiatric, legal, union
and general

 

11

--------------------------------------------------------------------------------


 

welfare benefits (including group life insurance), any pension, retirement or
life insurance plan and other benefit or similar expense respecting employees of
Landlord (or its contractors or agents) up to and including the Property
manager, provided that to the extent that Landlord employs the services of any
such persons at the Building and at additional locations other than the
Building, then only a pro rata allocation (based on an equitable time
allocation) of the foregoing expenses incurred on behalf of the Building shall
be included in Operating Expenses; uniforms and working clothes for such parties
and the cleaning and replacement thereof; expenses imposed on Landlord pursuant
to law or to any collective bargaining agreement with respect to such parties
(other than expenses due to Landlord’s violation of any law or collective
bargaining agreement); worker’s compensation insurance, payroll, social
security, unemployment and other similar taxes with respect to such parties;
reasonable salaries of bookkeepers and accountants, provided that to the extent
that Landlord employs the services of any such persons at the Building and at
additional locations other than the Building, then only a pro rata allocation
(based on an equitable time allocation) of the foregoing expenses incurred on
behalf of the Building shall be included in Operating Expenses; reasonable
professional and consulting fees, including legal and accounting fees; charges
for independent contractors performing work included within the definition of
Operating Expenses; association fees or dues; telephone and stationery;
directory; building telephone; repairs, replacements and improvements of the
electrical, mechanical, plumbing and heating, ventilation and air conditioning
(“HVAC”) systems and other systems and portions of the Building, which are
necessary or appropriate for the continued operation of the Building in a manner
customary for buildings in northern New Jersey similar to the Building or are
otherwise imposed upon Landlord by any Governmental Authority; and management
fees for the management of the Building, or if no managing agent is employed by
Landlord, a sum in lieu thereof which is not in excess of the then prevailing
rates for management fees in Northern New Jersey for buildings similar to the
Property.  If any of the costs and expenses includible in Operating Expenses are
incurred by Landlord with respect to both the Building and other portions of the
Property, then Landlord shall make a good faith estimate (subject to dispute by
Tenant as provided below) of the amount of such cost or expense allocable to the
Building and the amount thereof allocable to such other portions of the
Property, and only the pro rata allocation (based on Landlord’s estimate) of
such cost or expense incurred on behalf of the Building shall be included in
Operating Expenses.

 

(d)                                 If any repair, replacement or improvement
within the definition of Operating Expenses is capitalized under Landlord’s
standard accounting practices (or constitutes a capital expenditure under the
Internal Revenue Code), then, unless same: (1) is necessary to comply with a
Legal Requirement enacted after the Commencement Date (a “Permitted Legal
Requirement Capital Expense”) or (2) the cost of any such repair, replacement or
improvement has the effect of reducing the expenses which would otherwise be
included in Operating Expenses, then, the cost thereof shall not be included in
Operating Expenses. The cost of any Permitted Legal Requirement Capital Expense
and the cost under item (2) above shall be amortized on a straight line basis
over the lesser of (i) the useful life of such repair, replacement or
improvement (as such useful life is determined in accordance with the applicable
provisions of the Internal Revenue Code)or (ii) a period of fifteen (15) years,
and there shall be included in Operating Expenses in each Operating Year for
such portion of the amortization period which occurs during the Term, the amount
so amortized attributable to such Operating Year, provided,

 

12

--------------------------------------------------------------------------------


 

however, that all amounts thereof included in Operating Expenses in Operating
Years subsequent to the year paid shall have added thereto interest at the
Interest Rate from the date Landlord incurred such cost.

 

(e)                                  The following shall be excluded or deducted
from, or, in the specific circumstances hereinafter provided, included in, as
appropriate, the costs and expenses otherwise included in Operating Expenses:

 

(i)                   the cost of electricity and other utilities furnished to
the demised premises and other space leased or available for lease to tenants as
measured by meters, or if there be no meters, as reasonably determined by
Landlord’s electrical consultant;

 

(ii)               leasing commissions and similar fees;

 

(iii)             salaries, fringe benefits and other compensation for
Landlord’s executives above the grade of Property manager;

 

(iv)            amounts received by Landlord through proceeds of insurance to
the extent the proceeds are compensation for expenses which were previously (or
currently) included in Operating Expenses;

 

(v)               cost of repairs or replacements incurred by reason of fire or
other casualty or condemnation;

 

(vi)            advertising and promotional expenditures;

 

(vii)         Taxes;

 

(viii)            costs for performing tenant installations for any individual
tenant and any other contribution by Landlord to the cost of tenant
improvements;

 

(ix)              capital expenditures incurred for the construction of the
improvements constituting the Building and any other capital expenditures (other
than those described in Section 3.02.A.(d)(1) and/or (2) hereof);

 

(x)                 rent (and any payments) under any ground leases;

 

(xi)              financing and refinancing costs and mortgage debt service;

 

(xii)           costs of furnishing services to other tenants or occupants to
the extent such services are in excess of services Landlord offers to all
tenants at Landlord’s expense;

 

(xiii)        amounts otherwise includible in Operating Expenses but reimbursed
directly by Tenant or other tenants to Landlord other than by escalation
provisions similar to this Article 3;

 

13

--------------------------------------------------------------------------------


 

(xiv)    costs and expenses payable to any Landlord Affiliated Entity, to the
extent that such costs and expenses exceed in any material respect competitive
costs and expenses for materials and services by unrelated persons or entities
(other than a Landlord Affiliated Entity or its partners or stockholders) of
similar skill, competence and experience;

 

(xv)   franchise, income, inheritance or estate taxes (but not sales and use
taxes) imposed on Landlord;

 

(xvi)    depreciation, except as described in Section 3.02.A.(d)(1) and/or
(2) hereof;

 

(xvii)   costs in connection with Landlord’s compliance with laws existing as of
the date of this Lease, including, without limitation, ADA;

 

(xviii)      costs relating to the removal or encapsulation (but not the testing
for) unlawful and actionable amounts of asbestos, lead paint and any other
Hazardous Materials (defined in Section 8.04.(b));

 

(xix)     cost and expenses of enforcing leases against tenants, including legal
fees and arbitration fees for disputes with tenants and all legal and accounting
fees other than legal and accounting fees reasonably required in connection with
the maintenance and operation of the Building or in connection with rendering
routine billing statements to tenants;

 

(xx)      the cost of any damage to the Building or any settlement, payment or
judgment incurred by Landlord, resulting from Landlord’s tortuous act, neglect
or breach of this Lease;

 

(xxi)     rent concessions incurred in connection with the leasing of space
within the Building;

 

(xxii)    any interest, fine, penalty, or other late charges payable by
Landlord, incurred as a result of late payments by Landlord or of Landlord’s
acts, neglect or breach of this Lease;

 

(xxiii)       costs for extraordinary artwork in any of the Building, provided
repair, security, insurance and maintenance of such artwork shall be included in
Operating Expenses;

 

(xxiv)       costs incurred with respect to a sale or transfer of all or any
portion of the Property or any interest therein;

 

(xxv)    costs incurred in connection with building additional stories on the
Building, or adding buildings or other structures adjoining the Building;

 

14

--------------------------------------------------------------------------------


 

(xxvi)       costs incurred in connection with the acquisition or sale of air
rights, transferable development rights, easements or other real property
interests;

 

(xxvii)      any bad debt loss, rent loss or reserves for bad debt or rent loss;

 

(xxviii)     expenses of relocating or moving any tenants of the Building; and

 

(xxix)       Landlord’s charitable and political contributions.

 

(f)            If during all or part of any Operating Year, Landlord shall not
furnish any particular item(s) of work or service (which would constitute an
Operating Expense) to portions of the Building, due to the fact such portions
are not occupied or leased, or because such item of work or service is not
required or desired by the tenant of such portion, or such tenant is itself
obtaining and providing such item of work or service, then, for the purpose of
computing the additional rent payable hereunder, the amount of Operating
Expenses for such item for such period shall be increased by an amount equal to
the actual incremental cost which would reasonably have been incurred during
such period by Landlord if it had at its own expense furnished such item of work
or services to 95% of the rentable square footage of the Building; it being
understood that, without limiting the foregoing, the amount included in
Operating Expenses for the Base Operating Year and each subsequent Operating
Year in respect of management fees shall also be increased by an amount equal to
the incremental management fees which would have been incurred if the Building
were 95% leased to tenants based on the gross rents for the Building then being
charged by Landlord.

 

(g)           Tenant acknowledges that Landlord may transfer legal ownership of
portions of the Property to a Landlord Affiliated Entity for purposes of
obtaining tax abatements for the Property, for tax planning purposes or
otherwise, and neither the definition of Operating Expenses nor of Tenant’s
Expense Share shall be affected by reason of any such transfers to Landlord
Affiliated Entities; all of which shall be deemed for purposes hereof to
continue to be owned by Landlord.

 

B.            Tenant shall pay to Landlord as additional rent for each Operating
Year or partial Operating Year occurring after the Base Operating Year an amount
equal to Tenant’s Expense Share of the excess of the Operating Expenses for such
Operating Year over the Operating Expenses for the Base Operating Year
(“Tenant’s Expense Payment”).

 

C.            Landlord shall furnish to Tenant for each Operating Year an
Escalation Statement (subject to revision as hereinafter provided) setting forth
Landlord’s estimate of Tenant’s Expense Payment for such Operating Year.  Tenant
shall pay to Landlord on the first day of each month during such Operating Year
beginning January 1, 2012 an amount equal to one-twelfth (1/12th) of Landlord’s
estimate of Tenant’s Expense Payment for such Operating Year.  If Landlord shall
furnish such estimate for an Operating Year after the commencement thereof, then
(i) until the first day of the month following the month in which such estimate
is furnished to Tenant, Tenant shall pay to Landlord on the first day of each
month an amount equal

 

15

--------------------------------------------------------------------------------


 

to the monthly sum payable by Tenant to Landlord under this paragraph (C) for
the last month of the preceding Operating Year; (ii) on the first day of the
month following the month in which such estimate is furnished to Tenant and
monthly thereafter for the balance of such Operating Year, Tenant shall pay to
Landlord an amount equal to one-twelfth (1/12th) of Tenant’s Expense Payment as
shown on such estimate; and (iii) Landlord shall notify Tenant in the Escalation
Statement containing such estimate whether the installments of Tenant’s Expense
Payment previously paid for such Operating Year were more or less than the
installments which should have been paid for such Operating Year pursuant to
such estimate.  If there shall be an underpayment, Tenant shall pay the amount
thereof within ten (10) days after being furnished with such Escalation
Statement or if there shall be an overpayment, Tenant shall be entitled to a
credit in the amount thereof against the next subsequent rental payments under
this Lease.  After the termination of this Lease and the payment to Landlord of
the balance, if any, of all basic annual rent and additional rent due hereunder,
Landlord shall pay Tenant the amount of any credit not previously applied by
Tenant.  Landlord may at any time and from time to time furnish to Tenant an
Escalation Statement setting forth Landlord’s revised estimate of Tenant’s
Expense Payment for a particular Operating Year and Tenant’s Expense Payment for
such Operating Year shall be adjusted and paid or credited, as applicable, in
the same manner as provided in the preceding sentence.

 

D.            After the end of each Operating Year Landlord shall submit to
Tenant an annual Escalation Statement prepared by Landlord or its agent setting
forth the Operating Expenses for the preceding Operating Year and the balance of
Tenant’s Expense Payment, if any, due to Landlord from Tenant for such Operating
Year.  If such annual Escalation Statement shall show that the sums paid by
Tenant under Section 3.02(C) exceeded Tenant’s Expense Payment for such
Operating Year, Tenant shall be entitled to a credit in the amount of such
excess against the next subsequent rental payments under this Lease.  After the
termination of the Lease and the payment to Landlord of the balance, if any, of
all basic annual rent and additional rent due hereunder, Landlord shall pay
Tenant the amount of any credit not previously applied by Tenant.  If an annual
Escalation Statement shall show that the sums so paid by Tenant were less than
Tenant’s Expense Payment for such Operating Year, Tenant shall pay the amount of
such deficiency to Landlord within thirty (30) days after being furnished with
such annual Escalation Statement.

 

E.             The annual Escalation Statements with respect to Operating
Expenses to be furnished by Landlord or its agent as provided above may be
unaudited but shall be in reasonable detail.  Landlord and its agent may rely on
Landlord’s operating cost allocations and estimates if such allocations or
estimates are required for this Section 3.02.

 

F.             Upon Tenant’s written request, Landlord shall permit Tenant or
Tenant’s designated (in such request) Certified Public Accounting Firm (which
may not be retained by Tenant on a contingency fee basis or any other fee basis
by which such accounting firm’s compensation is based upon the amount refunded
or credited by Landlord to Tenant as a result of such audit) to inspect the
books and records relating to the operation of the Property for the Operating
Year and the base year to which an Escalation Statement relates at the office of
Landlord or Landlord’s managing agent at such time or times during normal
business hours as

 

16

--------------------------------------------------------------------------------


 

Landlord shall reasonably designate.  Tenant shall have the right to obtain
copies or make such abstracts thereof as it may reasonably require in order to
verify any Escalation Statement.

 

3.03.          Tenant shall pay to the appropriate Governmental Authority on or
before the due date thereof all taxes, assessments and other charges which are
or may be assessed, levied or imposed by any Governmental Authority upon, or
become a lien or due and payable in respect of, any leasehold interest of
Tenant, any investment of Tenant in the demised premises, any right of Tenant to
occupy the demised premises or any personal property of any kind owned,
installed or used by Tenant at or in connection with the operation of the
demised premises or in connection with Tenant’s business conducted at the
demised premises and, at Landlord’s request, furnish Landlord with reasonable
evidence, within thirty (30) days after demand, that the same have been paid.

 

3.04.          If the Commencement Date shall be other than the first day of a
Tax Year or an Operating Year or if the Expiration Date shall be a day other
than the last day of a Tax Year or an Operating Year, then Tenant’s Tax Payment
and/or Tenant’s Expense Payment for such partial year shall be equitably
adjusted taking into consideration the portion of such Tax Year or Operating
Year falling within the Term.  Landlord shall, as soon as reasonably
practicable, cause an Escalation Statement with respect to Taxes for the Tax
Year and/or Operating Expenses for the Operating Year in which the Term expires
to be prepared and furnished to Tenant.  Such Escalation Statement shall be
prepared as of the Expiration Date of the Term if such date is December 31, and
if not, as of the first to occur of June 30 or December 31 after the Expiration
Date of the Term. Landlord and Tenant shall thereupon make appropriate
adjustments of amounts then owing.

 

3.05.          In no event shall the basic annual rent ever be reduced by
operation of this Article 3.  The rights and obligations of Landlord and Tenant
under the provisions of this Article 3 shall survive the termination of this
Lease, and payments shall be made pursuant to this Article 3 notwithstanding the
fact that an Escalation Statement is furnished to Tenant after the expiration or
other termination of the Term, except that, notwithstanding anything to the
contrary contained in this Lease, Tenant shall have no liability with respect to
any amount payable under this Lease to Landlord for which a bill or statement
therefor was not delivered to Tenant by the date that is two (2) years after the
expiration or earlier termination of the term of this Lease.

 

3.06.          Except to the extent otherwise set forth herein, Landlord’s
failure to render an Escalation Statement with respect to any Tax Year or
Operating Year shall not prejudice Landlord’s right to thereafter render an
Escalation Statement with respect thereto or with respect to any subsequent Tax
Year or Operating Year.

 

3.07.          Each Escalation Statement shall be conclusive and binding upon
Tenant unless within one hundred eighty (180) days after receipt of such
Escalation Statement Tenant both invokes its rights under Section 3.02.F. hereof
and notifies Landlord that Tenant disputes the correctness of such Escalation
Statement, specifying the particular respects in which such Escalation Statement
is claimed to be incorrect.  Pending the resolution of such dispute, and as a
condition precedent to Tenant’s right to dispute the correctness of such
Escalation Statement,

 

17

--------------------------------------------------------------------------------


 

Tenant shall make its payments in accordance with such Escalation Statement
without prejudice to Tenant’s position.  In the event of the resolution of such
dispute so that there shall have been an overpayment of any of Tenant’s Tax
Payment and/or Tenant’s Expense Payment, provided Tenant has not breached the
Lease, Landlord shall permit Tenant to credit the amount of such overpayment
against the next subsequent rental payments under this Lease.  After the
termination of this Lease and the payment to Landlord of the balance, if any, of
all basic annual rent and additional rent due hereunder, Landlord shall pay to
Tenant the amount of any credit not previously applied by Tenant.

 

3.08.          Intentionally Deleted Prior To Execution.

 

3.09.          Any dispute between Landlord and Tenant with respect to any
adjustment which may be required under this Article 3, shall be submitted for
resolution to expedited arbitration in accordance with the provisions of
Section 30.01(b).  Pending the resolution of the dispute, Tenant will pay all
sums billed by Landlord in the disputed Escalation Statement.  Upon the
conclusion of such expedited arbitration, if it has been determined by such
expedited arbitration that either: (1) there was an overpayment made by Tenant
to Landlord, then Landlord shall promptly pay the amount of such overpayment to
Tenant or (2) there is a payment due from Tenant to Landlord, then, Tenant shall
promptly pay such amount to Landlord.  In the event it is determined by such
expedited arbitration that there shall have been an overpayment by Tenant and
such overpayment shall have exceeded ten percent (10%), in the aggregate of all
additional rent payable by Tenant hereunder, and such overpayment is not as a
result of incorrect estimates or ministerial mistakes or inaccuracies, then,
Landlord shall reimburse Tenant for Tenant’s reasonable, necessary, documented
and out-of-pocket costs of reviewing the Escalation Statement that was the
subject of such expedited arbitration.

 

ARTICLE 4

 

ELECTRICITY

 

4.01.          Any additional risers, feeders or other equipment or service
proper or necessary to supply Tenant’s electrical requirements, upon written
request of Tenant, will be installed by Landlord at the sole cost and expense of
Tenant, if in Landlord’s sole judgment the same are available and necessary for
Tenant’s use and will not cause permanent damage or injury to the Property or
the demised premises or cause or create a dangerous or hazardous condition or
entail excessive or unreasonable alterations, repairs or expense or interfere
with or disturb other tenants or occupants.

 

4.02.          Landlord shall supply the demised premises with electrical
capacity in accordance with Section 8.7. of the Tenant Criteria Manual attached
to this Lease as Schedule J.  Landlord agrees not to reduce the available
electricity to the demised premises below the amount provided in such
Section 8.7., unless required by Legal Requirements.  Tenant covenants and
agrees to pay to Landlord the amounts for electric current consumed by Tenant as
indicated by a submeter measuring the demand for, and consumption of, electric
current for the floor(s) on which the demised premises is located.  For any
portion of the demised premises comprising a

 

18

--------------------------------------------------------------------------------


 

full floor, the amount payable by Tenant for any billing period for electricity
consumed by Tenant shall be equal to 103% of the product of (a) the Average Cost
Per KWHR for such period multiplied by (b) Tenant’s usage (KWHR) of electricity
during such period as shown by such submeters.  If the demised premises are
comprised of less than a full floor, the amount payable by Tenant for any
billing period shall be equal to 103% of the product of (x) the Average Cost Per
KWHR for such period multiplied by (y) the usage (KWHR) of electricity during
such period as shown by the submeter measuring the demand for, and consumption
of, electric current on the floor on which the demised premises is located, and
multiplied by (z) Tenant’s Electric Share.  Notwithstanding anything to the
contrary contained herein, if the demised premises are comprised of less than a
full floor, Landlord shall have the right to have Tenant’s share of electricity
measured based upon an electrical survey conducted by an independent electrical
engineering consultant and (ii) in the event Landlord exercises such right,
Tenant covenants and agrees that an independent electrical engineering
consultant shall make a survey of electric power demand of the electric lighting
fixtures and the electric equipment of Tenant used in the demised premises (and
also taking into account and including the costs of such expenses for the common
areas located on such floor which are attributable and allocated by Landlord on
an equitable basis to the demised premises) to determine the average monthly
electric consumption thereof, and the cost of said survey shall be borne by
Tenant, but shall not exceed one thousand dollars ($1,000.00).  The findings of
said consultant as to the average monthly electric consumption of Tenant shall,
unless objected to by Tenant within ninety (90) days, be conclusive and binding
on Landlord and Tenant.  After Landlord’s consultant has submitted its report,
subject to Tenant’s right to dispute the same, the Tenant shall pay to Landlord,
within thirty (30) days after demand therefor by Landlord, the amount (based on
the monthly consumption found by such consultant) as owing thereafter (except as
otherwise specifically set forth herein) and such consultant’s determination of
Tenant’s monthly consumption shall apply on a going-forward basis in lieu of the
formula set forth in Section 4.02.(x) — (z) hereof.  Said amounts shall be
treated as additional rent due hereunder.  Proportionate sums shall be payable
for periods of less than a full month if the Term commences or ends on any other
than the first or last day of the month.  If Tenant objects to said findings,
Tenant shall nevertheless pay and continue to pay the amount determined by
Landlord’s consultant until the issue is finally resolved, but Tenant may, at
its expense, seek the services of an independent electrical consultant who shall
make a survey as provided above.  If Landlord’s and Tenant’s consultant cannot
agree as to Tenant’s consumption within thirty (30) days of Tenant’s
consultant’s findings, either Landlord or Tenant may request the American
Arbitration Association in Somerset, New Jersey to appoint an electrical
engineering consultant whose decision shall be final and binding on Landlord and
Tenant, and whose cost shall be shared equally.  Upon the issue being finally
resolved, any overpayment made by Tenant shall be promptly refunded.  Provided
Tenant strictly complies with all applicable provisions of the Lease, including,
but not limited to, Articles 6, 7, 8 and 9 hereof, and further provided Tenant
has not breached any provision of the Lease (after receipt of any required
written notice and beyond the expiration of any applicable cure period), Tenant,
at its expense, may install in the demised premises a submeter to measure the
demand for and consumption of electricity for just the demised premises.  If
Tenant so installs such submeter, then, Tenant shall, subject to the immediately
preceding sentence, simultaneously install a checkmeter to measure the demand
for and consumption of electricity in just the common areas of the floor on
which the demised premises are located.  Tenant, at its cost, shall be
responsible

 

19

--------------------------------------------------------------------------------


 

for the installation, maintenance and repair of such submeter and checkmeter. 
Tenant shall pay Landlord upon its demand for any billing period for electricity
consumed in the common areas and consumed by Tenant in the demised premises an
amount equal to 103% of the product of the Average Cost Per KWHR for such period
multiplied by, in the case of the submeter, Tenant’s usage (“KWHR”) of
electricity during such period as shown by the submeter (for the demised
premises) and by, in the case of the checkmeter, the usage of electricity during
such period as shown by the checkmeter (for the common areas), except that for
the checkmeter, Tenant shall pay only Tenant’s Electric Share. The term “Average
Cost Per KWHR” means the quotient obtained by dividing (i) the actual amount at
which Landlord purchases electricity for the rentable areas of the Building for
the applicable period from the utility company (including all demand charges,
consumption charges, surcharges, taxes, fuel adjustments, and other sums
required to be paid to the public utility for such electricity, less any
rebates) by (ii) the number of KWHR’s consumed by the rentable areas of the
Building as set forth in the utility company invoice for such period.  Tenant
shall pay for such electricity within thirty (30) days after rendition of bills
therefor.  Landlord, at Landlord’s sole cost and expense, shall be responsible
for the installation of such submeters.  Tenant’s use of electric current in the
demised premises shall not at any time exceed the capacity of any of the
electrical conductors and equipment in or otherwise serving the demised
premises.  Landlord shall not do anything to reduce the existing capacity of the
demised premises (or, if such capacity is increased pursuant to this Lease,
reduce any such increased capacity), except to the extent required by Legal
Requirements. Tenant shall not make or perform or permit the making or
performing of, any alterations to wiring, installations or other electrical
facilities in or serving the demised premises without the prior consent of
Landlord in each instance, and then only in accordance with the provisions of
Article 6.

 

4.03.          Landlord shall not be liable in any way to Tenant for any failure
or defect in the supply or character of electric energy furnished to the demised
premises by reason of any requirement, act or omission of the public utility
providing the Building with electricity or for any other reason whatsoever. 
Without limiting the foregoing, in no event shall Landlord be liable to Tenant
for any consequential damages arising from any such failure or defect.

 

4.04.          At Tenant’s option, Tenant shall purchase from Landlord,
Landlord’s agent or Landlord’s cleaning contractor all lighting tubes, lamps,
bulbs and ballasts used in the demised premises and Tenant shall pay Landlord’s
reasonable Building standard charges for providing and installing same within
thirty (30) days after demand as additional rent.

 

ARTICLE 5

 

USE

 

5.01.          The demised premises shall be used solely as and for the
Permitted Use and for no other purpose.

 

5.02.          Tenant shall not use or permit the use of the demised premises or
any part thereof in any way which would violate any of the covenants,
agreements, terms, provisions and

 

20

--------------------------------------------------------------------------------


 

conditions of this Lease or for any unlawful purposes or in any unlawful manner
or in violation of the certificate of occupancy for the demised premises or the
Building, and Tenant shall not permit the demised premises or any part thereof
to be used in any manner or anything to be done, brought into or kept therein
which, in Landlord’s good faith judgment shall unreasonably impair or interfere
with (i) the character, reputation or appearance of the Building as a first
class office building, (ii) any of the Property services or the proper and
economic heating, cleaning, air conditioning or other servicing of the Property
or the demised premises, or (iii) the use of any of the other areas of the
Property by, or occasion unreasonable nuisance to, any of the other tenants or
occupants of the Property.  Tenant shall not install any electrical or other
equipment of any kind which, in the reasonable judgment of Landlord, will cause
any such impairment, interference, or nuisance or which might overload the
risers or feeders servicing the demised premises or other portions of the
Building.

 

ARTICLE 6

 

ALTERATIONS AND INSTALLATIONS

 

6.01.          Tenant shall make no alterations, installations, additions or
improvements in or to the demised premises without Landlord’s prior written
consent and then only by contractors or mechanics who are approved by Landlord;
provided, that Tenant shall only use contractors or mechanics designated by
Landlord for any alterations, installations, additions or improvements which
affect the life safety and/or other systems of the Building.  All such work,
alterations, installations, additions and improvements shall be done at Tenant’s
sole expense and at such times and in such manner as Landlord may from time to
time reasonably designate and in accordance with the Tenant Criteria Manual
annexed to this Lease as Schedule J (as the same may be amended).  The Initial
Work and any future work in the demised premises shall be done solely in
accordance with plans and specifications first approved in writing by Landlord. 
Landlord will not unreasonably withhold or delay its consent to requests for 
contractors or for nonstructural alterations, additions and improvements
(provided they will not interfere with the operation of the Building nor affect
the outside of the Building nor affect its structure, electrical, HVAC, plumbing
or mechanical systems).  With regard to alterations, additions, installations
and improvements, other than the Initial Work, Landlord, within five
(5) business days (“Review Period”) after Landlord receives all of the
information Landlord may reasonably require in determining whether to grant its
consent, shall either: (i) grant in writing Landlord’s consent or (ii) deny in
writing Landlord’s consent.  Landlord’s consent in the immediately preceding
sentence shall not be unreasonably withheld or conditioned.  With respect to any
alterations, additions, installations and improvements, the plans for which
Landlord elects to have reviewed by a third-party, the Review Period shall be
extended from five (5) business days to ten (10) business days.  With respect to
the Initial Work, the Review Period shall also be extended from five
(5) business days to ten (10) business days.  Tenant hereby acknowledges and
confirms that: (y) it is reasonable for Landlord to grant or deny consent to a
request for alterations, additions, installations and improvements within the
Review Period after Landlord receives all of the information Landlord may
require in determining whether to grant its consent and (z) granting or denying
such consent within the Review Period does not constitute an unreasonable delay
on the part of Landlord.

 

21

--------------------------------------------------------------------------------


 

Any such approved alterations and improvements shall be performed in accordance
with the foregoing and the following provisions of this Article 6:

 

1.             All work shall be done in a good and workmanlike manner.

 

2.             (a)           Any contractor employed by Tenant to perform any
work permitted by this Lease, and all of its subcontractors, shall agree to
employ only such labor as will not result in jurisdictional disputes or strikes
or cause disharmony with other workers employed at the Property.  Tenant will
inform Landlord in writing of the names of any contractor or subcontractors
Tenant proposes to use in the demised premises at least 5 days prior to the
beginning of work by such contractor or subcontractors.

 

(b)           Tenant covenants and agrees to pay to the contractor, as the work
progresses, the entire cost of supplying the materials and performing the work
shown on Tenant’s approved plans and specifications less only customary
retentions and, at Tenant’s discretion, customary deductions and/or holdbacks
for work not performed or not performed correctly.

 

3.             All work shall be performed in compliance with all Legal
Requirements.

 

4.             All work shall be performed in accordance with the Tenant
Criteria Manual (as the same may be amended).

 

5.             Tenant shall keep the Property and the demised premises free and
clear of all liens (and shall provide appropriate lien waivers evidencing same
or other evidence that the applicable amounts due shall have been paid) for any
work or material claimed to have been furnished to Tenant or to the demised
premises on Tenant’s behalf, and all work to be performed by Tenant shall be
done in a manner which will not unreasonably interfere with or disturb other
tenants or occupants of the Property.

 

6.             During the progress of the work to be done by Tenant, said work
shall be subject to inspection by representatives of Landlord who shall be
permitted access and the opportunity to inspect, at all reasonable times, but
this provision shall not in any way whatsoever create any obligation on Landlord
to conduct such an inspection.

 

7.             With respect to any alteration or improvement work, Tenant agrees
to pay to Landlord, as additional rent, promptly upon being billed therefor, a
sum equal to any reasonable third party, out-of-pocket costs and expenses
incurred by Landlord in connection with such work (including, without
limitation, to review Tenant’s plans and specifications or to inspect or monitor
such alteration or improvement work).

 

8.             Prior to commencement of any work, Tenant shall furnish to
Landlord certificates of insurance evidencing the existence of:

 

(a)           worker’s compensation insurance covering all persons employed for
such work with statutorily required limits;

 

22

--------------------------------------------------------------------------------


 

(b)           employer’s liability coverage including bodily injury caused by
disease with limits of not less than $100,000 per employee; and

 

(c)           commercial general liability insurance including, but not limited
to, completed operations coverage, products liability coverage, broad form
property damage, independent contractor’s coverage (but not contractual
liability coverage) and personal injury coverage naming Landlord as well as such
representatives and consultants of Landlord as Landlord shall reasonably specify
(collectively “Landlord’s Consultants”), including, without limitation, as of
the date hereof, Mack-Cali Realty Corporation, as well as Tenant, as additional
insureds, with coverage of not less than $3,000,000 combined single limit
coverage (or such higher limits as Landlord may from time to time impose in its
reasonable judgment, subject to the limitations on such increases set forth in
Section 9.09 hereof).

 

Such insurance shall be placed with solvent and responsible companies reasonably
satisfactory to the Landlord and licensed or authorized to do business in the
State of New Jersey, and the policies shall provide (to the extent that Tenant’s
insurer then generally provides the same to landlords of the insureds of
Tenant’s insurer) that the insurance company shall endeavor to provide Landlord
with at least ten (10) days’ prior written notice of any non-payment of the
premium for the same.

 

9.             Tenant shall require all contractors engaged or employed by
Tenant to indemnify and hold Tenant, Landlord, and Landlord’s Consultants,
including, but not limited to, as of the date hereof Mack-Cali Realty
Corporation, harmless in accordance with the following clauses (with such
modifications therein as may be required from time to time by reason of a change
in the parties constituting Landlord’s Consultants):

 

“The contractor hereby agrees to the fullest extent permitted by law to assume
the entire responsibility and liability for and defense of and to pay and
indemnify Landlord, Tenant and Landlord’s Consultants, against any loss, cost,
expense, liability or damage and will hold each of them harmless from and pay
any loss, cost, expense, liability or damage (including, without limitation,
judgments, attorneys’ fees, court costs, and the cost of appellate proceedings),
which Landlord and/or Tenant and/or Landlord’s Consultants, incurs because of
injury to or death of any person or on account of damage to property, including
loss of use thereof, or any other claim arising out of, in connection with, or
as a consequence of the performance of the work by the contractor and/or any
acts or omissions of the contractor or any of its officers, directors,
employees, agents sub-contractors or anyone directly or indirectly employed by
the contractor or anyone for whose acts the contractor may be liable as it
relates to the scope of this contract, except to the extent with respect to any
of the persons or entities indemnified hereunder, such injuries to person or
damage to property are alleged to be due and are held by a final unappealable
order of a court of competent jurisdiction to be due to the negligence of the
such person or entity seeking to be so indemnified.”

 

23

--------------------------------------------------------------------------------


 

The contractor’s insurance shall specifically insure the foregoing hold harmless
provision verbatim.

 

10.           Tenant, to the extent permitted by law, shall make application for
all building permits in its own name.  Tenant shall obtain any temporary
certificate of occupancy or addendum to the permanent certificate of occupancy
required as a result of Tenant’s alterations and improvements.  Landlord shall
join in any and all applications for permits, licenses or other authorizations
if required by any Governmental Authority, and may, in any event, so join in. 
If Landlord is required to join in any such application Tenant shall reimburse
Landlord as additional rent for all documented out-of-pocket expenses (including
without limitation reasonable legal fees and expenses) incurred by Landlord in
connection with such application.

 

11.           Within ninety (90) days after completion of any work Tenant shall,
at its sole cost and expense, furnish Landlord with one mylar set of “as built”
plans, drawings and specifications together with a disk in form requested by
Landlord carrying a copy of such “as built” plans, drawings and specifications
in the computer aided design (CAD) format requested by Landlord, which plans,
drawings and specifications and all rights therein shall become the property of
Landlord.  The transfer of all such rights as to the plans shall be confirmed in
writing by Tenant’s architect.

 

12.           Intentionally omitted.

 

6.02.          Notice is hereby given that Landlord shall not be liable for any
labor or materials furnished or to be furnished to Tenant upon credit, and that
no mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
demised premises.  Any mechanic’s lien filed against the demised premises or the
Property for work claimed to have been done for or materials claimed to have
been furnished to Tenant shall be discharged by Tenant at its expense within
thirty (30) days after Tenant receives notice of such filing, by payment, filing
of the bond required by law or otherwise.

 

6.03.          All alterations, installations, additions and improvements made
and installed by Landlord shall be the property of Landlord and shall remain
upon and be surrendered with the demised premises as a part thereof at the end
of the Term.

 

6.04.          All alterations, installations, additions and improvements made
and installed by Tenant, or at Tenant’s expense, upon or in the demised premises
which are of a permanent nature and which cannot be removed without damage to
the demised premises or the Property shall become and be the property of
Landlord, and shall remain upon and be surrendered with the demised premises as
a part thereof at the end of the Term, except that Landlord shall have the right
to serve notice upon Tenant that any of such alterations, installations,
additions and improvements shall be removed and, in the event of service of such
notice, Tenant will, at Tenant’s own cost and expense, remove the same in
accordance with such request, and restore the demised premises to its original
condition, ordinary wear and tear and damage by fire, the elements or other
casualty and Landlord’s repair and maintenance obligations excepted;

 

24

--------------------------------------------------------------------------------


 

provided, that Tenant shall not be required to remove the Initial Work and/or
alterations that consist of customary office installations.  Raised flooring,
interior staircases, elevator or lifts and unusual configurations for first
class office space shall not be considered customary office installations. At
the time Tenant requests Landlord’s consent with respect to any alteration,
addition or improvement, Landlord shall notify Tenant whether Landlord shall
require Tenant to remove said alteration, addition or improvement at the end of
the Term, except that, in no event shall Landlord have the right to require
Tenant to remove the Initial Work and/or alterations that consist of customary
office installations.  If Landlord fails to so notify Tenant, then, Tenant shall
not be required to remove same provided that: (a) Tenant shall have sent
Landlord a notice containing the following language and (b) Landlord fails to
respond to such second (2nd) request within ten (10) days: “THIS IS A SECOND
REQUEST FOR LANDLORD TO NOTIFY TENANT WHETHER LANDLORD SHALL REQUIRE TENANT TO
REMOVE SAID ALTERATIONS, ADDITIONS OR IMPROVEMENTS AT THE END OF THE TERM. IF
LANDLORD DOES NOT RESPOND TO THIS REQUEST WITHIN TEN (10) DAYS, TENANT SHALL NOT
BE REQUIRED TO REMOVE SAME

 

6.05.          Where furnished by or at the expense of Tenant, all furniture,
furnishings and trade fixtures, including without limitation, murals, business
machines and equipment, counters, screens, grille work, special paneled doors,
cages, partitions, metal railings, closets, paneling, free standing lighting
fixtures and equipment, drinking fountains, refrigeration equipment, and any
other movable property (exclusive of supplementary air conditioning equipment
and raised flooring which shall become the property of Landlord) shall remain
the property of Tenant which may at its option remove all or any part thereof at
any time prior to the expiration of the Term.  In case Tenant shall decide not
to remove any part of such property, Tenant shall notify Landlord in writing not
less than three (3) months prior to the expiration of the Term, specifying the
items of property that it has decided not to remove.  If, within thirty (30)
days after the service of such notice, Landlord shall request Tenant to remove
any of the said property, Tenant shall at its expense remove the same.  As to
such property which Landlord does not request Tenant to remove, the same shall
be, if left by Tenant, deemed abandoned by Tenant and thereupon the same shall
become the property of Landlord.

 

6.06.          If any alterations, installations, additions, improvements or
other property which Tenant shall have the right to remove or be requested by
Landlord to remove as provided in Sections 6.04 and 6.05 hereof (herein in this
Section 6.06 called the “Tenant’s Property”) are not removed on or prior to the
expiration of the Term, Landlord shall have the right to remove the Tenant’s
Property and to dispose of the same without accountability to Tenant and at the
sole cost and expense of Tenant.  In case of any damage to the demised premises
or the Property resulting from the removal of the Tenant’s Property, Tenant
shall repair such damage or, in default thereof, shall reimburse Landlord for
Landlord’s cost in repairing such damage.  This obligation shall survive any
termination of this Lease.

 

6.07.          Tenant shall keep records of Tenant’s alterations, installations,
additions and improvements costing in excess of $50,000, and of the cost
thereof.  Tenant shall, within forty-five (45) days after demand by Landlord,
furnish to Landlord copies of such records if Landlord

 

25

--------------------------------------------------------------------------------


 

shall require same in connection with any proceeding to reduce the assessed
valuation of the Property, or in connection with any proceeding instituted
pursuant to Article l4 hereof.

 

ARTICLE 7

 

REPAIRS

 

7.01.          Tenant shall, at its sole cost and expense, be responsible for
the maintenance and repair of the demised premises (including all bathrooms and
other sanitary facilities located therein), and keep same in good order and
condition, including all necessary painting and decorating, and make such
repairs to the demised premises and the fixtures and appurtenances therein as
and when needed to preserve them in good working order and condition (except
that as to structural repairs, Landlord shall be obligated to make same unless
they are necessitated by any act, omission, occupancy or negligence of Tenant in
violation of Tenant’s obligation under this Lease or by the use of the demised
premises in a manner contrary to the purposes for which same are leased to
Tenant, in which case Tenant shall be so obligated).  Tenant shall keep all
glass, including windows, doors and skylights, clean and in good condition and
repair and Tenant shall replace any glass that may be damaged with glass of the
same kind and quality.  Tenant shall have no obligation for cleaning exterior
glass or replacing any damaged exterior glass other than that damaged by an act
of Tenant.  All damage or injury to the Property caused by Tenant moving
property in or out of the Building or by installation or removal of furniture,
fixtures or other property, shall be repaired, restored or replaced promptly by
Tenant at its sole cost and expense, which repairs, restorations and
replacements shall be in quality and class equal to the original work or
installations.  Tenant shall promptly make all repairs in or to the demised
premises or the Property for which Tenant is responsible, provided that any
repairs required to be made to the mechanical, electrical, sanitary, heating,
ventilating, air-conditioning or other Building systems shall be performed only
by Landlord.  Landlord represents that, as of the date hereof, the Building
systems which service the demised premises, including the mechanical,
electrical, sanitary, heating, ventilating and air-conditioning Building systems
which service the demised premises, are in good working order and condition. 
Tenant shall not be responsible for any existing violations of the current
provisions of Legal Requirements, including the Americans with Disabilities Act.

 

7.02.          If Tenant fails to make such repairs, restoration or
replacements, same may be made by Landlord at the expense of Tenant and such
expense shall be collectible as additional rent and shall be paid by Tenant
within thirty (30) days after rendition of a bill therefor.

 

7.03.          If the demised premises includes loading docks, and or related
facilities, Tenant shall keep the loading docks and areas adjacent thereto and
the driveways and streets within the Property leading to said loading docks free
of all dirt, rubbish and other obstructions arising from Tenant’s use or
occupancy of any such facilities or the use of such facilities by Tenant’s
officers, agents, employees, suppliers or invitees including independent
contractors making deliveries or pick-ups from such loading docks.

 

26

--------------------------------------------------------------------------------


 

7.04.          Tenant shall not place a load upon any floor of the demised
premises exceeding the floor load per square foot area which such floor was
designed to carry and which is allowed by law.

 

7.05.          Business machines and mechanical equipment used by Tenant which
cause vibration, noise, cold or heat that may be transmitted to the Building
structure or to any leased space to such a degree as to be reasonably
objectionable to Landlord or to any other tenant at the Property shall be placed
and maintained by Tenant at its expense in settings of cork, rubber or spring
type vibration eliminators sufficient to absorb and prevent such vibration or
noise, or prevent transmission of such cold or heat.  The parties hereto
recognize that the operation of elevators, air conditioning and heating
equipment will cause some vibration, noise, heat or cold which may be
transmitted to other parts of the Building and demised premises.  Landlord shall
be under no obligation to endeavor to reduce such vibration, noise, heat or cold
beyond what is customary in current good building practice for buildings of the
same type as the Building.

 

7.06.          Except as otherwise specifically provided in this Lease, there
shall be no allowance to Tenant for a diminution of rental value and no
liability on the part of Landlord by reason of inconvenience, annoyance or
injury to business arising from the making of any repairs, alterations,
additions or improvements in or to any portion of the Building or the demised
premises or in or to fixtures, appurtenances or equipment thereof.  Landlord
shall exercise reasonable diligence so as to minimize any interference with
Tenant’s business operations, but shall not be required to perform the same on
an overtime or premium pay basis.

 

7.07.          If Tenant shall install a supplemental air-conditioning system
subject to and in accordance with the requirements of this Lease, Tenant shall
maintain same in good order and condition, shall enter into a contract for the
maintenance thereof with a heating, ventilating and air-conditioning contractor
reasonably acceptable to Landlord and shall deliver to Landlord a copy of such
contracts and all amendments thereto promptly after execution thereof.

 

7.08.          Notwithstanding anything to the contrary provided in this Lease,
if: (I) the demised premises are rendered untenantable in whole or in part, for
a period of ten (10) consecutive days, due to (a) the interruption of services
as required by Article 21, (b) Landlord’s failure to make repairs as required by
this Lease or (c) Landlord’s making of repairs, replacements or additions (other
than those made with Tenant’s consent or caused by wrongful or negligent acts or
omissions by Tenant, or Tenant’s agents, servants, visitors or licensees),
except if such untenantability results from (i) Force Majeure Causes, subject to
Article 34, or (ii) events caused by the wrongful or negligent acts or omissions
by Tenant, or Tenant’s agents, servants, visitors or licensees, and (II) Tenant
promptly vacates, for the full untenantability period, either the entire demised
premises, if they are wholly untenantable, or the entire untenantable part of
the demised premises, if less than all of the demised premises are untenantable,
then, in that case, there shall be a proportionate abatement of basic annual
rent from and after said tenth (10th) consecutive day (after Tenant shall have
vacated either the entire demised premises, if they are wholly untenantable, or
the entire untenantable part of the demised premises, if less than all of the
demised premises are untenantable) and continuing for the period of such
untenantability.  As a condition to Tenant’s entitlement to any such abatement
under this

 

27

--------------------------------------------------------------------------------


 

Section 7.08, Tenant shall give Landlord on the first (1st) day the
untenantability is claimed to have occurred a written notice describing in
reasonable detail the circumstance causing such claimed untenantability.  If
Tenant breaches the immediately preceding sentence, then, any abatement to which
Tenant may be entitled under this Section 7.08 shall not commence until such
written notice is received by Landlord and all the other prerequisite conditions
for Tenant’s entitlement to the abatement have been fully satisfied. 
Furthermore, in no event shall Tenant be entitled to claim a constructive
eviction from the demised premises unless Tenant shall first have notified
Landlord in writing of the condition or conditions giving rise thereto, and if
the complaints be justified, unless Landlord shall have failed, within a
reasonable time after receipt of such notice, to remedy, or commence and proceed
with due diligence to remedy such condition or conditions, subject to Force
Majeure Causes and the terms of Article 34.

 

ARTICLE 8

 

REQUIREMENTS OF LAW, HAZARDOUS MATERIALS

 

8.01.          Tenant shall, at Tenant’s expense, comply with all Legal
Requirements which shall impose any violation, order or duty upon Landlord or
Tenant with respect to the demised premises, or the use or occupation thereof,
whether or not such compliance involves structural repairs or changes to the
extent the need for such compliance arises from Tenant’s particular manner of
use of the demised premises (as distinguished from mere office use) or any
alterations performed by Tenant. Landlord shall comply with all Legal
Requirements with respect to the Building and the Common Areas to the extent
same are not attributable to Tenant’s specific manner of use of the demised
premises, with the cost for same to be included as an Operating Expense or
Common Area Expense, as applicable, to the extent provided in Article 3.

 

8.02.          Notwithstanding the provisions of Section 8.01 hereof, Tenant, at
its own cost and expense, in its name and/or (whenever necessary) Landlord’s
name, may contest, in any manner permitted by law (including appeals to a court,
or governmental department or authority having jurisdiction in the matter), the
validity or the enforcement of any Legal Requirements with which Tenant is
required to comply pursuant to this Lease, and may defer compliance therewith
provided that:

 

(a)           such non-compliance shall not subject Landlord to criminal
prosecution or subject the Property to lien or sale;

 

(b)           such non-compliance shall not be in violation of any mortgage, or
of any ground or underlying lease or any mortgage thereon;

 

(c)           Tenant shall first deliver to Landlord a surety bond issued by a
surety company of recognized responsibility, or other security satisfactory to
Landlord, indemnifying and protecting Landlord against any loss or injury by
reason of such non-compliance; and

 

(d)           Tenant shall promptly, diligently and continuously prosecute such
contest.  Landlord, without expense or liability to it, shall cooperate with
Tenant and execute any

 

28

--------------------------------------------------------------------------------


 

documents or pleadings required for such purpose, provided that Landlord shall
reasonably be satisfied that the facts set forth in any such documents or
pleadings are accurate.

 

8.03.          All work performed pursuant to this Article by Tenant shall be
performed in accordance with the provisions of Article 6 hereof relating to
Alterations.

 

8.04.          (a)          Tenant shall not bring, keep, use, or maintain any
Hazardous Material on or about the demised premises (except as set forth
below).  If Tenant shall breach the foregoing covenant and such breach shall
result in a violation of Legal Requirements or contamination in the demised
premises or the Building, then Tenant shall indemnify, defend and hold Landlord
and all holders of Superior Instrument and its and their respective directors,
officers, invitees, agent, servants and employees harmless from any and all
liabilities arising during or after the Term as a result of such violation or
contamination.  Tenant shall, in accordance with applicable Legal Requirements,
either remove such Hazardous Material or encapsulate such Hazardous Material and
restore the demised premises to its condition prior to the removal of such
Hazardous Material.  Notwithstanding the foregoing, any work required pursuant
to the preceding sentence shall be performed at Landlord’s option, either by
Tenant, at Tenant’s expense, utilizing a contractor designated by Landlord or by
Landlord at Tenant’s expense.  This Section 8.04(a) shall not prohibit Tenant
from maintaining materials, equipment and supplies, including, without
limitation, printer chemicals, cleaning materials and materials used in the
operation and maintenance of Tenant’s offices as is customary for office tenants
provided such items are permitted, used, stored, safeguarded and disposed of as
required by applicable Legal Requirements.  Notwithstanding anything to the
contrary contained in this Lease, Tenant shall have no liability whatsoever with
respect to any Hazardous Materials existing at the Property or any Hazardous
Materials that Tenant does not bring onto the Property, except that, after
Tenant discovers or becomes aware of an existing environmental condition, Tenant
shall be responsible for any exacerbation by Tenant thereafter to such existing
environmental condition.

 

(b)           For the purposes of this Section 8.04, “Hazardous Materials” shall
mean any and all materials defined or classified as “hazardous materials,”
“hazardous waste,” “hazardous substance,” “toxic substance,” “hazardous
pollutant,” “toxic pollutant” or “oil” pursuant to any relevant federal or state
law, including without limitation 42 U.S.C. § 9601 et. seq. (CERCLA), 42, U.S.C.
§ 6901 et. seq. (RCRA), and any regulations promulgated pursuant to those
statutes, all as amended.

 

8.05.          Based solely upon the actual knowledge, information and belief of
the individual executing this Lease on behalf of Landlord, but without said
individual having conducted any independent investigations or inquiries,
Landlord represents that, as of the date hereof, Landlord has not received from
a Governmental Authority any written notice of violation which: (i) identifies a
violation of a Legal Requirement in the demised premises that remains uncured as
of the date hereof or (ii) alleges that the demised premises fail to comply with
any Legal Requirement in effect on the date hereof, including but not limited
to, Title III of the Americans with Disabilities Act of 1990, all regulations
issued thereunder and the Accessibility Guidelines for Buildings and Facilities
issued pursuant thereto, nor does Landlord otherwise have actual knowledge of
any current violation of Legal Requirements affecting the demised premises.  The

 

29

--------------------------------------------------------------------------------


 

foregoing representations are made solely and exclusively for the personal
benefit of Tenant.  No other person or entity shall have privity or standing
with respect to said representations nor shall any person or entity be deemed a
beneficiary of such representations.

 

ARTICLE 9

 

INSURANCE, LOSS, REIMBURSEMENT, LIABILITY

 

9.01.          Tenant shall not do or permit to be done (by persons under
Tenant’s control) any act or thing upon the demised premises which will
invalidate or be in conflict with New Jersey standard fire insurance policies
covering the Property, and fixtures and property therein, or which would
increase the rate of fire insurance applicable to the Property to an amount
higher than it otherwise would be; and Tenant shall neither do nor permit to be
done any act or thing upon the demised premises by persons under Tenant’s
control which will subject Landlord to any liability or responsibility for
injury to any person or persons or to property by reason of any business or
operation being carried on within the demised premises.

 

9.02.          If, as a result of any violation of this Lease by Tenant, the
rate of fire insurance applicable to the Property shall be increased to an
amount higher than it otherwise would be, Tenant shall reimburse Landlord for
all increases of Landlord’s fire insurance premiums so caused; such
reimbursement to be additional rent payable within five (5) days after demand
therefor by Landlord.  In any action or proceeding wherein Landlord and Tenant
are parties, a schedule or “make-up” of rates for the Property or demised
premises issued by the body making fire insurance rates for the demised premises
shall be presumptive evidence of the facts stated therein including the items
and charges taken into consideration in fixing the fire insurance rate then
applicable to the demised premises.

 

9.03.          Landlord or its agents shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, water, rain or snow or leaks from any part of the
Building, or from the pipes, appliances or plumbing works or from the roof,
street or subsurface or from any other place or by dampness or by any other
cause of whatsoever nature, except to the extent it has been adjudged by a court
of competent jurisdiction, after all appeals have been exhausted, that such
injury or damage was caused solely by the gross negligence or willful misconduct
of Landlord.

 

9.04.          Landlord or its agents shall not be liable for any damage which
Tenant may sustain if any window of the demised premises is broken, or
temporarily or permanently closed, darkened or bricked upon for any reason
whatsoever, except only Landlord’s arbitrary acts if the result is permanent,
and Tenant shall not be entitled to any compensation therefor or abatement of
rent or to any release from any of Tenant’s obligations under this Lease (except
as may be otherwise set forth in this Lease), nor shall the same constitute an
eviction or constructive eviction.

 

9.05.          Tenant shall reimburse Landlord for all direct and actual
expenses, damages or fines incurred or suffered by Landlord by reason of any
breach, violation or non-performance by

 

30

--------------------------------------------------------------------------------


 

Tenant, or its agents, servants or employees, of any covenant or provision of
this Lease, or by reason of damage to persons or property caused by moving
property of or for Tenant in or out of the Building, or by the installation or
removal of furniture or other property of or for Tenant, or by reason of or
arising out of the negligence or improper conduct of Tenant, or its agents,
servants or employees, in the use or occupancy of the demised premises.  Subject
to compliance with the provisions of Section 8.02 hereof, where applicable,
Tenant shall have the right, at Tenant’s own cost and expense, to participate in
the defense of any action or proceeding brought against Landlord, and in
negotiations for settlement thereof if, pursuant to this Section 9.05, Tenant
would be obligated to reimburse Landlord for expenses, damages or fines incurred
or suffered by Landlord.  Notwithstanding anything to the contrary contained in
this Lease, but expressly subject to Section 28.02 hereof, in no event shall
either party be liable hereunder for any consequential, special, indirect,
exemplary or punitive damages.

 

9.06.          Tenant shall give Landlord written notice in case of fire or
accidents in the demised premises promptly after Tenant is aware of such event.

 

9.07.          Tenant agrees to look solely to Landlord’s interest in the
Property for the satisfaction of any right or remedy of Tenant for the
collection of a judgment (or other judicial process) requiring the payment of
money by Landlord, its partners, members, officers or shareholders, in the event
of any liability by Landlord, and no other property or assets of Landlord, its
partners, members, officers or shareholders shall be subject to levy, execution,
attachment, or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease, the relationship of Landlord, its
partners, members, officers or shareholders and Tenant hereunder, or Tenant’s
use and occupancy of the demised premises, or any other liability of Landlord,
its partners, members, officers or shareholders to Tenant.  For purposes of this
Section 9.07, “Landlord’s interest in the Property” shall be deemed to include:
(i) all rents and profits received by Landlord (but only to the extent such
rents and profits are not used to pay Operating Expenses or Common Area Expenses
of, or debt service (including principal and interest) on, the Property); and
(ii) proceeds of fire and extended coverage insurance or condemnation awards
received by Landlord (to the extent in excess of any restoration costs and net
of all costs of obtaining such proceeds or awards), provided, in each case that
Tenant (A) shall have delivered a notice to Landlord asserting a claim for a
breach of Landlord’s obligations under this Lease prior to the receipt by
Landlord of such rent or  other consideration, proceeds or awards, (B) shall
have commenced an appropriate proceeding against Landlord asserting such breach
within six (6) months after the date such notice was delivered to Landlord and
(C) shall have obtained a final non-appealable judgment against Landlord, and
Tenant shall have the right to look to such rent, consideration, proceeds or
awards only as to the subject matter of such action.

 

9.08.          (a)          Notwithstanding anything to the contrary contained
in this Lease, each party agrees that it will, at its sole cost and expense,
include in its property insurance policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against the other
party with respect to losses payable under such policies and (ii) agree that
such policies shall not be invalidated should the insured waive in writing prior
to a loss any or all right of recovery against any party for losses covered by
such policies.  Tenant shall furnish Landlord

 

31

--------------------------------------------------------------------------------


 

promptly after demand evidence satisfactory to Landlord evidencing the inclusion
of said clauses in Tenant’s insurance policies.

 

(b)           Landlord hereby waives any and all right of recovery which it
might otherwise have against Tenant, its servants, agents and employees, for
loss or damage occurring to the Property and the fixtures, appurtenances and
equipment therein, notwithstanding that such loss or damage may result from the
negligence or fault of Tenant, its servants, agents or employees.  Tenant hereby
waives any and all right of recovery which it might otherwise have against
Landlord, its servants, and employees, and against every other tenant at the
Property who shall have executed a similar waiver as set forth in this
Section 9.08(b) for loss or damage to Tenant’s furniture, furnishings, fixtures
and other property removable by Tenant under the provisions hereof,
notwithstanding that such loss or damage may result from the negligence or fault
of Landlord, its servants, agents or employees, or such other tenant and the
servants, agents or employees thereof.

 

9.09.          Tenant covenants and agrees to provide, at its expense, on or
before the Commencement Date and to keep in force during the Term, (a) a
commercial general liability insurance policy written on an occurrence form
(hereinafter referred to as a “Liability Policy”), including, without
limitation, premises-operation, broad form property damage, independent
contractor’s coverage and personal injury coverage (but not contractual
liability coverage) protecting  Tenant against any liability whatsoever (and
listing Landlord, Mack-Cali Realty, L.P. and Mack-Cali Realty Corporation as
additional insureds thereunder (as their respective interests may appear),
occasioned by any occurrence on or about the demised premises or any
appurtenances thereto, whether or not Tenant is negligent or otherwise
responsible for the additional insured’s loss, liability or expense, (b) a fire
and other casualty policy (a “Fire Policy”) insuring the full replacement value
of Tenant’s leasehold improvements performed by or on behalf of Tenant (but not
any work performed by Landlord hereunder) and all of the furniture, trade
fixtures and other personal property of Tenant located in the demised premises
against loss or damage by fire, theft, sprinkler leakage, and such other risks
or hazards with respect to Tenant’s personal  property as are insurable under
present and future forms of “All Risk” insurance policies,
(c) products/completed operations hazards insurance policy written on a
claims-made form, (d) intentionally omitted, and (e) workers compensation and
employers liability insurance.  Such insurance shall name Tenant as the insured
party and list Landlord, Mack-Cali Realty, L.P. and Mack-Cali Realty Corporation
as additional insureds.  Notwithstanding anything contained to the contrary in
Section 9.09.(a) hereof and in the immediately preceding sentence, Landlord,
Mack-Cali Realty, L.P. and Mack-Cali Realty Corporation shall not be listed as
additional insureds in the workers compensation and employers liability
insurance referenced in Section 9.09.(e) hereof or in the Fire Policy.  All
policies are to be written by good and solvent insurance companies licensed or
authorized to do business in the State of New Jersey satisfactory to Landlord
with a minimum A.M. Best’s rating of A-/VIII, and shall have such coverage
limits as are set forth below.  Landlord reserves the right, after the Initial
Term of this Lease, to increase limits and adjust coverages as industry
standards change, provided that Landlord may not increase such limits or
coverages above those being required of similarly situated tenants by owners
(unrelated to Landlord) of first-class office buildings comparable to the
Building in the city in which the Building is located.  As of the date of this

 

32

--------------------------------------------------------------------------------


 

Lease Landlord reasonably requires limits of liability under (i) the Liability
Policy of not less than $3,000,000 combined single limit per occurrence for
bodily or personal injury (including death) and property damage and (ii) the
Fire Policy equal to the full replacement cost of Tenant’s leasehold
improvements performed by or on behalf of Tenant (but not by Landlord) and such
furniture, trade fixtures and other personal property of Tenant located at the
Property that Tenant desires to insure, with a deductible of no more than
$50,000.  Such insurance may be carried (x) under a blanket policy covering the
demised premises and other locations of Tenant, if any, provided that each such
policy shall in all respects comply with this Article and shall specify that the
portion of the total coverage of such policy that is allocated to the demised
premises is in the amounts required pursuant to this Section 9.09 and (y) under
a primary liability policy of not less than $1,000,000 and the balance under an
umbrella policy.  Prior to the time such insurance is first required to be
carried by Tenant and thereafter, no longer than fifteen (15) days after to the
effective date of any such policy Tenant shall deliver to Landlord a certificate
evidencing such insurance.  To the extent that Tenant’s insurer then generally
provides the same to landlords of the insureds of Tenant’s insurer, said
certificate shall contain an endorsement that the applicable insurer shall
endeavor to provide at least ten (10) days’ prior notice to Landlord in the
event of non-payment of the premium for the applicable policy.  All insurance
policies carried by Tenant shall be written as primary policies, not
contributing with or secondary to coverage which Landlord carries.  Tenant’s
failure to provide and keep in force the aforementioned insurance shall be
regarded as a material default hereunder, after the expiration of applicable
notice and cure periods, entitling Landlord to exercise any or all of the
remedies provided in this Lease in the event of Tenant’s default. 
Notwithstanding anything to the contrary contained in this Lease, the carrying
of insurance by Tenant in compliance with this Section 9.09 shall not modify,
reduce, limit or impair Tenant’s obligations and liability under Article 38
hereof.

 

ARTICLE 10

 

DAMAGE BY FIRE OR OTHER CAUSE

 

10.01.        If the Building or the demised premises shall be partially or
totally damaged or destroyed by fire or other cause (and if this Lease shall not
have been terminated as in this Article 10 hereinafter provided), Landlord shall
repair the damage and restore and rebuild the Building and/or the demised
premises, except for Tenant’s Work, all other leasehold improvements performed
by or on behalf of Tenant and all of the furniture, trade fixtures and other
personal property of Tenant located at the Property, at Landlord’s expense with
reasonable dispatch after notice to Landlord of the damage or destruction and
the collection of the insurance proceeds attributable to such damage.

 

10.02.        If the Building or the demised premises shall be damaged or
destroyed by fire or other cause, , the rents payable hereunder shall be abated
to the extent that the demised premises shall have been rendered untenantable
for the period from the date of such damage or destruction to the date the
damage shall be repaired or restored, such abatement to be granted on a pro rata
basis if only a portion of the demised premises is rendered untenantable;
provided, however, that should Tenant reoccupy a portion of the demised premises
for the normal conduct of its business as to which the abatement is in effect
during the period the restoration work is taking place and

 

33

--------------------------------------------------------------------------------


 

prior to the date that the whole of said demised premises are made tenantable,
basic annual rent and additional rent allocable to such portion shall be payable
by Tenant from the date of such occupancy.

 

10.03.        If the Building shall be so damaged or destroyed by fire or other
cause (whether or not the demised premises are damaged or destroyed) as to
require a reasonably estimated expenditure made by Landlord or a reputable
contractor designated by Landlord of more than twenty percent (20%) of the full
insurable value of the Building immediately prior to the casualty (or ten
percent (10%) if such casualty occurs during the last two years of the Term)
then Landlord may terminate this Lease by giving Tenant notice to such effect
within sixty (60) days after the date of the casualty and upon such notice this
Lease and the estate hereby granted, whether or not the Term shall have
theretofore commenced, shall terminate as if that date was the Expiration Date.
In case of any damage or destruction mentioned in this Article 10 which Landlord
is required to repair and restore, Tenant may terminate this Lease by notice to
Landlord if Landlord has not completed the making of the required repairs and
restorations within twelve (12) months after the date (“Outside Date”) of such
damage or destruction, or within such period after such Outside Date (not
exceeding three (3) months) as shall equal the aggregate period Landlord may
have been delayed in doing so by Force Majeure Causes (as defined in
Article 34).  Tenant’s notice of Lease termination referenced in the immediately
preceding sentence shall be null and void and without any legal effect or
binding force if not received by Landlord within thirty (30) days (time being of
the essence) after the later of (i) the date of Tenant’s receipt of notification
from Landlord advising Tenant of the Outside Date, as such Outside Date may be
extended by reason of Force Majeure Causes (which extension shall not exceed six
(6) months), or (ii) the Outside Date, as same may be extended by reason of
Force Majeure Causes (which extension shall not exceed six (6) months)

 

10.04.        No damages, compensation or claim shall be payable by Landlord for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the demised premises or of the Building from
damage or destruction caused by fire or other casualty and Landlord shall not be
required to do any such repair or restoration except on Business Days from
9:00 A.M. to 5:00 P.M.

 

10.05.        Intentionally omitted.

 

10.06.        Landlord will not carry separate insurance of any kind on Tenant’s
property (including, without limitation, any property of Tenant’s which shall
become the property of Landlord as provided in Article 6), and, except as
provided by law, shall not be obligated to repair any damage thereto or replace
or clean the same, or any decorations, installations, equipment or fixtures
installed by or for Tenant at Tenant’s expense.

 

10.07.        The provisions of this Article l0 shall be considered an express
agreement governing any cause of damage or destruction of the demised premises
by fire or other casualty and any law providing for such a contingency now or
hereinafter erected shall have no application in such case.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 11

 

ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

 

11.01.        Except as otherwise expressly provided in this Article 11, Tenant
shall not, whether voluntarily, involuntarily or by operation of law, without in
each instance obtaining the prior consent of Landlord (which consent shall not
be unreasonably withheld, delayed or conditioned, subject, however, to
Landlord’s recapture right set forth herein), (a) assign or otherwise transfer
this Lease or the term and estate hereby granted, (b) sublet all or part of the
demised premises or allow the same to be used or occupied by anyone other than
Tenant, or (c) mortgage, pledge or encumber this Lease or all or part of the
demised premises in any manner by reason of any act or omission on the part of
Tenant.  For purposes of this Article 11, (i) the transfer, directly or
indirectly, of a majority of any class of the issued and outstanding capital
stock of any corporate tenant or subtenant, or the transfer of a majority of the
total interest in any other entity (limited liability company, partnership or
otherwise) which is a tenant or subtenant, however accomplished, whether in a
single transaction or in a series of related or unrelated transactions
(including, without limitation, and by way of example only, the transfer of a
majority of the outstanding capital stock of a company which company owns 100%
of a second tier company, which in turn owns 51% of the outstanding capital
stock of a corporate tenant hereunder), shall be deemed an assignment of this
Lease, or of such sublease, as the case may be, (ii) a so-called “takeover”
agreement (i.e. an agreement where another entity agrees to become responsible
for all or a portion of Tenant’s obligations under this Lease without actually
entering into an assignment or sublease) shall be deemed a transfer of this
Lease, (iii) any person or legal representative of Tenant, to whom Tenant’s
interest under this Lease passes by operation of law, or otherwise, shall be
bound by the provisions of this Article 11, and (iv) a modification, amendment
or extension without Landlord’s prior written consent of a sublease previously
consented to by Landlord shall be deemed a new sublease.  Tenant agrees to
furnish to Landlord promptly after demand at any time and from time to time such
information and assurances as Landlord may reasonably request that neither
Tenant, nor any subtenant, is in violation of the provisions of this
Section 11.01.

 

11.02.        (a)          The provisions of clauses (a), (b) and (c) of
Section 11.0l hereof shall not apply to transactions entered into by Tenant with
(and no consent of Landlord shall be required hereunder nor shall Landlord have
any recapture or profit-sharing rights with respect to) (i) an “affiliate” (as
hereinafter defined) or (ii) a corporation into or with which Tenant is merged
or consolidated or with an entity to which substantially all of Tenant’s assets
are transferred, provided (a) Tenant is not then in default under this Lease
beyond the expiration of all applicable notice and cure periods hereunder,
(b) such merger, consolidation or transfer of assets or change of control is for
a good business purpose and not principally for the purpose of transferring the
leasehold estate created hereby, and (c) the assignee or successor entity has a
net worth of at least $10,000,000.00.

 

(b)           For purposes of this Article 11, an “affiliate” means (i) a
corporation controlled by, controlling or under common control with Tenant (an
“affiliated corporation”) or (ii) a partnership or joint venture or limited
liability company in which Tenant or an affiliated

 

35

--------------------------------------------------------------------------------


 

corporation owns at least 51% of the general partnership or joint venture
interest or membership interest therein.  Without limiting the generality of the
foregoing, a corporation shall not be deemed controlled by another entity unless
at least 51% of each class of its outstanding capital stock is owned, both
beneficially and of record, by such entity.

 

(c)           The provisions regarding the transfer of the capital stock of a
corporate tenant set forth in Section 11.01 shall not apply to any corporation
where all of its outstanding capital stock is listed on a national securities
exchange (as defined in the Securities Exchange Act of 1934, as amended) or is
traded in the “over the counter” market with quotations reported by the National
Association of Securities Dealers.

 

11.03.        Any assignment or transfer, whether made with Landlord’s consent
as required by Section 11.0l or without Landlord’s consent pursuant to
Section 11.02, shall not be effective unless and until  the assignee shall
execute, acknowledge and deliver to Landlord a recordable agreement, in form and
substance reasonably satisfactory to Landlord, whereby the assignee shall
(i) assume the obligations and performance of this Lease and agree to be
personally bound by all of the covenants, agreements, terms, provisions and
conditions hereof on the part of Tenant to be performed or observed on and after
the effective date of any such assignment and (ii) agree that the provisions of
this Article 11 shall, notwithstanding such assignment or transfer, continue to
be binding upon it in the future.  Furthermore, in the case of an assignment or
transfer pursuant to Section 11.02, such assignment or transfer shall not be
effective unless and until Tenant or its successor shall have delivered to
Landlord financial statements certified by a reputable firm of certified public
accountants evidencing satisfaction of the net worth requirements referred to in
Section 11.02.  Tenant covenants that, notwithstanding any assignment or
transfer, whether or not in violation of the provisions of this Lease, and
notwithstanding the acceptance of basic annual rent by Landlord from an assignee
or transferee or any other party, Tenant shall remain fully and primarily and
jointly and severally liable for the payment of the basic annual rent and all
additional rent due and to become due under this Lease and for the performance
and observance of all of the covenants, agreements, terms, provisions and
conditions of this Lease on the part of Tenant to be performed or observed.

 

11.04.        The liability of Tenant, and the due performance by Tenant of the
obligations on its part to be performed under this Lease, shall not be
discharged, released or impaired in any respect by an agreement or stipulation
made by Landlord or any grantee or assignee of Landlord in connection with a
mortgage or any other agreement with a third party extending the time of or
modifying any of the obligations contained in this Lease, or by any waiver or
failure of Landlord to enforce any of the obligations on Tenant’s part to be
performed under this Lease, and Tenant shall continue to be liable hereunder. 
If any such agreement or modification operates to increase the obligations of
Tenant under this Lease, the liability under this Section 11.04 of the tenant
named in the Lease or any of its successors in interest (unless such party shall
have expressly consented in writing to such agreement or modification) shall
continue to be no greater than if such agreement or modification had not been
made.

 

11.05.        (a)          If Tenant desires to assign or sublet all or part of
the demised premises, other than as provided in Section 11.02, it shall notify
Landlord in writing of its intention to do

 

36

--------------------------------------------------------------------------------


 

so specifying in such notice whether it wishes to assign or sublet and, if to
assign, any consideration payable by either party for such assignment and, if to
sublet, the term of such sublease and the rental terms and whether it is for all
or part of the demised premises and if for only a part thereof specifying on a
plan such portion thereof (“Notice of Intent”).  Landlord shall have the right,
but not the obligation, (i) with respect to a proposed assignment of this Lease,
to terminate this Lease as of the “Termination Date” (as hereinafter defined) as
to all of the demised premises, (ii) with respect to a proposed subletting of
all or substantially all of the demised premises, to terminate this Lease as of
the Termination Date as to all of the demised premises  and (iii) with respect
to a proposed subletting of only a portion of the demised premises, to terminate
this Lease with respect to such portion of the demised premises as of the
Termination Date.  Within fifteen (15) days after Landlord receives Tenant’s
Notice of Intent, Landlord shall notify Tenant whether Landlord elects to
exercise any of such rights (“Response Notice”).  If Landlord exercises any of
such rights, the Response Notice shall set forth the date (the “Termination
Date”) as of which this Lease shall so terminate or such assignment or sublease
shall be effective, which date shall not be earlier than six months nor later
than one year after the date Landlord delivers the Response Notice. 
Notwithstanding anything contained to the contrary in Sections 11.01. — 11.02.
hereof, Tenant shall have the right, without being required to obtain the
consent of Landlord, to permit portions of the demised premises to be used under
so called “desk sharing” arrangements by persons or entities who are either
clients of Tenant or outsource contractors of Tenant (any such person or entity
is hereinafter referred to as a “User”), and which User shall only use desk
space in the demised premises exclusively for the purposes permitted by this
Lease and subject to and in compliance with the following terms and conditions:
(i) a User shall have no rights under this Lease and Landlord shall have no
liability or obligation to any User under this Lease or for any reason
whatsoever in connection with the use or occupancy of the demised premises;
(ii) no more than ten percent (10%) of the demised premises shall be occupied by
Users; (iii) no separate entrances to the demised premises from public areas
shall be constructed to access the space used by any User; (iv) Tenant shall
give written notice to Landlord prior to the occupancy of any User, which notice
shall include a copy of all agreements with such User regarding its use of any
part of the demised premises; (v) any breach or violation of this Lease by a
User shall be deemed to be and shall constitute a breach by Tenant under this
Lease, and any act or omission of a User shall be deemed to be and shall
constitute the act or omission of Tenant under this Lease; (vi) the right of a
User to occupy a portion of the demised premises shall not be deemed to be an
assignment of, or sublease under, this Lease and any occupancy of any part of
the demised premises shall automatically terminate upon the expiration or
earlier termination of this Lease and Tenant shall not collect any rent or
consideration of any kind from a User in excess of the basic annual rent payable
by Tenant under this Lease on a per square foot basis; (vii) Tenant hereby
indemnifies and holds harmless Landlord, the holder of any mortgage on the
Building and/or the lessor under any ground lease on the Building against loss,
claim or damage arising from the acts or omission of any User; and (viii) no
User shall be entitled, directly or indirectly, to diplomatic or sovereign
immunity and each User shall be subject to: (y) the service of process at the
Building and (z) the jurisdiction of the courts of the State of New Jersey.

 

(b)           (i)            If in the Response Notice Landlord elects to
terminate this Lease with respect to the entire demised premises, Tenant shall
promptly execute and deliver to

 

37

--------------------------------------------------------------------------------


 

Landlord an instrument in form satisfactory to Landlord modifying this Lease so
that the Term shall expire as of the Termination Date.

 

(ii)           If in the Response Notice Landlord elects to terminate this Lease
with respect to only a portion of the demised premises, (x) Tenant shall
promptly execute and deliver to Landlord an appropriate modification of this
Lease (including the adjustment of basic annual rent and the additional rent
payable pursuant to Article 3 in proportion to that portion of the demised
premises affected by such termination) in form satisfactory to Landlord
providing for such termination as of the Termination Date and (y) Landlord
shall, at Landlord’s sole cost and expense, perform all work, including the
erection of demising walls, necessary to physically separate the portion of the
demised premises so released from the Lease from the remainder of the demised
premises.  In addition, if the portion of the demised premises so released from
the Lease does not have direct access to a public corridor in the Building
Landlord shall construct, at Landlord’s sole cost and expense, such a means of
access.

 

(c)           Tenant shall reimburse Landlord on demand for any costs incurred
by Landlord to review a Notice of Intent (up to a maximum of $1,000 per
instance), including without limitation any reasonable attorneys’ fees, which
payment shall be payable even if Tenant subsequently withdraws same.

 

(d)           If Landlord shall not exercise (or shall not be entitled to
exercise) any of its rights as set forth in paragraph (a) above, Landlord shall
not unreasonably withhold, condition or delay its consent to an assignment of
this Lease or subletting of all or a portion of the demised premises as set
forth in the Notice of Intent provided the provisions of Section 11.06 are
complied with and provided further that such assignment or subletting is
accomplished within 180 days following the giving of the Response Notice and on
rental terms not less than 95% of those offered in the Notice of Intent failing
which Tenant must again comply with the provisions of this Section 11.05.

 

11.06.        Landlord shall not unreasonably withhold or condition its consent
to an assignment of this Lease or a subletting of the whole or a part of the
demised premises, and shall advise Tenant within thirty (30) days whether
Landlord withholds or conditions its consent, provided:

 

(a)           Tenant shall have complied with the provisions of Section 11.05
and Landlord shall not have made (or shall not be entitled to make) any of the
elections provided for in paragraph (a) thereof.

 

(b)           Tenant shall furnish Landlord with the name and business address
of the proposed subtenant or assignee, information with respect to the nature
and character of the proposed subtenant’s or assignee’s business, or activities,
such references and current financial information with respect to net worth,
credit and financial responsibility as are reasonably satisfactory to Landlord;

 

38

--------------------------------------------------------------------------------


 

(c)           The proposed subtenant or assignee is a reputable party whose
financial net worth, credit and financial responsibility is, considering the
responsibilities involved and the standards of Landlord in those respects for
the Building, reasonably satisfactory to Landlord (taking into account the
continued liability of Tenant hereunder);

 

(d)           Tenant shall deliver at the time Landlord’s consent is requested
either an executed assignment or sublease or an executed term sheet containing
the material terms of such proposed assignment or sublease to Landlord.  If
Tenant receives said term sheet, then, Tenant shall give Landlord a fully
executed original of the assignment or sublease within five (5) days after same
has been fully executed and such assignment or sublease shall be ineffective
unless it is in form and content reasonably satisfactory to Landlord;

 

(e)           The nature and character of the proposed subtenant or assignee,
its business or activities and intended use of the demised premises are, in
Landlord’s reasonable judgment, in keeping with the standards of the Building;

 

(f)            The proposed subtenant or assignee is not then an occupant of any
part of the Building and Landlord does not then have comparable space in the
Building available to lease to such subtenant or assignee, including space that
would have been vacated by said subtenant or assignee, and/or the office complex
(the “Complex”) located in Jersey City, New Jersey, known as Harborside
Financial Center, consisting as of the date hereof of Plaza I, Plaza II, Plaza
III, Plaza IV-A and Plaza V or any other property owned by Landlord or any
Landlord Affiliated Entity (collectively, “Other Property”) or a party who dealt
with Landlord, any Landlord Affiliated Entity or any of their respective agents
(directly or through a broker) with respect to space in the Building, Complex or
in any Other Property, during the l2 months immediately preceding Tenant’s
request for Landlord’s consent;

 

(g)           All costs incurred with respect to providing reasonably
appropriate means of ingress and egress from the sublet space or to separate the
sublet space from the remainder of the demised premises shall, subject to the
provisions of Article 6 with respect to alterations, installations, additions or
improvements, be borne by Tenant;

 

(h)           Each assignment or sublease shall specifically state that (i) it
is subject to all of the terms, covenants, agreements, provisions, and
conditions of this Lease, (ii) the subtenant or assignee, as the case may be,
will not have the right to further assign or sublet all or part of the demised
premises or to allow same to be used by others, without the consent of Landlord
in each instance in accordance with this Article 11 (and Landlord hereby agrees
to comply with this Article 11 in granting or withholding such consent), (iii) a
consent by Landlord thereto shall not be deemed or construed to modify, amend or
affect the terms and provisions of this Lease, or Tenant’s obligations
hereunder, which shall continue to apply to the premises involved, and the
occupants thereof, as if the sublease or assignment had not been made, (iv) if
Tenant defaults in the payment of any rent beyond the expiration of the
applicable notice and cure period, Landlord is authorized to collect any rents
due or accruing from any assignee, subtenant or other occupant of the demised
premises and to apply the net amounts collected to the basic annual rent and
additional rent due hereunder and (v) the receipt by Landlord of any

 

39

--------------------------------------------------------------------------------


 

amounts from an assignee or subtenant, or other occupant of any part of the
demised premises shall not be deemed or construed as releasing Tenant from
Tenant’s obligations hereunder or the acceptance of that party as a direct
tenant;

 

(i)            Tenant shall reimburse Landlord on demand for any costs incurred
by Landlord to review the proposed assignment or sublease in connection with the
requested consent (up to a maximum of $1,000 per instance), including without
limitation the cost of making investigations as to the acceptability of the
proposed assignee or sublessee and any reasonable attorneys’ fees incurred by
Landlord;

 

(j)            The proposed subtenant or assignee is not (i) a bank or trust
company, safe deposit business, savings and loan association or loan company
(except for administrative offices); (ii) an employment or recruitment agency
or; (iii) school, college, university or educational institution whether or not
for profit (except if an administrative office);or (iv) a government or any
subdivision or agency thereof;

 

(k)           In the case of a subletting of a portion of the demised premises,
the portion so sublet shall be regular in shape and suitable for normal renting
purposes;

 

(l)            Intentionally omitted;

 

(m)          The subletting shall not be advertised at a lower rental rate than
that being charged by Landlord at the time for similar space then available in
the Building (but the same can be otherwise communicated to prospective
subtenants and their brokers) ;

 

(n)           Tenant is not in default under this Lease beyond all applicable
notice and cure periods.

 

11.07.        If Landlord shall give its consent to any assignment of this Lease
or to any sublease, other than those under Section 11.02 hereof, Tenant shall in
consideration therefor, pay to Landlord, as additional rent:

 

(i)            in the case of an assignment, an amount equal to fifty percent
(50%) of all sums and other consideration paid to Tenant by the assignee for or
by reason of such assignment (including, but not limited to, sums paid for the
sale or rental of Tenant’s fixtures, leasehold improvements, equipment,
furniture, furnishings or other personal property, less, in the case of the sale
thereof, the net unamortized cost thereof determined on the basis of Tenant’s
federal income tax returns), and less any of the following expenses to the
extent reasonably incurred by Tenant in connection with such assignment,
including, without limitation, the following: reasonable costs of altering and
preparing the demised premises for new tenants, reasonable brokerage commissions
and reasonable attorneys’ fees and disbursements; and

 

(ii)           in the case of a sublease, fifty percent (50%) of any rents,
additional charges and other consideration payable under the sublease to Tenant
by the subtenant which is in excess of the basic annual rent and additional rent
accruing during

 

40

--------------------------------------------------------------------------------


 

the term of the sublease in respect of the subleased space (at the rate per
square foot payable by Tenant hereunder) pursuant to the terms hereof
(including, but not limited to, sums paid for the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property, less, in the case of the sale thereof, the net unamortized
cost thereof determined on the basis of Tenant’s federal income tax returns),
and less any of the following expenses to the extent reasonably incurred by
Tenant in connection with such subletting, including, without limitation, the
following: reasonable costs of altering and preparing the demised premises for
subtenants, reasonable brokerage commissions and reasonable attorneys’ fees and
disbursements, provided that for purposes of computing amount payable to
Landlord hereunder such alteration costs, brokerage commissions and attorneys’
fees and disbursements shall be amortized on a straight line basis over the term
of the sublease.

 

The profit payable under this Section 11.07 shall be paid to Landlord as and
when paid by the assignee or subtenant to Tenant, after Tenant shall first have
recovered all of its reasonable actual out of pocket expenses with respect to
such assignment or subletting.

 

11.08.        If Landlord exercises any of its options under Section 11.05 to
terminate all or a portion of this Lease, Landlord shall be free to, and shall
have no liability to Tenant, if Landlord shall lease the demised premises or any
portion thereof with respect to which one of such options exercised, to Tenant’s
proposed assignee or subtenant, as the case may be if any such proposed assignee
or subtenant shall exist.

 

ARTICLE 12

 

CERTIFICATE OF OCCUPANCY

 

12.01.        In connection with Tenant’s performance of the Initial Work,
Tenant shall obtain: (a) the building permits and (b) either a temporary
certificate of occupancy and/or final inspection sign offs that permit Tenant to
legally occupy the Initial Premises to use the Initial Premises for general,
executive and administrative office purposes, the cost of which shall be paid by
Tenant.  Tenant, at its cost and expense, shall cause the aforementioned
building permits, final inspection sign offs and temporary certificate of
occupancy to remain in effect until a permanent certificate of occupancy is
obtained by Tenant at its expense.

 

ARTICLE 13

 

ADJACENT EXCAVATION - SHORING

 

If an excavation or other substructure work shall be made upon the Land or the
land adjacent to the Land, or shall be authorized to be made, Tenant shall
afford to the person causing or authorized to cause such excavation, license to
enter upon the demised premises for the purpose of doing such work as shall be
necessary to preserve the wall of the Building from injury or damage and to
support the same by proper foundations without any claim for damages or
indemnity against Landlord, or diminution or abatement of rent.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 14

 

CONDEMNATION

 

14.01.        (a)          If all or substantially all of the demised premises
shall be lawfully condemned or taken by any Governmental Authority (as defined
in Article 22) (hereinafter “Condemned”), this Lease and the estate granted
hereby shall terminate as of the date of vesting of title in such Governmental
Authority.

 

(b)           If less than all or substantially all of the rentable area of the
demised premises shall be Condemned, then this Lease shall continue in effect as
to the remaining portion of the demised premises but shall terminate as to the
portion so Condemned as of the date of vesting of title in the Governmental
Authority; provided, however, that if 25% or more of the rentable area of the
demised premises shall be Condemned, either Landlord or Tenant may, at their
option, terminate this Lease and the estate granted hereby by giving written
notice to the other within thirty (30) days after Landlord shall have received
notice of the vesting of title in the Governmental Authority (a copy of which
notice Landlord shall deliver to Tenant promptly after receipt thereof) in which
event this Lease and the estate granted hereby shall terminate as of the last
day of the month next succeeding the month in which such notice is given.

 

(c)           If twenty five percent (25%) or more of the Building shall be
Condemned or if so much of the parking area located on the Land shall be
Condemned so that the number of parking spaces remaining shall in Landlord’s
judgment be insufficient for the continued operation of the Building, Landlord
may, at Landlord’s option, terminate this Lease and the estate granted hereby by
written notice given to Tenant within thirty (30) days after Landlord shall have
received notice of the vesting of title in the Governmental Authority (a copy of
which notice Landlord shall deliver to Tenant promptly after receipt thereof) in
which event this Lease and the estate granted hereby will terminate on the last
day of the month next succeeding the month in which such notice is given.

 

(d)           If neither Landlord nor Tenant elects to terminate this Lease
pursuant to paragraph (b) or (c) above, this Lease shall be and remain
unaffected by such condemnation, except that the basic annual rent and the
additional rent payable under Article 3 shall be abated effective as of the date
of the vesting of title in the Governmental Authority in proportion to the
reduction in the rentable area of the demised premises resulting from such
condemnation.

 

14.02.        In the event of termination of this Lease in any of the cases
hereinbefore provided, this Lease and the term and estate hereby granted shall
expire as of the date of such termination with the same effect as if that were
the Expiration Date, and the basic annual rent and additional rent payable
hereunder shall be apportioned as of such date.

 

14.03.        In the event of any condemnation of all or a part of the Property,
Landlord shall be entitled to receive the entire award in the condemnation
proceeding, including any award made for the value of the estate vested by this
Lease in Tenant.  Tenant hereby expressly assigns to Landlord any and all right,
title and interest of Tenant now or hereafter arising in or to any

 

42

--------------------------------------------------------------------------------


 

such award or any part thereof, including, without limitation, any award for the
unexpired portion of the Term and agrees that it shall not be entitled to
receive any part of such award.  Tenant shall, however, be entitled to make a
separate claim in such proceeding for loss of good will and moving expenses
provided such award is in addition to and not in reduction of Landlord’s award
from the Governmental Authority.

 

14.04.        In the event of any partial taking which does not result in a
termination of this Lease, Landlord, at its expense, shall proceed with
reasonable diligence to repair, alter and restore the remaining parts of the
Building and the demised premises to substantially their former condition to the
extent that the same may be feasible and so as to constitute a complete and
tenantable Building and demised premises except for Tenant’s leasehold
improvements performed by or on behalf of Tenant and all of the furniture, trade
fixtures and other personal property of Tenant located at the Property, which
shall be repaired, altered and restored by Tenant at its expense.  Landlord’s
obligation under this Section 14.04 shall be limited in dollar amount to the net
award (after deducting all expenses incurred in obtaining same) available from
the Governmental Authority for the improvements taken or conveyed (exclusive of
the award for the Land or any portion thereof).

 

14.05.        If the temporary use or occupancy of all or any part of the
demised premises shall be taken during the Term, Tenant shall be entitled,
except as hereinafter set forth, to receive that portion of the award or payment
for such taking which represents compensation for the use and occupancy of the
demised premises (or portion thereof taken) and for moving expenses, and
Landlord shall be entitled to receive that portion which represents
reimbursement for the cost of restoration of the demised premises.  This Lease
shall be and remain unaffected by such taking and Tenant shall continue to be
responsible for all of its obligations hereunder insofar as such obligations are
not affected by such taking and shall continue to pay basic annual rent and
additional rent in full when due.  If the period of temporary use or occupancy
shall extend beyond the Expiration Date, that part of the award or payment which
represents compensation for the use and occupancy of the demised premises (or
portion thereof taken) shall be divided between Landlord and Tenant so that
Tenant shall receive so much thereof as represents compensation for the period
up to and including the Expiration Date and Landlord shall receive so much
thereof as represents compensation for the period after the Expiration Date.

 

ARTICLE 15

 

ACCESS TO DEMISED PREMISES; CHANGES

 

15.01.        Tenant shall permit Landlord to erect, use and maintain pipes,
ducts and conduits in and through the demised premises, provided the same are
installed adjacent to or concealed behind walls and ceilings of the demised
premises.  Landlord shall, to the extent practicable, install such pipes, ducts
and conduits by such methods and at such locations as will not materially
interfere with or impair Tenant’s layout or use of the demised premises (and
Landlord shall make all repairs to the demised premises made necessary by the
performance of such work).  Landlord or its agents or designees shall have the
right, but only upon reasonable notice (which may be telephonic) to Tenant or
any authorized employee of Tenant at the demised

 

43

--------------------------------------------------------------------------------


 

premises, to enter the demised premises, during and after business hours, at
Landlord’s option, (a) for the making of such repairs or alterations or
improvements as Landlord may deem, in its sole judgment, necessary or
appropriate for the Building or which Landlord shall be required to or shall
have the right to make by the provisions of this Lease or any other lease in the
Building and (b) for the purpose of inspecting them or exhibiting them to
existing or prospective purchasers, mortgagees or ground lessees of all or part
of the Land, Building or Property or to prospective assignees, agents or
designees of any such parties.  Without limiting the foregoing, Landlord or its
agents or designees shall have the right, but only upon notice to Tenant or any
authorized employee of Tenant, to enter the demised premises so as to access the
Building’s core mechanical, electrical and communications rooms.  Landlord shall
be allowed to take all material into and upon the demised premises that may be
required for the repairs or alterations or improvements above mentioned and may
take over discrete portions of the demised premises not in excess of five
percent (5%) at any one time to the extent necessary to perform such work or to
ensure the safety of Tenant’s personnel without the same constituting an actual
or constructive eviction of Tenant in whole or in part, and the rent reserved
hereunder shall not abate while said repairs or alterations or improvements are
being made by reason of loss or interruption of the business of Tenant because
of the prosecution of any such work.  Landlord shall exercise reasonable
diligence so as to minimize the disturbance to Tenant but nothing contained
herein shall be deemed to require Landlord to perform the same on an overtime or
premium pay basis.

 

15.02.        Landlord reserves the right, without the same constituting an
actual or constructive eviction and without incurring liability to Tenant
therefor, to change the arrangement and/or location of public entrances,
passageways, doors, doorways, corridors, elevators, stairways, toilets and other
public parts of the Building, provided, however, that access to the Building
shall not be cut off and that there shall be no unreasonable obstruction of
access to the demised premises.

 

15.03.        Landlord may, at reasonable times and upon reasonable advance
notice to Tenant, (a) during the twelve (12) months prior to expiration of the
Term exhibit the demised premises to prospective tenants and (b) at any time
during the Term, exhibit the demised premises to actual and prospective holders
of Superior Instruments or purchasers of all or any portion of the Property.

 

15.04.        If Tenant shall not be personally present to open and permit an
entry into the demised premises at any time when for any reason an entry therein
shall be urgently necessary by reason of fire or emergency, Landlord or
Landlord’s agents may forcibly enter the same without rendering Landlord or such
agents liable therefor (if during such entry Landlord or Landlord’s agents shall
accord reasonable care to Tenant’s property) and without in any manner affecting
the obligations and covenants of this Lease.

 

44

--------------------------------------------------------------------------------


 

ARTICLE 16

 

CONDITIONS OF LIMITATION

 

16.01.        This Lease and the term and estate hereby granted are subject to
the limitation that whenever Tenant or any guarantor of Tenant’s obligations
hereunder shall become insolvent or generally fail to pay, or admit in writing
its inability to pay, debts as they become due; or Tenant or any such guarantor
shall apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for Tenant or such guarantor or any
property of any thereof, or make a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver, sequestrator or other custodian shall be appointed for Tenant
or any such guarantor or for a substantial part of the property of any thereof
and not be discharged within sixty (60) days; or any bankruptcy, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, shall be
commenced in respect of Tenant or any such guarantor, and, if not commenced by
Tenant or such guarantor, be consented to or acquiesced in by Tenant or such
guarantor, shall result in the entry of an order for relief or shall remain for
sixty (60) days undismissed; or Tenant or any such guarantor shall take any
corporate action to authorize, or in furtherance of, any of the foregoing, then
Landlord may at any time after receipt of notice of the occurrence of any such
event, give Tenant a notice of intention to end the Term at the expiration of
five (5) days from the date of service of such notice of intention, and upon the
expiration of said 5 day period this Lease and the term and estate hereby
granted, whether or not the Term shall theretofore have commenced, shall
terminate with the same effect as if that day were the Expiration Date, but
Tenant shall remain liable for damages as provided in Article 18.

 

16.02.        This Lease and the term and estate hereby granted are subject to
further limitation as follows:

 

(a)           whenever Tenant shall fail to pay any installment of basic annual
rent or any additional rent or any other charge payable by Tenant to Landlord,
on the day the same is due and payable pursuant to the terms hereof, and such
default shall continue for five (5) business days after Landlord shall have
given Tenant a written notice specifying such default, or

 

(b)           whenever Tenant shall do or permit anything to be done, whether by
action or inaction, contrary to any of Tenant’s obligations hereunder (except as
provided in clauses (a), (c), (d), (e) and (f) of this Section 16.02) and if
such situation shall continue and shall not be remedied by Tenant within 30 days
after Landlord shall have given to Tenant a notice specifying the same, or, in
the case of a happening or default which cannot with due diligence be cured
within a period of 30 days and the continuation of the period required for cure
will not subject Landlord to the risk of criminal liability (as more
particularly described in Article 8 hereof) or termination of any superior lease
or foreclosure of any superior mortgage, if Tenant shall not (i) within said30
day period advise Landlord of Tenant’s intention to duly institute all steps
necessary to remedy such situation and (ii) duly institute within said 30 day
period, and

 

45

--------------------------------------------------------------------------------


 

thereafter diligently and continuously prosecute to completion, all steps
necessary to remedy the same, or

 

(c)           whenever any event shall occur or any contingency shall arise
whereby this Lease or the estate hereby granted or the unexpired balance of the
Term hereof would, by operation of law or otherwise, devolve upon or pass to any
person, firm or corporation other than Tenant, except as expressly permitted by
Article 11, or

 

(d)           whenever Tenant shall abandon the demised premises for a
continuous period of at least ninety (90) days (unless as a result of a
casualty) and shall fail to meet its other obligations hereunder within the time
periods applicable thereto, or

 

(e)           whenever Tenant shall default in complying with the provisions of
Section 6.02 with respect to the discharge of mechanic’s liens within the time
period therein provided, or

 

(f)            intentionally omitted, or

 

(g)           whenever Tenant shall default in the due keeping, observing or
performance of any covenant, agreement, provision or condition of Article 5
hereof on the part of Tenant to be kept, observed or performed and if such
default shall continue and shall not be remedied by Tenant within 30 days after
Landlord shall have given to Tenant a notice specifying the same, then in any of
said cases set forth in the foregoing clauses (a), (b), (c), (d), (e), (f) and
(g) Landlord may give to Tenant a notice of intention to end the Term at the
expiration of five (5) days from the date of the service of such notice of
intention, and upon the expiration of said five (5) days this Lease and the term
and estate hereby granted, whether or not the Term shall theretofore have
commenced, shall terminate with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 18.

 

ARTICLE 17

 

RE-ENTRY BY LANDLORD, INJUNCTION

 

17.01.        If Tenant shall fail to pay any installment of basic annual rent,
or of any additional rent payable by Tenant to Landlord on the date the same is
due and payable, and if such default shall continue for five (5) business days
after Landlord shall have given to Tenant a notice specifying such default, or
if this Lease shall terminate as in Article 16 provided, Landlord or Landlord’s
agents and employees may immediately or at any time thereafter re-enter the
demised premises, or any part thereof, either by summary dispossess proceedings
or by any suitable action or proceeding at law, or otherwise, without being
liable to indictment, prosecution or damages therefrom.  The word re-enter, as
herein used, is not restricted to its technical legal meaning.

 

17.02.        In the event of a breach or threatened breach by Tenant of any of
its obligations under this Lease, Landlord shall also have the right of
injunction.  The special remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies or means
of redress to which Landlord may lawfully be entitled at any time and

 

46

--------------------------------------------------------------------------------


 

Landlord may invoke any remedy allowed at law or in equity as if specific
remedies were not provided for herein.

 

17.03.        If this Lease shall terminate under the provisions of Article 16,
or if Landlord shall re-enter the demised premises under the provisions of this
Article 17, or in the event of the termination of this Lease, or of re-entry by
or under any summary dispossess or other proceeding or action or any provision
of law by reason of default hereunder on the part of Tenant, then (a) Tenant
shall thereupon pay to Landlord the basic annual rent and additional rent
payable by Tenant to Landlord up to the time of such termination of this Lease,
or of such recovery of possession of the demised premises by Landlord, as the
case may be, and shall also pay to Landlord damages as provided in Article 18,
and (b) Landlord shall be entitled to retain all moneys, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such moneys
shall be credited by Landlord against any basic annual rent or additional rent
due from Tenant at the time of such termination or re-entry or, at Landlord’s
option, against any damages payable by Tenant under Articles 16 and 18 or
pursuant to law.

 

17.04.        Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or dispossessed for any cause, or in the event of Landlord obtaining
possession of the demised premises, by reason of the violation by Tenant of any
of the covenants and conditions of this Lease or otherwise.

 

ARTICLE 18

 

DAMAGES

 

18.01.        If this Lease is terminated under the provisions of Article 16, or
if Landlord shall re-enter the demised premises under the provisions of
Article 17, or in the event of the termination of this Lease, or of re-entry by
or under any summary dispossess or other proceeding or action or any provision
of law by reason of default hereunder on the part of Tenant, Tenant shall pay to
Landlord as damages, at the election of Landlord, either

 

(a)           a sum which at the time of such termination of this Lease or at
the time of any such re-entry by Landlord, as the case may be, represents the
then value of the excess, if any, of

 

(1)           the aggregate of the basic annual rent and the additional rent
payable hereunder which would have been payable by Tenant  for the period
commencing with such earlier termination of this Lease or the date of any such
re-entry, as the case may be, and ending with the Expiration Date, had this
Lease not so terminated or had Landlord not so re-entered the demised premises,
over

 

(2)           the aggregate rental value of the demised premises for the same
period, or

 

(b)           sums equal to the basic annual rent and the additional rent
payable hereunder which would have been payable by Tenant had this Lease not so
terminated, or had

 

47

--------------------------------------------------------------------------------


 

Landlord not so re-entered the demised premises, payable upon the due dates
therefor specified herein following such termination or such re-entry and until
the Expiration Date; provided, however, that if Landlord shall re-let the
demised premises during said period, Landlord shall credit Tenant with the net
rents received by Landlord from such re-letting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such reletting, the expenses incurred or paid by Landlord in terminating this
Lease or in re-entering the demised premises and in securing possession thereof,
as well as the expenses of re-letting, including altering and preparing the
demised premises for new tenants, brokers’ commissions, legal fees, and all
other expenses properly chargeable against the demised premises and the rental
thereof; it being understood that any such re-letting may be for a period
shorter or longer than the remaining term of this Lease.  In no event shall
Tenant be entitled to receive any excess of such net rents over the sums payable
by Tenant to Landlord hereunder for the period of such re-letting, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
subsection to a credit in respect of any net rents from a re-letting, except to
the extent that such net rents are actually received by Landlord.  If the
demised premises or any part thereof should be re-let in combination with other
space, then proper apportionment on a square foot basis shall be made of the
rent received from such re-letting and of the expenses of re-letting.

 

If the demised premises or any part thereof be re-let by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent payable pursuant to such re-letting shall, prima facie, be the
fair and reasonable rental value for the demised premises, or part thereof, so
re-let during the term of the re-letting.

 

Only to the extent mandated by a Legal Requirement, Landlord shall endeavor to
exercise reasonable efforts to mitigate damages.  Notwithstanding the foregoing,
Landlord shall be under no obligation in re-letting the demised premises to:
(i) give priority to the rental thereof over other available space in the
Building, (ii) modify the tenant mix in the Building that Landlord seeks to
achieve, (iii) contract with a party at a rental below fair market value, as
determined by Landlord, (iv) contract with a party which fails to meet
Landlord’s standards of adequate creditworthiness, (v) contract with a party
which does not meet the requirements of any Superior Instruments (defined in
Section 25.01.(a) hereof), (vi) contract with a party which could impose an
increased burden on the services or facilities of the Building, or
(vii) contract with a party represented by a broker, agent or salesperson who
requests of Landlord a commission on terms unacceptable to Landlord.  If the
demised premises or any part thereof should be re-let in combination with other
space, then proper apportionment on a square foot basis shall be made of the
rent received from such re-letting and of the expenses of re-letting

 

18.02.        Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the Term would have expired if it had not been
so terminated under the provisions of Article 16, or under any provision of law,
or had Landlord not re-entered the demised premises.  Nothing herein contained
shall be construed to limit or preclude recovery by Landlord against Tenant of
any sums or damages to which, in addition to the damages particularly provided
above, Landlord may lawfully be entitled

 

48

--------------------------------------------------------------------------------


 

by reason of any default hereunder on the part of Tenant.  Nothing herein
contained shall be construed to limit or prejudice the right of Landlord to
prove for and obtain as liquidated damages by reason of the termination of this
Lease or re-entry of the demised premises for the default of Tenant under this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, such damages
are to be proved whether or not such amount be greater, equal to, or less than
any of the sums referred to in Section 18.01.

 

ARTICLE 19

 

LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

 

If Tenant shall default in the observance or performance of any term or covenant
on Tenant’s part to be observed or performed under any of the terms or
provisions of this Lease, (a) Landlord may remedy such default for the account
of Tenant, immediately and without notice in case of emergency, or in any other
case if Tenant shall fail to remedy such default after Landlord shall have
notified Tenant in writing of such default and the applicable grace period for
curing such default shall have expired; and (b) if, after Landlord shall have
notified Tenant in writing of such default and the applicable grace period for
curing such default shall have expired, Landlord makes any reasonable
expenditures or reasonably or involuntarily incurs any obligations for the
payment of money in connection with such default, including without limitation,
reasonable attorneys’ fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligations incurred, with interest at the
Interest Rate from the date paid or incurred, shall be deemed to be additional
rent hereunder and shall be paid by Tenant to Landlord within 30 days after
rendition of a bill to Tenant therefor.  The provisions of this Article 19 shall
survive the expiration or other termination of this Lease.

 

ARTICLE 20

 

QUIET ENJOYMENT

 

Landlord covenants and agrees that subject to the terms and provisions of this
Lease, if, and so long as, Tenant keeps and performs each and every covenant,
agreement, term, provision and condition herein contained on the part or on
behalf of Tenant to be kept or performed, then Tenant’s rights under this Lease
shall not be cut off or ended before the expiration of the term of this Lease,
subject however, to the provisions of this Lease (including without limitation,
the provisions of Article 25 hereof with respect to Superior Instruments (as
defined in Article 25 hereof) which affect this Lease), and Tenant shall have
access to the demised premises 24 hours per day, 7 days per week (subject to
Force Majeure Causes and subject to and in accordance with the security
rules and regulations for the Building).

 

49

--------------------------------------------------------------------------------


 

ARTICLE 21

 

SERVICES AND EQUIPMENT

 

 

21.01.        Landlord shall, commencing on the Lease Commencement Date and
during the Term:

 

(a)           Provide necessary passenger elevator facilities during Business
Hours and shall have at least one elevator subject to call at all other times. 
At Landlord’s option, the elevators shall be operated by automatic control or by
manual control, or by a combination of both of such methods.  Tenant shall use
passenger elevators solely for the transportation of its employees and invitees
and not for freight handling, the delivery of packages requiring hand trucks or
other similar items or the removal of refuse.

 

(b)           Provide non-exclusive freight elevator service on a first
come-first served basis (i.e., no advance scheduling) on Business Days from
8:00 A.M. to 12:00 Noon and 12:30 P.M. to 5:00 P.M. and on a reserved basis at
all other times upon the payment of Landlord’s then established charges
therefor.  All deliveries to Tenant shall be made at freight docks located on
the ground floor or at such other locations as Landlord may from time to time
designate.

 

(c)           Provide the cleaning and janitorial services described on Schedule
E annexed hereto on Business Days.  The cost of such cleaning and janitorial
services provided to Tenant and other tenants and occupants of the Building
shall be included in Operating Expenses.  Tenant shall employ Landlord’s
cleaning contractor to provide any cleaning and janitorial services in excess of
those specified in Schedule E and Tenant shall deliver to Landlord a list
setting forth in reasonable detail all such excess cleaning and janitorial
services.  Landlord, its cleaning contractor and their employees shall have
access to the demised premises at all times after 5:30 P.M. and before 8:00 A.M.
and shall have the right to use, without charge therefor, all light, power and
water in the demised premises reasonably required to clean the demised premises
as required under this Section 21.01.  Tenant shall comply with any
rules Landlord and/or its cleaning contractor and/or any consultant to Landlord
may establish regarding the management and recycling of solid waste, as may be
necessary for Landlord to comply with any Legal Requirements, including without
limitation the New Jersey Department of Environmental Protection Rules on
Coastal Resources and Development (N.J.A.C. 7:7E - 1.1).

 

(d)           Provide sewer service and furnish water for lavatory and drinking
and office cleaning purposes.  If Tenant requires, uses or consumes water for
any other purposes, Tenant agrees that Landlord may install a meter or meters or
other means to measure Tenant’s water consumption, and Tenant further agrees to
reimburse Landlord for the cost of the meter or meters and the installation
thereof, and to pay for the maintenance of said meter equipment and/or to pay
Landlord’s cost of other means of measuring such water consumption by Tenant. 
Tenant shall reimburse Landlord for the cost of all water consumed in excess of
that estimated to be consumed for lavatory, drinking and office cleaning
purposes, as measured by said meter or meters or as otherwise measured,
including sewer rents.

 

50

--------------------------------------------------------------------------------


 

(e)           Provide HVAC to the common areas of the Building, Chilled Water
for cooling purposes to the on-floor fan-coil unit and hot water for heating
purposes at the perimeter of the demised premises in accordance with the
specifications set forth in Section 8.10 of the Tenant Criteria Manual. 
Landlord has previously installed the central chiller system and valve
connections on each floor of the demised premises.  The cost of providing
Chilled Water and hot water to the common areas of the Building shall be deemed
a component of Operating Expenses (except for those costs and expenses payable
by Tenant as provided for, and to be paid for, in the manner as set forth below
in Section 21.04) and Tenant shall pay Tenant’s Expense Share thereof in
accordance with Article 3.  Chilled Water shall be supplied to the demised
premises and common areas of the Building by Landlord and Tenant shall pay the
cost of the Chilled Water supplied to the demised premises in accordance with
Section 21.04.  The cost of operation, maintenance, service and repair (but not
including any capital expenditures subject to Section 3.02.A.(d)). of the
central chiller system installed by Landlord shall be deemed components of
Operating Expenses and Tenant shall pay Tenant’s Expense Share thereof subject
to and in accordance with Article 3.  Tenant shall be responsible, at its sole
expense, for the design, installation and operation of any supplemental air
conditioning systems installed by Tenant within the demised premises and Tenant
shall pay for any Chilled Water used in connection with such air conditioning
systems in accordance with Section 21.04.  Tenant shall maintain and repair
Tenant’s air conditioning system in accordance with Section 7.06.

 

(f)            Lighting and electricity to the common areas of the Building; and

 

(g)           A security program with respect to ingress to and egress from the
Building and the common areas of the Building, if any, in accordance with those
specifications and/or rules implemented by Landlord (in Landlord’s discretion). 
Landlord shall provide Tenant with security access cards for all of Tenant’s
employees without charge (and replacements and cards for new employees at
Landlord’s standard charge therefor).

 

21.02.        In addition to the services to be furnished or caused to be
furnished by Landlord in accordance with Section 21.01, Landlord, at Tenant’s
expense, shall furnish or cause to be furnished the following additional
services while Tenant is occupying the demised premises:

 

(a)           Extermination service administered to any kitchen, cafeteria or
special food preparation areas on a regular basis, as reasonably determined by
Landlord, for rodent and pest control or, in the event of infestation caused by
or resulting from such areas, as the same may be required, as reasonably
determined by Landlord, to eliminate such infestation;

 

(b)           Relamping of lighting fixtures within the demised premises and
replacement of bulbs and ballasts at the request of Tenant; and

 

(c)           Installation and/or replacement, at Tenant’s request, of locks
within the demised premises and the supplying of keys therefor;

 

Notwithstanding anything to the contrary herein, Landlord shall have no
obligation to provide the services described in sub-paragraphs (a), (b) or
(c) above unless Landlord receives a

 

51

--------------------------------------------------------------------------------


 

written request for such service or services from Tenant; provided, however, in
the event the demised premises contains any kitchen, cafeteria or special food
preparation areas, Landlord may require Tenant to retain Landlord to provide the
services contained in sub-paragraph (a) above.  In the event Landlord receives
such written request from Tenant and provides such service or services, Tenant
shall pay, as additional rent, for Landlord’s furnishing of such service or
services within thirty (30) days after its receipt of an invoice therefor.

 

21.03.        If Tenant shall desire heating after Business Hours or freight
elevator service at any time other than during Business Hours, such service or
services shall be supplied to Tenant only at the request of Tenant, which
request shall be made, with respect to heating after Business Hours, not later
than 4:00 p.m. on the Business Day for which such service is requested or if
such service is requested for Saturday, Sunday or a Holiday, by not later than
4:00 p.m. on the preceding Business Day, and with respect to freight elevator
service, not later than 5:00 P.M. on the Business Day preceding such required
extra usage (or before 12:00 P.M. on Friday for weekend overtime service), and
Tenant shall pay to Landlord, as additional rent, the cost of heating supplied
after Business Hours at Landlord’s standard rates and shall pay for Landlord’s
standard rates for the furnishing of such freight elevator service, in each case
within 30 Business Days after receipt of an invoice therefor. During the course
of the Initial Work only, no charge shall be due for freight elevator service
during Business Hours.

 

21.04.        Tenant covenants and agrees to pay to Landlord the amounts for
Chilled Water consumed by Tenant as indicated by a submeter measuring the demand
for, and consumption of, Chilled Water current for the floor(s) on which the
demised premises is located (based upon such formulas described on Schedule F
attached to this Lease, as mentioned below).   Notwithstanding anything to the
contrary contained herein (or on any such Schedule), if the demised premises is
comprised of less than a full floor, (i) Landlord shall have the right to have
Tenant’s share of Chilled Water measured based upon a survey conducted by an
independent consultant and (ii) in the event Landlord exercises such right,
Tenant covenants and agrees that an independent Chilled Water consultant shall
make a survey of Chilled Water used in the demised premises (and also taking
into account and including the costs of such expenses for the common areas
located on such floor which are attributable and allocated by Landlord on an
equitable basis to the demised premises) to determine the average monthly
consumption thereof, and the cost of said survey shall be borne by Tenant, such
cost not to exceed five hundred dollars ($500).  The findings of said consultant
as to the average monthly Chilled Water consumption of Tenant shall, unless
objected to by Tenant within sixty (60) days, be conclusive and binding on
Landlord and Tenant.  After Landlord’s consultant has submitted its report,
Tenant shall pay to Landlord, within ten (10) days after demand therefor by
Landlord, the amount (based on the monthly consumption found by such consultant)
as owing thereafter (except as otherwise specifically set forth herein) and such
consultant’s determination of Tenant’s monthly consumption shall apply on a
going-forward basis in lieu of the formula set forth in Schedule F hereof.  Said
amounts shall be treated as additional rent due hereunder.  Proportionate sums
shall be payable for periods of less than a full month if the Term commences or
ends on any other than the first or last day of the month.  If Tenant objects to
said findings, Tenant shall nevertheless pay and continue to pay the amount
determined by Landlord’s consultant until the issue is finally resolved, but
Tenant may, at its expense, seek the services of an independent Chilled Water
consultant who shall make a survey

 

52

--------------------------------------------------------------------------------


 

as provided above.  If Landlord’s and Tenant’s consultants cannot agree as to
Tenant’s consumption within thirty (30) days of Tenant’s consultant’s findings,
either Landlord or Tenant may request the American Arbitration Association in
Somerset, New Jersey to appoint a Chilled Water consultant whose decision shall
be final and binding on Landlord and Tenant, and whose cost shall be shared
equally.  Upon the issue being finally resolved, any overpayment made by Tenant
shall be promptly refunded.  Provided Tenant strictly complies with all
applicable provisions of the Lease, including, but not limited to, Articles 6,
7, 8 and 9 hereof, and further provided Tenant has not breached any provision of
the Lease (after receipt of any required written notice and beyond the
expiration of any applicable cure period), Tenant, at its expense, may install
in the demised premises a submeter to measure the demand for and consumption of
Chilled Water for just the demised premises.  Tenant, at its cost, shall be
responsible for the maintenance and repair of such submeter.  Tenant shall pay
Landlord upon its demand for all amounts of Chilled Water consumed by Tenant as
indicated by such submeter, in accordance with the formula described in Schedule
F.  In addition, Tenant shall pay Landlord upon its demand for all amounts, as
determined by Landlord based on Schedule F hereof and subject to Tenant’s
Chilled Water Share, of Chilled Water consumed in or attributable to the common
areas of the floor on which the demised premises are located.  Tenant shall pay
for such item(s) within thirty (30) days after rendition of bills therefor.  In
addition, Tenant shall also reimburse Landlord, upon demand, as Additional Rent,
for Tenant’s Chilled Water Share of the costs attributable to the maintenance
and repair of such submeters.  Tenant shall be charged for all Chilled Water and
non-Business Hours hot water for heating based upon such formulas described on
Schedule F attached to the Lease.

 

21.05.        Except to the extent otherwise set forth herein, Landlord reserves
the right without any liability whatsoever, or abatement of basic annual rent or
additional rent, to stop the heating, air conditioning, elevator, plumbing,
electric and other systems when necessary by reason of accident or emergency or
for repairs, alterations, replacements or improvements, provided that except in
case of emergency, Landlord will notify Tenant in advance, if possible, of any
such stoppage and, if ascertainable, its estimated duration, and will proceed
diligently with the work necessary to resume such service as promptly as
possible and in a manner so as to minimize interference with Tenant’s use and
enjoyment of the demised premises, but Landlord shall not be obligated to employ
overtime or premium labor therefor. It is expressly agreed that only Landlord or
any one or more persons, firms or corporations authorized in writing by Landlord
(which authorization shall be granted only if the employment of such person,
firm or corporation would not result in jurisdictional disputes or strikes or
cause disharmony with other workers or servicers employed at the Property or
conflict with the terms of any contract with such workers or servicers, and if
not, then Landlord will not unreasonably withhold, delay or condition its
consent) will be permitted to furnish laundry, cable television and other
similar supplies and services to tenants and licensees in the Building (but not
drinking water, ice, food or beverages, computer or copier repair services, or
similar services, which Tenant may contract with at will).  Landlord may fix, in
its reasonable judgment, at any time and from time to time, the hours during
which and the regulations under which such supplies and services are to be
furnished.  Landlord expressly reserves the right to act as or to designate, at
any time and from time to time, an exclusive supplier of all or any one or more
of the said supplies and services, provided that the quality thereof and the
charges therefor are reasonably comparable to that of

 

53

--------------------------------------------------------------------------------


 

other suppliers.  Landlord expressly reserves the right to exclude from the
Building any messenger service.  It is understood, however, that Tenant or
regular office employees or guests of Tenant who are not employed by any
supplier of such food or beverages or by any person, firm or corporation engaged
in the business of purveying such food or beverages, may on an occasional or
incidental basis (i) personally bring food or beverages into the Building for
consumption within the demised premises by employees or guests of Tenant, or
(ii) order food or beverages for delivery from take-out or catering
establishments, provided that Tenant or Tenant’s representative accepts such
deliveries in the lobby of the Building.  No food or beverage may be brought
into the Building for resale to or for consumption by any other tenant.

 

21.06.        Landlord will not be required to furnish any other services,
except as otherwise provided in this Lease.

 

ARTICLE 22

 

DEFINITIONS

 

22.01.        “Business Days” or “business days” shall exclude Saturdays,
Sundays and Holidays.

 

22.02.        “Business Hours” or “business hours” shall be from 8:00 a.m. to
6:00 p.m. on Business Days.

 

22.03.        “Chilled Water” means water that is delivered from the central
cooling plant to the demised premises for purposes of air conditioning.

 

22.04.        “Holidays” shall mean all days observed as federal, state and
municipal holidays and all other days recognized as holidays under the then
current union contract between the Realty Advisory Board on Labor
Relations, Incorporated (or any successor thereto) and Local 32B/32J of the
Building Service Employees International Union AFL-CIO.  All days recognized as
Holidays as of the date of this Lease are specified on Schedule K attached
hereto.

 

22.05.        “Interest Rate” means a rate per annum equal to the lesser of
(a) two percent (2%) above the prime commercial lending rate of Citibank N.A.,
as published from time to time in the New York Times or (b) the maximum rate of
interest, if any, which Tenant may legally contract to pay.

 

22.06.        “Landlord” means only the owner, or the mortgagee in possession,
for the time being of the Building and Land (or the owner of a lease of the
Building or of the Building and the Land), so that in the event of any transfer
of title to the Land and Building or said lease, or in the event of a lease of
the Building, or of the Land and Building, upon notification to Tenant of such
transfer or lease the said transferor Landlord shall be and hereby is entirely
freed and relieved of all future covenants, obligations and liabilities of
Landlord hereunder, and it shall be deemed and construed as a covenant running
with the land without further agreement between the parties or their successors
in interest, or between the parties and the transferee of title to the Land and
Building or said lease, or the said lessee of the Building or of the Land and
Building,

 

54

--------------------------------------------------------------------------------


 

that the transferee or the lessee, as applicable, has assumed and agreed to
carry out any and all such future covenants, obligations and liabilities of
Landlord hereunder.

 

22.07.        “Legal Requirements” means laws, statutes and ordinances,
including environmental laws and regulations, building codes and zoning
regulations and ordinances and the orders, rules, regulations, directives and
requirements of all federal, state, county, city and borough departments,
bureaus, boards including boards of fire underwriters, New Jersey fire insurance
rating organizations and all similar organizations, agencies, offices,
commissions and other subdivisions thereof, or of any official thereof, or of
any other governmental, public or quasi-public authority (each, a “Governmental
Authority”), whether now or hereafter in force, which may be applicable to the
Property or the demised premises or any part thereof, or the sidewalks, curbs or
areas adjacent thereto and all requirements, obligations and conditions of all
instruments of record on the date of this Lease.

 

ARTICLE 23

 

INVALIDITY OF ANY PROVISION

 

If any term, covenant, condition or provision of this Lease or the application
thereof to any circumstance or to any person, firm or corporation shall be
invalid or unenforceable to any extent, the remaining terms, covenants,
conditions and provisions of this Lease shall not be affected thereby and each
remaining term, covenant, condition and provision of this Lease shall be valid
and shall be enforceable to the fullest extent permitted by law.

 

ARTICLE 24

 

BROKERAGE

 

Landlord and Tenant each covenant, represent and warrant to the other that it
has had no dealings or negotiations with any broker or agent other than the
Broker in connection with the consummation of this Lease, and each party
covenants and agrees to pay, hold harmless and indemnify the other  from and
against any and all costs, expenses (including reasonable attorneys’ fees and
court costs), loss and liability for any compensation, commissions or charges
claimed by any broker or agent, other than the Broker, with respect to this
Lease or the negotiation thereof if such claim or claims by any such broker or
agent are based in whole or in part on dealing with the indemnifying party or
its representatives.  In addition, Landlord shall hold harmless and indemnify
Tenant from any claim asserted by Broker against Tenant in connection with this
Lease.

 

ARTICLE 25

 

SUBORDINATION

 

25.01.        (a)          This Lease is and shall be subject and subordinate to
all ground or underlying leases which may now or hereafter affect the Land, the
Complex Land, the Building

 

55

--------------------------------------------------------------------------------


 

or the Complex and to all mortgages which may now or hereafter affect such
leases, the Land, the Complex Land, the Building or the Complex, and to all
renewals, refinancings, modifications, replacements and extensions thereof
(hereinafter called “Superior Instruments”).  Subject to the balance of this
Section and Section 25.07 hereof, Landlord shall use reasonable efforts to cause
the holders of such Superior Instruments to execute and deliver a
non-disturbance and attornment agreement in its standard form provided, further,
that any such non-disturbance and attornment agreement shall provide that so
long as Tenant is not in default hereunder beyond any applicable notice and
grace periods (i) this Lease will not be terminated or cut off nor shall
Tenant’s possession hereunder be disturbed nor shall Tenant’s rights and
obligations under this Lease be adversely affected by enforcement of any rights
given to such holder pursuant to such Superior Instrument, or by reason of any
expiration, termination or surrender for any cause of any such lease
constituting a Superior Instrument for any reason, and (ii) in such event the
holder of such Superior Instrument shall recognize Tenant as the tenant under
this Lease

 

(b)           Landlord represents and warrants that the only Superior
Instruments existing on the date hereof are that certain Amended and Restated
Lease (the “Ground Lease”) dated as of December 29, 1989 between 101 Hudson
Street Associates, as lessor, and 101 Hudson Urban Renewal Associates (together
with its successors and assigns, collectively, “Master Landlord”), as lessee,
relating to the Land and that certain Amended and Restated Lease (the “Building
Lease”) dated December 29, 1989 between Master Landlord, as lessor, and
Landlord, as lessee, relating to the Building.

 

(c)           Landlord represents and warrants that, as of the date of this
Lease, the lessor’s interest in the Superior Instruments described in
Section 25.01(b) above is held by an affiliate of Landlord.  So long as Tenant
shall not be in default, beyond the giving of any required written notice and
the expiration of any applicable grace and cure period, in the performance of
all the terms, covenants and conditions to be performed on Tenant’s part under
the Lease, then, in such event: (a) the Lease will not be terminated by 101
Hudson Street Associates and Tenant’s possession of the demised premises under
the Lease shall not be disturbed by enforcement of any rights given to 101
Hudson Street Associates under the Ground Lease, and (b) if 101 Hudson Street
Associates succeeds to the interest of Landlord, as landlord under this Lease,
101 Hudson Street Associates will recognize Tenant as the tenant under the Lease
and meet all of the obligations of Landlord hereunder (including those for which
Landlord is in default).  101 Hudson Street Associates has executed this Lease
for the sole purpose of confirming its agreement with the immediately preceding
sentence.  So long as Tenant shall not be in default, beyond the giving of any
required written notice and the expiration of any applicable grace and cure
period, in the performance of all the terms, covenants and conditions to be
performed on Tenant’s part under the Lease, then, in such event: (y) the Lease
will not be terminated by Master Landlord and Tenant’s possession of the demised
premises under the Lease shall not be disturbed by enforcement of any rights
given to Master Landlord under the Building Lease, and (z) if Master Landlord
succeeds to the interest of Landlord, as landlord under this Lease, the Master
Landlord will recognize Tenant as the tenant under the Lease.  Master Landlord
has executed this Lease for the sole purpose of confirming its agreement with
the immediately preceding sentence.

 

56

--------------------------------------------------------------------------------


 

25.02.        In the event of a termination of any ground or underlying lease,
or if the interests of Landlord under this Lease are transferred by reason of,
or assigned in lieu of, foreclosure or other proceedings for enforcement of any
mortgage, or if the holder of any mortgage acquires a lease in substitution
therefor, then, provided that a binding non-disturbance agreement in form
acceptable to Tenant has been previously provided to Tenant, Tenant will, at the
option to be exercised in writing by the holder of any such Superior Instrument
or any purchaser, assignee or lessee, as the case may be, either (i) attorn to
it and perform for its benefit all the terms, covenants and conditions of this
Lease on Tenant’s part to be performed with the same force and effect as if it
were the landlord originally named in this Lease, or (ii) enter into a new lease
with it for the remaining term of this Lease and otherwise on the same terms and
conditions and with the same options, if any, then remaining.  The foregoing
provisions of clause (i) of this Section 25.02 shall inure to the benefit of
such holder of a Superior Instrument, purchaser, assignee or lessee, shall be
self-operative upon the exercise of such option, and no further instrument shall
be required to give effect to such option and to said provisions.  Tenant,
however, upon demand of any such holder of a Superior Instrument, purchaser,
assignee or lessee agrees to execute, from time to time, within twenty (20) days
after a request therefor, instruments in confirmation of the foregoing
provisions of this Section 25.02, satisfactory to any such holder of a Superior
Instrument, purchaser, assignee or lessee, acknowledging such attornment and
setting forth the terms and conditions of its tenancy.

 

25.03.        Notwithstanding anything contained herein to the contrary under no
circumstances shall any such holder of a Superior Instrument, purchaser,
assignee or lessee, as the case may be, whether or not it shall have succeeded
to the interests of the landlord under this Lease, be, except if such holder is
an affiliate of Landlord (e.g., Master Landlord or 101 Hudson Street
Associates),

 

(a)           liable for any act, omission or default of any prior landlord,
except to the extent the same continues ; or

 

(b)           subject to any offsets, claims or defenses which Tenant might have
against any prior landlord except to the extent set forth in this Lease; or

 

(c)           bound by any basic annual rent or additional rent which Tenant
might have paid to any prior landlord for more than one month in advance or for
more than three months in advance where such rent payments are payable at
intervals of more than one month; or

 

(d)           bound by any modification, amendment or abridgment of the Lease,
or any cancellation or surrender of the same (other than pursuant to the terms
of this Lease), made without its prior written approval.

 

25.04.        If, in connection with the financing of the Building, the holder
of any mortgage shall request reasonable modifications in this Lease as a
condition of approval thereof, Tenant will not unreasonably withhold, delay or
defer making such modifications provided the same do not (i) increase the basic
annual rent or additional rent payable by Tenant or increase any

 

57

--------------------------------------------------------------------------------


 

material obligation of Tenant hereunder, (ii) reduce the term hereof or reduce
any right of Tenant hereunder or (iii) extend the Term hereof.

 

25.05.        Any holder of a Superior Instrument may at any time and from time
to time elect to have this Lease made prior to such Superior Instrument and,
upon notification of such election from such holder to Tenant, this Lease shall
have priority over such Superior Instrument, whether this Lease is dated,
executed, delivered and/or recorded prior or subsequent to the date such
Superior Instrument is dated, executed, delivered and/or recorded.

 

25.06.        Tenant shall give each holder of a Superior Instrument a copy of
any notice of default served upon Landlord, provided that Tenant has been
notified of the address of such holder.  Notwithstanding the foregoing, Tenant
shall not be required to give either Master Landlord or 101 Hudson Street
Associates a copy of any such notice of default.

 

25.07.        With respect to all new Superior Instruments which may in the
future encumber this Lease or the Building, Landlord shall (at Tenant’s expense,
which expense shall be reasonable and documented) exercise reasonable efforts to
obtain a non-disturbance and attornment agreement in recordable form from the
holder and in form and substance satisfactory to and customarily adopted by such
holder, with such reasonable, market changes as requested by Tenant, providing
in substance that so long as Tenant shall have entered into possession and
occupancy of the demised premises and commenced payment of basic annual rent and
additional rent due hereunder for the demised premises, and so long as no
default by Tenant then exists (after the giving of any required written notice
and beyond the expiration of any applicable cure period), Tenant’s possession of
the demised premises will not be disturbed during the Term hereof by such
holder, notwithstanding the foreclosure of any such mortgage or termination of
any such superior lease or ground lease, and Tenant will not be named as a party
defendant in any proceedings brought for the recovery of possession, subject to
Section 25.03. hereof.  Within twenty (20) days after Landlord’s written
request, Tenant shall: (i) execute and deliver to any holder a non-disturbance
and attornment agreement in form and substance satisfactory to and customarily
adopted by such holder with such reasonable, market changes as requested by
Tenant, and (ii) pay Landlord for all expenses reasonably incurred by Landlord
in connection therewith, including legal expenses, processing costs and other
administrative fees.  The failure of Landlord to obtain a non-disturbance and
attornment agreement shall not be deemed a default on Landlord’s part of its
obligations hereunder.

 

ARTICLE 26

 

CERTIFICATE OF TENANT

 

26.01.        Landlord and Tenant shall, without charge, at any time and from
time to time, within twenty (20) days after request by either party, execute,
acknowledge and deliver to the other party, the holder of a Superior Instrument
or any other person, firm or corporation specified by the other party, a written
instrument in the form attached hereto as Schedule G or such other form as may
be reasonably required by the holder of any Superior Instrument that does not
require any waivers or covenants by Tenant.  If Tenant believes that any of the
certifications

 

58

--------------------------------------------------------------------------------


 

contained therein are inaccurate, said written instrument shall set forth, in
reasonable detail, the basis for Tenant’s assertions that such certifications
are inaccurate.

 

26.02.        Intentionally Deleted Prior To Execution.

 

26.03.        Tenant shall, without charge, at any time and from time to time,
deliver to Landlord within twenty (20) days after request therefor copies of the
most current financial statements of Tenant and of any guarantor of Tenant’s
obligations under this Lease certified by an independent certified public
accountant.  If said statements are conveniently accessible on-line via the
internet, without charge to Landlord, then, if Landlord so requires such
statements, Landlord will first attempt to obtain said statements on-line via
the internet before requesting that Tenant deliver said statements to Landlord
under the immediately preceding sentence.

 

ARTICLE 27

 

LEGAL PROCEEDINGS, WAIVER OF JURY
TRIAL, WAIVER OF TERMINATION RIGHTS

 

Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way in connection with this Lease,
the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
demised premises, and/or any other claims (except claims for personal injury or
property damage), and any emergency statutory or any other statutory remedy. It
is further mutually agreed that in the event Landlord commences any summary
proceeding for non-payment of rent, Tenant will not interpose and does hereby
waive the right to interpose any counterclaim of whatever nature or description
in any such proceeding, unless Tenant determines that (i) such waiver may result
in the waiver of its right to bring such claims in a separate proceeding under
applicable law, (ii) such counterclaim is mandatory, or (iii) such counterclaim
is directly responsive to the claim made by Landlord.

 

ARTICLE 28

 

SURRENDER OF DEMISED PREMISES

 

28.01.        Upon the expiration or other termination of the Term, Tenant shall
quit and surrender to Landlord the demised premises, broom clean, in good order
and condition, ordinary wear and tear, obsolescence, and damage by fire, the
elements or other casualty excepted, and Tenant shall remove all of its property
as herein provided.  Tenant’s obligation to observe or perform this covenant
shall survive the expiration or other termination of the Term.

 

28.02.        If Tenant shall, without the written consent of Landlord, hold
over after the expiration of the Term, such tenancy shall be deemed a
month-to-month tenancy, which tenancy may be terminated as provided by
applicable law.  During such tenancy, Tenant agrees to: (a) pay to Landlord, for
the first sixty (60) days of holdover, the greater of: (1) one hundred fifty
percent (150%) of the fair market rental value for the demised premises or
(2) one hundred fifty

 

59

--------------------------------------------------------------------------------


 

percent (150%) of the sum of: (y) the basic annual rent and (z) all additional
rent payable by Tenant for the last month of the Term, and thereafter during
such holdover, the greater of: (I) two hundred percent (200%) of the fair market
rental value for the demised premises or (II) two hundred percent (200%) of the
sum of: (yy) the basic annual rent and (zz) all additional rent payable by
Tenant for the last month of the Term, and (b) be bound by all of the terms,
covenants and conditions herein specified.  In the case of any hold over by
Tenant which continues for more than thirty (30) days, Tenant shall be liable to
Landlord for and indemnify Landlord against (i) any payment or rent concession
which Landlord may be required to make to any tenant obtained by Landlord for
all or any part of the demised premises (a “New Tenant”) by reason of the late
delivery of space to the New Tenant as a result of Tenant’s holding over or in
order to induce such New Tenant not to terminate its lease by reason of the
holding over by Tenant, (ii) the loss of the benefit of the bargain if any New
Tenant shall terminate its lease by reason of the holding over by Tenant and
(iii) any claim for damages by any New Tenant.  If Landlord receives a written
notice from Tenant, no earlier than thirty (30) days prior to the Expiration
Date, which specifically references this sentence and which specifically
requests that Landlord advise Tenant whether Landlord has obtained a New Tenant
for all or any part of the demised premises, then, in such case, Landlord shall
advise Tenant whether Landlord has obtained a New Tenant for all or any part of
the demised premises.  No holding over by Tenant after the Term shall operate to
extend the Term.  Notwithstanding the foregoing, the acceptance of any rent paid
by Tenant pursuant to this Section 28.02 shall not preclude Landlord from
commencing and prosecuting a hold over or summary eviction proceeding.

 

ARTICLE 29

 

RULES AND REGULATIONS

 

29.01.        Tenant and Tenant’s servants, employees and agents shall observe
faithfully and comply strictly with the Rules and Regulations set forth in
Schedule H hereto entitled “Rules and Regulations” and such other and further
reasonable Rules and Regulations as Landlord or Landlord’s agents may from time
to time adopt; provided, however, that in case of any conflict or inconsistency
between the provisions of this Lease and of any of the Rules and Regulations, as
originally or as hereafter adopted, the provisions of this Lease shall control. 
Reasonable written notice of any additional Rules and Regulations shall be given
to Tenant.

 

29.02.        Nothing in this Lease contained shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease, against any other tenant of
the Building, and Landlord shall not be liable to Tenant for violation of the
same by any other tenant, its servants, employees, agents, visitors or
licensees.

 

29.03.        No Rule or Regulation shall be enforced against Tenant unless such
Rule or Regulation is being enforced against other tenants or occupants of the
Building under similar circumstances, if a similar rule or regulation is
contained in or promulgated pursuant to the leases and occupancy agreements
between Landlord and such tenants or occupants.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 30

 

CONSENTS AND APPROVALS

 

30.01.        (a)          Whenever Landlord’s consent or approval is required
in this Lease, Landlord shall not unreasonably delay notifying Tenant whether
its approval shall be granted or withheld.

 

(b)           When in this Lease Landlord’s consent or approval is required and
this Lease provides that Landlord’s consent or approval shall not be
unreasonably withheld and Landlord shall refuse such consent or approval, or in
any instance in which Landlord shall delay its consent or approval, Tenant in no
event shall be entitled to make, nor shall Tenant make, any claim, and Tenant
hereby waives any claim, for money damages (nor shall Tenant claim any money
damages by way of set-off, counterclaim or defense) based upon any claim or
assertion by Tenant that Landlord unreasonably withheld or unreasonably delayed
its consent or approval. Tenant’s sole remedy shall be an action or proceeding
to enforce any such provision, for specific performance, injunction or
declaratory judgment.  The parties agree that solely under Section 3.02.F.
hereof and under those limited circumstances when the Lease expressly obligates
Landlord not to unreasonably withhold, delay or condition Landlord’s permission,
approval or consent, then, in such circumstances only, the question of
Landlord’s reasonableness shall be submitted to expedited arbitration in
accordance with the rules of the American Arbitration Association nearest the
Building.  Whenever Landlord’s consent or approval is required in this Lease and
this Lease does not provide that such approval or consent shall not be
unreasonably withheld, Landlord may determine in its sole discretion whether to
grant such consent or approval, provided that such refusal to consent or approve
is not arbitrary, capricious or made in bad faith.

 

ARTICLE 31

 

NOTICES

 

31.01.        Any notice or demand, consent, approval or disapproval, or
statement (collectively called “Notices”) required or permitted to be given by
the terms and provisions of this Lease, or by any law or governmental
regulation, either by Landlord to Tenant or by Tenant to Landlord, shall be in
writing and unless otherwise required by such law or regulation, shall be
personally delivered or sent by United States mail postage prepaid as registered
or certified mail, return receipt requested or sent by FedEx or other similar
overnight courier service.  Any Notice shall be addressed to Landlord or Tenant,
as applicable, at its address set forth on page 1 of this Lease as said address
may be changed from time to time as hereinafter provided.  After Tenant shall
occupy the demised premises, the address of Tenant for Notices shall be the
Building.  By giving the other party at least ten (10) days prior written
notice, either party may, by Notice given as above provided, designate a
different address or addresses for Notices.

 

31.02.        Any Notice shall be deemed given as of the date of delivery as
indicated by affidavit in case of personal delivery or by the return receipt in
the case of mailing or by delivery

 

61

--------------------------------------------------------------------------------


 

notification in the case of FedEx or other similar overnight courier service;
and in the event of failure to deliver by reason of changed address of which no
Notice was given or refusal to accept delivery, as of the date of such failure
as indicated by affidavit or on the return receipt or by notice of the postal
service or the delivery receipt of FedEx or other similar overnight courier
service, as the case may be.

 

31.03.        In addition to the foregoing, either Landlord or Tenant may, from
time to time, request in writing that the other party serve a copy of any Notice
on one other person or entity designated in such request, such service to be
effected as provided in Section 31.01 hereof.

 

ARTICLE 32

 

NO WAIVER

 

32.01.        No agreement to accept a surrender of this Lease shall be valid
unless such agreement is in writing and signed by Landlord.  No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
demised premises prior to the termination of this Lease.  The delivery of keys
to any employee of Landlord or of Landlord’s agent shall not operate as a
termination of this Lease or a surrender of the demised premises.  In the event
Tenant at any time desires to have Landlord sublet the demised premises for
Tenant’s account, Landlord or Landlord’s agents are authorized to receive said
keys for such purpose without releasing Tenant from any of the obligations under
this Lease.  The failure of Landlord or Tenant to seek redress for violation of,
or to insist upon the strict performance of, any covenant or condition of this
Lease or any of the Rules and Regulations set forth herein, or hereafter adopted
by Landlord, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation.  The receipt by Landlord, or the payment by Tenant, of rent with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. The failure of Landlord to enforce any of the Rules and
Regulations set forth herein, or hereafter adopted, against Tenant and/or any
other tenant in the Building shall not be deemed a waiver of any such Rules and
Regulations, except as otherwise set forth herein.  No provision of this Lease
shall be deemed to have been waived by Landlord or Tenant unless such waiver be
in writing signed by such party. No payment by Tenant or receipt by Landlord of
a lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on the account of the earliest stipulated rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment of rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided.

 

32.02.        This Lease contains the entire agreement between the parties, and
any executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of it in whole or in part unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 33

 

CAPTIONS

 

The captions are inserted only as a matter of convenience and for reference, and
in no way define, limit or describe the scope of this Lease or the intent of any
provision thereof.

 

ARTICLE 34

 

INABILITY TO PERFORM

 

If, by reason of (1) strike or lockout, (2) labor troubles, (3) governmental
preemption in connection with a national emergency, (4) any rule, order or
regulation of any governmental agency, (5) conditions of supply or demand which
are affected by war or other national, state or municipal emergency, or any
other cause, (6) fire or other casualty, (7) legal challenges to the validity or
issuance of any permits, consents, certificates, licenses or approvals required
from any Governmental Authority for the Initial Work, (8) acts of God or (9) any
other cause beyond Landlord’s reasonable control (“Force Majeure Causes”),
Landlord shall be unable to fulfill its obligations under this Lease or shall be
unable to supply any service which Landlord is obligated to supply, this Lease
and Tenant’s obligation to pay rent hereunder shall in no wise be affected,
impaired or excused, except as otherwise set forth herein.

 

ARTICLE 35

 

NO REPRESENTATIONS BY LANDLORD

 

Tenant shall accept the demised premises in its “as is” condition on the
Commencement Date, subject only to Section 2.04 and Article 44 hereof and
without any representation or warranty whatsoever by Landlord or Landlord’s
agents as to the condition of the demised premises or the value thereof or the
utility thereof or usefulness for any particular purpose or any other matter or
thing relating in any way to the demised premises or the Property other than as
specifically provided in this Lease.  Tenant acknowledges that Landlord, has not
made and does not make, and Tenant is not relying upon, any representations or
warranties as to the physical condition, quality, value or character or other
matter relating to or affecting the demised premises, the Building or the
Property other than those contained in this Lease.

 

ARTICLE 36

 

NAME OF BUILDING

 

The name of the Building shall be 101 Hudson Street.  Landlord shall have the
full right at any time to name and change the name of the Building and to change
the designated address of the Building.  The Building may be named after any
person, firm, or otherwise, whether or not such name is, or resembles, the name
of a tenant of the Building.

 

63

--------------------------------------------------------------------------------

 


 

ARTICLE 37

 

PARKING

 

37.01.        From and after the Commencement Date, Tenant shall have the right
to park Tenant’s Vehicles in the Parking Garage subject to the terms of this
Article 37.  Landlord makes no representations or guarantees whatsoever as to
the specific location of any parking spaces or whether such parking spaces will
be under cover or open.  Tenant’s right to park in the Parking Garage shall be
exclusively for the parking of standard size passenger cars (or smaller cars),
belonging to or leased to or operated by Tenant, any of Tenant’s permitted
subtenants, and their respective employees, visitors and invitees, and for no
other purpose.  Tenant shall not allow any parking of any cars of Tenant or
Tenant’s permitted subtenants, or their employees, visitors or invitees, outside
of the Parking Garage or in parking spaces within the Property designated for
use by Landlord or other tenants or their respective employees, visitors or
invitees.  Landlord may designate the area of the Parking Garage within which
each authorized vehicle may be parked, and Landlord reserves the right to change
such designations from time to time if, in Landlord’s sole judgment, it becomes
desirable to do so during the Term.  Tenant shall upon request promptly furnish
to Landlord the license numbers of the cars operated by Tenant and Tenant’s
permitted subtenants and their employees and contractors.

 

37.02.        All parking spaces used by Tenant, its employees, visitors and
invitees will be used at their own risk, and Landlord shall not be liable for
any injury to person or property, or for loss or damage to any automobile or its
contents, resulting from theft, collision, vandalism or any other cause
whatsoever.

 

37.03.        Landlord shall have the right to license an independent operator
or conduct a parking operation open to the public with respect to the Parking
Areas or to conduct such operation itself.

 

37.04.        Tenant shall pay to Landlord monthly, as additional rent, on the
first day of each month, without any set-off or deduction whatsoever, or in lieu
thereof, to any parking operator who shall be licensed by Landlord to conduct a
parking operation with respect to the Parking Garage, the amount obtained by
multiplying the number of Tenant’s Vehicles by the monthly rate then charged by
Landlord or such operator to the general public for an equivalent space for such
month, whether or not Tenant is parking all of Tenant’s Vehicles in the Parking
Garage during any given month.  If parking spaces for Tenant’s Vehicles shall be
first made available to Tenant other than on the first day of a month, then
Tenant shall make the payments in respect of such spaces for such month on the
date same are so made available appropriately prorated.

 

37.05.        Landlord, or the parking lot operator, as the case may be, shall
have the right to tow, at Tenant’s sole cost and expense, any of Tenant’s or
Tenant’s permitted subtenants’, or their employees’, visitors’ or invitees’,
cars that are parked outside of the parking spaces that may be designated for
Tenant’s Vehicles to the extent specific spaces are reserved for tenants, other
than with the consent of the Landlord or the parking lot operator.

 

64

--------------------------------------------------------------------------------


 

37.06.        Landlord shall have the right to require that all cars to be
parked in the Parking Garage shall exhibit such identification as Landlord may
from time to time deem reasonably necessary to control the use of the Parking
Garage.  Landlord shall have the right to tow, at Tenant’s sole cost and
expense, any of Tenant’s or Tenant’s permitted subtenants’, or their employees’,
visitors’ or invitees’ cars not exhibiting such identification if required.

 

37.07.        Landlord shall have the right to institute valet parking, as a
Building service or a service of the parking operator, in which event Tenant
shall comply with all rules promulgated by Landlord or such parking operator
relating thereto.

 

ARTICLE 38

 

INDEMNITY

 

38.01.        Tenant shall indemnify, defend, pay on behalf of and hold harmless
Landlord and all holders of Superior Instruments, and its and their respective
partners, joint venturers, directors, officers, invitees, agents, servants and
employees (each an “indemnitee” for purposes of this provision), from and
against any loss, damage, liability, cost, claim or expense (including
reasonable attorneys’ fees) arising from or in connection with (a) any act,
omission or negligence of Tenant or any subtenants, or its or their respective
partners, joint venturers, directors, officers, invitees, agents, servants and
employees, (b) any accident, injury or damage whatsoever occurring in or about
the demised premises, (c) the use or occupation of the demised premises by
Tenant or anyone claiming under or through Tenant or (d) any breach of this
Lease by Tenant, except to the extent that Tenant is not responsible for such
liability pursuant to other provisions of this Lease.  This provision shall not
be construed to exculpate an indemnitee, or to make Tenant responsible for, any
loss, damage, liability, cost, claim or expense to the extent resulting from or
caused by any act, omission or negligence of such indemnitee.

 

38.02.        Landlord shall defend, indemnify and save harmless Tenant and its
agents against and from; (a) any and all claims arising from: (i) the conduct or
management by Landlord, its employees, agents or contractors in the common areas
(other than by Tenant); or (ii) arising from any negligent or otherwise wrongful
act or omission of Landlord or any of its employees, agents or contractors
(other than by Tenant), and (b) all reasonable costs and expenses, as well as
liabilities including attorneys fees and disbursements incurred in or in
connection with each such claim, action or proceeding brought thereon. In case
any action or proceeding be brought against Tenant by reason of any such claim,
Landlord, upon notice from Tenant, shall resist and defend such action or
proceeding.

 

ARTICLE 39

 

MEMORANDUM OF LEASE

 

Tenant shall not record this Lease or a memorandum thereof.  Tenant shall, at
the request of Landlord, execute and deliver to Landlord a memorandum of lease
in respect of this Lease

 

65

--------------------------------------------------------------------------------


 

sufficient for recording, but said memorandum of this Lease shall not in any
circumstances be deemed to modify or to change any of the provisions of this
Lease.

 

ARTICLE 40

 

SECURITY DEPOSIT

 

40.01.        Tenant shall deposit with Landlord on the signing of this Lease
the Security Deposit, as security for the faithful performance and observance by
Tenant of the terms, provisions and conditions of this Lease. Tenant agrees that
in the event Tenant has defaulted in the performance of any of its obligations
under this Lease, including the payment of any item of rental, and whether or
not the transmittal of a Notice of default by Landlord is barred by applicable
law, Landlord may use, apply or retain the whole or any part of the Security
Deposit, to the extent required for the payment of any basic annual rent or
additional rent as to which Tenant is in default, or for any sum that Landlord
may expend or may be required to expend by reason of the default (including any
damages or deficiency accrued before or after summary proceedings or other
re-entry by Landlord).  If Landlord applies or retains any portion or all of the
Security Deposit, Tenant shall forthwith restore the amount so applied or
retained by delivering additional cash so that, at all times, the amount of the
Security Deposit shall be the amount set forth on the Reference Page.  Provided
there is no uncured default, any balance of the Security Deposit held by
Landlord and not used, applied or retained by Landlord as above provided shall
be returned to Tenant after the Expiration Date and after delivery of possession
of the entire demised premises to Landlord in accordance with the terms of this
Lease.  Tenant shall not be entitled to any interest on the Security Deposit.

 

40.02.        At Landlord’s sole option, Tenant shall give Landlord, upon its
demand, a Letter(s) of Credit (as defined and further described in this
Section).  After Landlord’s receipt from Tenant of the Letter(s) of Credit, if
so requested by Landlord, Landlord shall return to Tenant any cash Security
Deposit then held by Landlord as security under this Lease.  “Letter of Credit”
shall mean a clean irrevocable and unconditional standby letter of credit issued
and drawn upon any commercial bank approved by Landlord having a net worth of at
least One Billion U.S. Dollars and with offices for banking purposes in the
continental United States of America (“Issuing Bank”).  Tenant shall cause each
Letter of Credit to have a term of not less than one year, be in form and
content satisfactory to Landlord, be for the account of Landlord and be in the
amount of the Security Deposit set forth in the Reference Page.  Landlord, at
its sole option, may at any time require Tenant to deliver more than one (1) (as
determined by Landlord in its absolute discretion) Letter of Credit from
different Issuing Banks, each having a net worth of at least One Billion U.S.
Dollars and each meeting the other requirements set forth in this Article 40
that an Issuing Bank must satisfy.  Landlord, in its sole judgment, shall
determine the dollar amount of each Letter of Credit, but in no event shall the
combined Letters of Credit exceed the Security Deposit.  Tenant shall cause the
Letter(s) of Credit to provide that:

 

(a)   The Issuing Bank shall pay to Landlord or its duly authorized
representative an amount up to the face amount of the Letter(s) of Credit upon
presentation of the Letter(s) of Credit (or a copy(ies) thereof) and a sight
draft in the amount to be drawn;

 

66

--------------------------------------------------------------------------------


 

(b)   The Letter(s) of Credit shall be deemed to be automatically renewed,
without amendment, for consecutive periods of one year each during the Term,
unless the Issuing Bank sends written notice (the “Non-Renewal Notice”) to
Landlord by certified or registered mail, return receipt requested, at least
thirty (30) days prior to the expiration date of the Letter(s) of Credit, to the
effect that it elects not to have such Letter(s) of Credit renewed.   Tenant
shall cause each Letter of Credit to provide that the Issuing Bank shall
promptly confirm to Landlord each automatic renewal by promptly issuing an
amendment to the Letter(s) of Credit, but such amendment shall not be required
for the automatic extension to be effective;

 

(c)   The Letter(s) of Credit delivered in respect of the last year of the Term
shall have an expiration date of not earlier than ninety (90) days after the
Expiration Date;

 

(d)   The Letter(s) of Credit shall be transferable one (1) or more times by
Landlord as provided in Section 40.04;

 

(e)   Intentionally Omitted;

 

(f)    The Issuing Bank will pay Landlord under the Letter(s) of Credit within
two (2) business days after Landlord draws on the Letter(s) of Credit; and

 

40.03.        Landlord, after receipt of the Non-Renewal Notice, shall have the
right to draw the entire amount of the Letter(s) of Credit and to hold the
proceeds as a cash Security Deposit.  Landlord shall release such proceeds to
Tenant upon delivery to Landlord of a replacement Letter(s) of Credit complying
with the terms hereof.  If the Issuing Bank fails or becomes insolvent or if
Landlord reasonably believes the Issuing Bank is financially troubled such that
there is an imminent risk of failure, Tenant, upon Landlord’s demand, shall
immediately deliver to Landlord a replacement Letter(s) of Credit in form and
content satisfactory to Landlord that conforms to this Article 40.

 

40.04.        In the event of the sale or lease of the Building, Landlord shall
have the right to transfer the Security Deposit, without charge for such
transfer and without the consent of Tenant, to the purchaser or lessee, and
Landlord shall thereupon be released by Tenant from all liability for the return
of such Security Deposit, provided that the assignee takes on such obligation in
writing.  In such event, Tenant agrees to look solely to the new Landlord for
the return of said Security Deposit.  It is agreed that the provisions hereof
shall apply to every transfer or assignment made of the Security Deposit to a
new Landlord.  Tenant shall execute such documents as may be necessary to
accomplish such transfer or assignment of the Letter(s) of Credit.  Tenant shall
not at any time during the Term of the Lease institute any litigation seeking to
enjoin the Issuing Bank from paying on the Letter(s) of Credit, unless Landlord
shall have drawn down in violation of Tenant’s rights hereunder.  Tenant hereby
agrees to cooperate, at its expense, with Landlord to promptly execute and
deliver to Landlord any and all modifications, amendments, and replacements of
the Letter(s) of Credit, as Landlord may reasonably request to carry out the
terms and conditions of this Article 40.

 

67

--------------------------------------------------------------------------------


 

40.05.        Tenant covenants that it will not assign or encumber, or attempt
to assign or encumber, the Security Deposit held hereunder, and that neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment, or attempted encumbrance.  In the event that
any bankruptcy, insolvency, reorganization or other debtor-creditor proceedings
shall be instituted by or against Tenant, its successors or assigns, or any
guarantor of Tenant hereunder, the Security Deposit shall be deemed to be
applied to the payment of the basic annual rent and additional rent due Landlord
for periods prior to the institution of such proceedings and the balance, if
any, may be retained by Landlord in partial satisfaction of Landlord’s damages.

 

40.06.        Provided:  (i) Tenant has not breached any payment obligation
and/or a material non-monetary obligation of the Lease (after the giving of any
required written notice and beyond the expiration of any applicable cure period)
on or before the first (1st) anniversary of the Rent Commencement Date and
(ii) Landlord receives from Tenant, no earlier than six (6) months after the
Rent Commencement Date, complete, accurate, detailed and current financial
statements, in form satisfactory to Landlord, that evidence the Tenant having a
net worth of at least $10,000,000.00, then, Landlord shall return to Tenant
$39,039.00 from the Security Deposit so that Landlord has a Security Deposit of
at least $195,195.00.

 

40.07.        Provided:  (i) Tenant has not breached any payment obligation
and/or a material non-monetary obligation of the Lease (after the giving of any
required written notice and beyond the expiration of any applicable cure period)
on or before the second (2nd) anniversary of the Rent Commencement Date and
(ii) Landlord receives from Tenant, no earlier than one (1) year and six
(6) months after the Rent Commencement Date, complete, accurate, detailed and
current financial statements, in form satisfactory to Landlord, that evidence
the Tenant having a net worth of at least $10,000,000.00, then, Landlord shall
return to Tenant $39,039.00 from the Security Deposit so that Landlord has a
Security Deposit of at least $156,156.00.

 

ARTICLE 41

 

MISCELLANEOUS

 

41.01.        Irrespective of the place of execution or performance, this Lease
shall be governed by and construed in accordance with the laws of the State of
New Jersey.

 

41.02.        This Lease shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Lease to be
drafted.

 

41.03.        Except as otherwise expressly provided in this Lease, each
covenant, agreement, obligation or other provision of this Lease on Tenant’s
part to be performed shall be deemed and construed as a separate and independent
covenant of Tenant, not dependent on any other provision of this Lease.

 

68

--------------------------------------------------------------------------------


 

41.04.        All terms and words used in this Lease, regardless of the number
or gender in which they are used, shall be deemed to include any other number
and any other gender as the context may require.

 

41.05.        Time shall be of the essence with respect to the exercise of any
option granted under this Lease.

 

41.06.        Except as otherwise provided herein whenever payment of interest
is required by the terms hereof it shall be at the Interest Rate.

 

41.07.        In the event that Tenant is in arrears in payment of basic annual
rent or additional rent hereunder, Tenant waives Tenant’s right, if any, to
designate the items against which any payments made by Tenant are to be
credited, and Tenant agrees that Landlord may apply any payments made by Tenant
to any items it sees fit, irrespective of and notwithstanding any designation or
request by Tenant as to the items against which any such payments shall be
credited.

 

41.08.        All Schedules and Exhibits referred to in this Lease are hereby
incorporated in this Lease by reference, but in the event of any
inconsistencies, this Lease shall govern.

 

41.09.        The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and their respective
heirs, distributees, executors, administrators, successors, and except as
otherwise provided in this Lease, their assigns.

 

41.10.        Tenant hereby acknowledges that in order to avoid delay, this
Lease has been prepared and submitted to Tenant for signature with the
understanding that it shall not be deemed an offer by Landlord or bind Landlord
unless and until it is executed and delivered by Landlord.

 

41.11.        The exterior walls of the Building, the portions of any window
sills outside the windows and the windows are not part of the demised premises
and Landlord reserves all rights to such parts of the Building.

 

41.12.        Intentionally omitted.

 

41.13.        Intentionally omitted.

 

41.14.        This Lease constitutes the entire agreement of the parties with
respect to the matters hereof, and may not be modified except by a written
instrument executed by Landlord and Tenant.

 

41.15.        (a)          Tenant represents and warrants that to its actual
knowledge (a) Tenant and each person or entity owning an interest in Tenant is
(i) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (ii) not a person or entity with whom a citizen
of the United States is prohibited to

 

69

--------------------------------------------------------------------------------


 

engage in transactions by any trade embargo, economic sanction , or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (b) none of the funds of Tenant have been
derived from any unlawful activity with the result that the investment in Tenant
is prohibited by law or that this Lease is in violation of law.  The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Tenant is
prohibited by law or Tenant is in violation of law.  Landlord represents and
warrants that to its actual knowledge (a) Landlord and each person or entity
owning an interest in Landlord is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction , or other prohibition of United States
law, regulation, or Executive Order of the President of the United States, and
(b) none of the funds of Landlord have been derived from any unlawful activity
with the result that the investment in Landlord is prohibited by law or that
this Lease is in violation of law.  The term “Embargoed Person” means any
person, entity or government subject to trade restrictions under U.S. law,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder with the
result that the investment in Landlord is prohibited by law or Landlord is in
violation of law.

 

(b)           Tenant covenants and agrees (a) to comply with all Legal
Requirements relating to money laundering, anti-terrorism, trade embargos and
economic sanctions, now or hereafter in effect, (b) to immediately notify
Landlord in writing if any of the representations, warranties or covenants set
forth in this paragraph or the preceding paragraph are no longer true or have
been breached, and (c) not to knowingly use funds from any “Prohibited Person”
(as such term is defined in the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) to make any payment due to Landlord under this
Lease and (d) at the request of Landlord, to provide such information as may be
requested by Landlord to determine Tenant’s compliance with the terms hereof.

 

(c)            Tenant hereby acknowledges and agrees that Tenant’s inclusion on
the List at any time during the Term shall be a material default of this Lease,
except to the extent that such inclusion is a mistake.  Notwithstanding anything
herein to the contrary, Tenant shall not knowingly permit the demised premises
or any portion thereof to be used or occupied by any person or entity on the
List (except to the extent that such inclusion on the List is a mistake) or by
any Embargoed Person (on a permanent, temporary or transient basis), and any
such use or occupancy of the demised premises by any such person or entity shall
be a material default of this Lease.

 

70

--------------------------------------------------------------------------------


 

41.16.        Tenant consents to the receipt of promotional electronic messages
from Landlord or its affiliate, but may withdraw such consent at any time.

 

41.17.        This Lease may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Lease, will constitute a complete and fully executed
original. All such fully executed counterparts will collectively constitute a
single Lease agreement.  Tenant expressly agrees that if the signature of
Landlord and/or Tenant on this Agreement is not an original, but is a digital,
mechanical or electronic reproduction (such as, but not limited to, a photocopy,
fax, e-mail, PDF, Adobe image, JPEG, telegram, telex or telecopy), then, at
Landlord’s sole option, such digital, mechanical or electronic reproduction
shall be as enforceable, valid and binding as, and the legal equivalent to, an
authentic and traditional ink-on-paper original wet signature penned manually by
its signatory.

 

ARTICLE 42

 

SUBSTITUTE SPACE

 

42.01.        At any time after the Commencement Date (but not more than once
during the Term), Landlord shall have the right to substitute other space in the
Building (“Substitute Space”) for the demised premises by notice (a
“Substitution Notice”) given to Tenant designating the space so substituted for
the demised premises. Landlord agrees that the Substitution Notice shall not
require a Substitution Date (hereinafter defined in Section 42.02.(A) hereof)
that falls either prior to the first (1st) anniversary of the Rent Commencement
Date or during the last year of the Term, as same may be extended or renewed
pursuant to Article 45 hereof or otherwise.  The Substitute Space shall have a
rentable area substantially similar to the demised premises, a similar window
line to that of the demised premises, a view similar to that of the demised
premises and shall be on a floor in the Building no lower than the twenty-first
(21st) floor.  Notwithstanding such substitution of space, this Lease and all
the terms, provisions, covenants and conditions contained in this Lease shall
remain and continue in full force and effect, except that the demised premises
shall be and be deemed to be the Substitute Space, with the same force and
effect as if the Substitute Space were originally specified in this Lease as the
demised premises demised hereunder.

 

42.02.        In the event of the substitution of space as provided in
Section 42.01 the following provisions (A) through (D) shall apply:

 

(A)          If the Substitute Space has a rentable area less than the rentable
area of the demised premises, the basic annual rent payable under this Lease and
the additional rent payable under this Lease, effective on the date that Tenant
takes possession of the Substitute Space (the “Substitution Date”), shall be
decreased to reflect the lesser number of rentable square feet in the Substitute
Space, provided, however, that in no event shall the Substitute Space contain
less than ninety-five (95%) percent of the rentable area of the demised
premises.

 

71

--------------------------------------------------------------------------------


 

(B)           Landlord shall, at Landlord’s expense, prepare the Substitute
Space in substantially the same manner and to substantially the same level of
finish and layout as Landlord and Tenant have prepared the demised premises
(including any subsequent alterations made by Tenant) and Landlord shall have
the right to remove any floor covering, cabinet work, and any other decoration
to the Substitute Space, as well as telephone lines and any other communication
line to the Substitute Space.

 

(C)           As soon as Landlord has completed preparing the Substitute Space
as set forth in Section 42.02, Tenant, upon thirty (30) days’ prior written
notice, shall move to the Substitute Space at Landlord’s sole cost and expense,
and upon failure of Tenant so to move to the Substitute Space, Landlord, as
Tenant’s agent, may remove Tenant from the demised premises to the Substitute
Space.  The failure of Tenant to move to the Substitute Space pursuant to this
Article 42 shall be deemed a default under this Lease.

 

(D)          Promptly after Tenant shall enter into occupancy of the Substitute
Space, Landlord shall reimburse Tenant, if Landlord shall have given the
Substitution Notice after Tenant has moved into the demised premises, for
Tenant’s actual moving expenses, but only to the extent they are reasonable. 
Upon request from Landlord, Tenant shall supply Landlord with satisfactory
evidence of out-of-pocket expenses incurred by Tenant in moving from the demised
premises to the Substitute Space.

 

42.03.        Following any substitution of space pursuant to this Article 42,
Landlord and Tenant, promptly at the request of either party, shall execute and
deliver a supplementary agreement setting forth such substitution of space, the
Substitution Date and the change (if any) in the basic annual rent and
additional rent.

 

ARTICLE 43

 

SIGNAGE

 

43.01.        Provided that Landlord maintains a directory in the lobby of the
Building, Landlord shall make available to Tenant, at no charge to Tenant,
Tenant’s pro-rata share of said directory for the listing of Tenant’s name and
the names of any of the officers or employees of Tenant located in the Building
and/or the name of any permitted subtenant and the names of any of the officers
or employees thereof located in the Building; provided further, if said
directory is an electronic directory, Tenant may list an unlimited number of the
aforementioned names therein.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 44

 

TENANT ALLOWANCE

 

44.01.        (a) Provided this Lease is in full force and effect and Tenant is
not then in default of the payment of basic annual rent under this Lease or of
any other obligations under this Lease beyond any applicable notice and cure
periods, Landlord shall pay Tenant toward the cost of the Initial Work up to an
amount equal to the Initial Premises Allowance, as adjusted by Schedule C and by
the last sentence of Section 2.04 hereof, for Hard Costs (as hereinafter
defined) and Soft Costs (as hereinafter defined); provided, that Landlord shall
not be required to pay from the Initial Premises Allowance for Soft Costs to the
extent such Soft Costs exceed the Initial Premises Soft Costs Maximum
(hereinafter defined).  The “Initial Premises Soft Costs Maximum” equals ten
percent (10%) of the difference between: (a) the Initial Premises Allowance and
(b) the total amount set forth in Schedule C hereof.  Subject to the terms of
this Article, Landlord shall pay Tenant the Initial Premises Allowance, it being
understood that in no event shall Landlord be obligated to expend any amounts
(x) in excess of the Initial Premises Allowance or (y) for Soft Costs in excess
of the Initial Premises Soft Costs Maximum.  Tenant shall pay its contractors,
subcontractors, materialmen and other professionals for performing the Initial
Work, including all costs of the Initial Work in excess of the Initial Premises
Allowance.

 

(a)           “Hard Costs” means the costs of labor and materials paid for the
installation of fixtures, improvements and appurtenances attached to or built
into the demised premises initially demised hereunder, but not including the
installation of movable partitions, business and trade fixtures, machinery,
equipment, cabling and wiring, furniture, furnishings and other articles of
personal property.

 

(b)           “Soft Costs” means the costs, other than Hard Costs, paid in
connection with the preparation of the demised premises initially demised
hereunder for Tenant’s occupancy, including fees and expenses of architects,
engineers, construction, telecommunication and other consultants.

 

44.02.        The Initial Premises Allowance shall be disbursed by Landlord in
individual progress payments to Tenant, not more often than once during any
calendar month, and in no event before the date falling three (3) months after
the Rent Commencement Date or after the date falling seventeen (17) months after
the Rent Commencement Date, provided all of the Initial Work for which
reimbursement is sought is substantially complete by the date falling fifteen
(15) months after the Rent Commencement Date. Each progress payment, however,
shall be subject to a ten percent (10%) retainage. If Tenant’s architect
certifies an application for payment with respect to the applicable invoices or
portions thereof (or if Landlord otherwise ascertains that the portion of the
Initial Work invoiced by the general contractor, for which Tenant requests a
progress payment: (a) is bonafide and being charged legitimately and (b) has
been completed), then, so long as Tenant has not breached the Lease (after
receipt of any required written notice and beyond the expiration of any
applicable cure period), Landlord shall give Tenant a progress payment check
payable to the direct order of the Tenant for the amount shown on said invoice
(less the ten percent (10%) retainage) within thirty (30) days, provided all of
the Initial Work for

 

73

--------------------------------------------------------------------------------


 

which reimbursement is sought is substantially complete by the date falling
fifteen (15) months after the Rent Commencement Date and further provided that
Landlord first receives from Tenant, no later than the date falling seventeen
(17) months after the Rent Commencement Date, with each individual progress
payment request: (1) a bonafide invoice issued by the general contractor for
that part of the Initial Work performed by the general contractor for which it
has yet to be paid, and (2) a fully executed and acknowledged partial waiver of
construction liens in form satisfactory to Landlord. By the earlier to occur of:
(i) the date the Initial Work is substantially completed or (ii) the date
falling seventeen (17) months after the Rent Commencement Date, Tenant shall
give Landlord the following:

 

a.                                       Copy of all government-mandated
permits, approvals, authorizations and consents;

 

b.                                      AIA Document G704, Certificate of
substantial completion issued and signed by Tenant’s Architect;

 

c.                                       Release of Lien statements from the
general and all sub-contractors associated with the Initial Work;

 

d.                                      A set of reproducible drawings of the
plans and a “CAD” file (in .DWG or .DXF format) of the “As-Built” plans; and

 

e.                                       Copies of paid invoices evidencing the
cost of the Initial Work.

 

So long as: (1) Tenant has not breached the Lease (after receipt of any required
written notice and beyond the expiration of any applicable cure period), and
(2) Landlord has received from Tenant all of the foregoing documents referenced
in paragraphs a., b., c., d., and e. above (in form satisfactory to Landlord) by
the earlier to occur of the date the Initial Work is substantially completed or
the date falling seventeen (17) months after the Rent Commencement Date, then,
provided all of the Initial Work for which reimbursement is sought is
substantially complete by the date falling fifteen (15) months after the Rent
Commencement Date, Landlord shall give Tenant a check payable to the direct
order of Tenant for the ten percent (10%) retainage held by Landlord from each
and every progress payment.

 

44.03.        Subject to the terms of this Section, on the date falling
seventeen (17) months after the Rent Commencement Date (time being of the
essence, but subject to extensions due to Force Majeure), any or all of the
Initial Premises Allowance that has not been paid to Tenant shall, except as
hereinafter set forth, automatically and forever be forfeited, without
compensation to Tenant.  Notwithstanding anything contained to the contrary in
this Section, if no breach has occurred under the Lease on or before the date
falling seventeen (17) months after the Rent Commencement Date (time being of
the essence) after receipt of any required written notice and beyond the
expiration of any applicable cure period, then, Landlord shall issue Tenant a
rental credit equal to the Credit (hereinafter defined) to be computed by
Landlord pursuant to this Section, which Credit Landlord shall apply in
reduction of the immediately following monthly installment(s) of basic annual
rent due under the Lease until the Credit is fully

 

74

--------------------------------------------------------------------------------


 

expended.  The “Credit” shall be equal to the lesser of: (a) $99,372.00 (14,196
X $7.00 = $99,372.00), (b) the Adjusted Limit (hereinafter defined) or (c) the
positive difference, if any, between: (1) the Initial Premises Allowance minus
(2) the sum of: (x) the total amount set forth in Schedule C hereof and (y) the
total amount of the Initial Premises Allowance either (A) that has been
requested by Tenant and to which Tenant is entitled in accordance with this
Article or (B) reimbursed to Tenant under this Article for the Initial Work as
of the date falling seventeen (17) months after the Rent Commencement Date.  The
“Adjusted Limit” shall be equal to the amount computed by deducting from
$99,372.00 all amounts for Soft Costs (but not in excess of the Initial Premises
Soft Costs Maximum) either (I) that have been requested by Tenant and to which
Tenant is entitled in accordance with this Article or (II) reimbursed to Tenant
under this Article from the Initial Premises Allowance on or before the date
falling seventeen (17) months after the Rent Commencement Date.  Notwithstanding
anything contained to the contrary in this Article 44, once the Credit is
issued, there shall be no further rent credits under this Article and Tenant
shall be forever barred from receiving any reimbursements under this Article for
Soft Costs, except to the extent Tenant requested such reimbursements and was
entitled to such reimbursements in accordance with this Article, but has not yet
received such reimbursements from Landlord.

 

44.04.        Tenant hereby invites Landlord to bid on the Initial Work.  Tenant
shall have no obligation to accept Landlord’s bid.

 

ARTICLE 45

 

OPTION TO RENEW

 

45.01.        If the Term of this Lease shall then be in full force and effect
and Tenant has complied fully with its obligations hereunder, Tenant shall have
the option to extend the Term of this Lease for a period of five (5) years (the
“Renewal Term”) commencing on the day immediately following the Expiration Date,
provided however that Tenant shall give Landlord notice of Tenant’s election to
extend the Term no earlier than fifteen (15) months prior to the Expiration
Date, nor later than twelve (12) months prior to the Expiration Date, TIME BEING
OF THE ESSENCE in connection with the exercise of Tenant’s option pursuant to
this Article.

 

45.02.        Such extension of the Term of this Lease shall be upon the same
covenants and conditions as herein set forth, except for the basic annual rent
(which shall be determined in the manner set forth below) and except that Tenant
shall have no further right to extend the Term of this Lease after the exercise
of the single option described in Section 45.01.  If Tenant shall duly give
notice of its election to extend the Term of this Lease, the Renewal Term shall
be added to and become a part of the Term of this Lease (but shall not be
considered a part of the initial Term), and any reference in this Lease to the
“Term of this Lease”, the “Term hereof”, or any similar expression shall be
deemed to include such Renewal Term, and, in addition, the term “Expiration
Date” shall thereafter mean the last day of such Renewal Term.  Landlord shall
have no obligation to perform any alteration or preparatory or other work in and
to the demised premises or provide a tenant improvement allowance and Tenant
shall continue possession of the demised premises in their “as is” condition.

 

75

--------------------------------------------------------------------------------


 

45.03.        If Tenant exercises its option for the Renewal Term, the basic
annual rent during the Renewal Term shall be the fair market rent for the
demised premises, as hereinafter defined.

 

45.04.        Landlord and Tenant shall use their best efforts, within thirty
(30) days after Landlord receives Tenant’s notice of its election to extend the
Term of this Lease for the Renewal Term (“Negotiation Period”), to agree upon
the basic annual rent to be paid by Tenant during the Renewal Term.  If Landlord
and Tenant shall agree upon the basic annual rent for the Renewal Term, the
parties shall promptly execute an amendment to this Lease stating the basic
annual rent for the Renewal Term and the new expiration date.  However, the
failure by Landlord or Tenant to execute such instrument shall not affect
Tenant’s exercise of the option for the Renewal Term, the basic annual rent for
the Renewal Term and/or the new expiration date.

 

45.05.        If the parties are unable to agree on the basic annual rent for
the Renewal Term during the Negotiation Period, then, within fifteen (15) days
after notice from the other party, given after expiration of the Negotiation
Period, each party, at its cost and upon notice to the other party, shall
appoint a person to act as an appraiser hereunder, to determine the fair market
rent for the demised premises for the Renewal Term.  Each such person shall be a
real estate broker or appraiser with at least ten (10) years’ active commercial
real estate appraisal or brokerage experience (involving the leasing of office
space as agent for both landlords and tenants) in the County of Hudson.  If a
party does not appoint a person to act as an appraiser within said fifteen (15)
day period, the person appointed by the other party shall be the sole appraiser
and shall determine the aforesaid fair market rent.  Each notice containing the
name of a person to act as appraiser shall contain also the person’s address. 
Before proceeding to establish the fair market rent, the appraisers shall
subscribe and swear to an oath fairly and impartially to determine such rent.

 

If the two (2) appraisers are appointed by the parties as stated in the
immediately preceding paragraph, they shall meet promptly and attempt to
determine the fair market rent.  If they are unable to agree within forty-five
(45) days after the appointment of the second (2nd) appraiser, they shall
attempt to select a third (3rd) person meeting the qualifications stated in the
immediately preceding paragraph within fifteen (15) days after the last day the
two (2) appraisers are given to determine the fair market rent.  If they are
unable to agree on the third (3rd) person to act as appraiser within said
fifteen (15) day period, the third (3rd)  person shall be appointed by the
American Arbitration Association (the “Association”), upon the application of
Landlord or Tenant to the office of the Association nearest the Building.  The
person appointed to act as appraiser by the Association shall be required to
meet the qualifications stated in the immediately preceding paragraph.  Each of
the parties shall bear fifty percent (50%) of the cost of appointing the third
(3rd) person and of paying the third (3rd) person’s fees.  The third (3rd)
person, however selected, shall be required to take an oath similar to that
described above.

 

The three (3) appraisers shall meet and determine the fair market rent.  A
decision in which two (2) of the three (3) appraisers concur shall be binding
and conclusive upon the parties.  In deciding the dispute, the appraisers shall
act in accordance with the rules then in force of the Association, subject
however, to such limitations as may be placed on them by the provisions of this
Lease.

 

76

--------------------------------------------------------------------------------


 

45.06.        After the fair market rent for the Renewal Term has been
determined by the appraiser or appraisers and the appraiser or appraisers shall
have notified the parties, at the request of either party, both parties shall
execute and deliver to each other an amendment of this Lease stating the basic
annual rent for the Renewal Term and the new expiration date.  However, the
failure by Landlord or Tenant to execute such amendment shall not affect
Tenant’s exercise of the option for the Renewal Term, the basic annual rent for
the Renewal Term and/or the new expiration date.

 

45.07.        If the basic annual rent for the Renewal Term has not been agreed
to or established prior to the commencement of the Renewal Term, then, Tenant
shall pay to Landlord an annual rent (“Temporary Rent”) which Temporary Rent
shall be equal to one hundred percent (100%) of the basic annual rent payable by
Tenant for the last year of the Term immediately preceding the Renewal Term. 
Thereafter, if the parties shall agree upon a basic annual rent, or the basic
annual rent shall be established upon the determination of the fair market rent
by the appraiser or appraisers, at a rate at variance with the Temporary Rent
(i) if such basic annual rent is greater than the Temporary Rent, Tenant shall
promptly pay to Landlord the difference between the basic annual rent determined
by agreement or the appraisal process and the Temporary Rent, or (ii) if such
basic annual rent is less than the Temporary Rent, Landlord shall credit to
Tenant’s subsequent monthly installment of basic annual rent the difference
between the Temporary Rent and the basic annual rent determined by agreement or
the appraisal process.

 

45.08.        In describing the fair market rent during the Renewal Term, the
appraiser or appraisers shall be required to take into account the rentals at
which leases are then being concluded (as of the last day of the Term) (for five
(5) year leases without renewal options with the landlord and tenant each acting
prudently, with knowledge and for self-interest, and assuming that neither is
under undue duress) for comparable space in the Building and in comparable
office buildings in the vicinity of the Building, taking into account all
relevant factors (including whether such other leases provide for allowances,
concessions and/or work).

 

45.09.        The option granted to Tenant under this Article 45 is personal to
the Tenant and to an affiliate (as defined in Section 11.02.(b) hereof) and may
be exercised only by either Tenant named on the first (1st) and signature
page of the Lease or an affiliate (as defined in Section 11.02.(b) hereof) and
not by any subtenant, assignee or any successor to the interest of Tenant by
reason of any action under the Bankruptcy Code, or by any public officer,
custodian, receiver, United States Trustee, trustee or liquidator of Tenant or
substantially all of Tenant’s property.  Tenant shall have no right to exercise
this option subsequent to the date Landlord shall have the right to give the
notice of intention to end the Term, referred to in Section 16.02 of the Lease,
unless Tenant cures the default within the applicable grace period. 
Notwithstanding the foregoing, Tenant shall have no right to extend the Term if,
at the time Tenant gives notice of its election (i) Tenant (together with any
affiliate as defined in Section 11.02.(b) hereof) shall not be in occupancy of
at least 75% of the demised premises or (ii) the demised premises (or any part
thereof) shall be the subject of a sublease (other than to an affiliate as
defined in Section 11.02.(b) hereof or pursuant to Section 11.02) for greater
than 25% of the demised premises.  If Tenant shall have elected to extend the
Term, such election shall be (at Landlord’s sole option) deemed withdrawn if, at
any time after the giving of notice of such election and prior to the
commencement of the Renewal Term, Tenant

 

77

--------------------------------------------------------------------------------


 

shall sublease (all or any portion of) the demised premises in excess of 25% of
the demised premises (other than to an affiliate as defined in
Section 11.02.(b) hereof or pursuant to Section 11.02).

 

ARTICLE 46

 

NOTICE OF SPACE AVAILABILITY

 

46.01.        Provided this Lease is in full force and effect and there exists
no event of default (that remains uncured after receipt of any required written
notice and beyond the expiration of any applicable cure period), not less than
ten (10) days before listing space on the thirty-fifth (35th) floor of the
Building for marketing or otherwise offering such space on the thirty-fifth
(35th) floor of the Building to any third party, but after first satisfying any
and all applicable options encumbering such space, Landlord shall provide Tenant
with a notice (the “Availability Notice”) of such space in the Building which is
then available for leasing, or is expected to become available for leasing, and
the date or dates on which such space is expected to become vacant and the
rentable square footage thereof.  Landlord shall attach to the Availability
Notice floor plans of any such space.  The information set forth in any such
Availability Notice shall be kept confidential by Tenant and in no event shall
any such information be shared with, or released by Tenant to, any other person
or entity.  The Availability Notice is being furnished solely for informational
purposes and confers no rights or option to Tenant with respect to any such
space, nor shall Landlord be subject to liability or damages should Landlord
fail to deliver an Availability Notice or reach agreement with Tenant for such
space.

 

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

 

Landlord:

 

101 HUDSON LEASING ASSOCIATES,

By:

MC Hudson Holding L.L.C., general partner

 

By:

Mack-Cali Realty, L.P., sole member

 

By:

Mack-Cali Realty Corporation,

 

 

general partner

 

 

 

 

 

 

 

 

By:

/s/ Christopher M. DeLorenzo

 

 

 

 

Christopher M. DeLorenzo

 

 

 

Vice President of Leasing

 

78

--------------------------------------------------------------------------------


 

Solely for purposes of Section 25.01.(c) hereof:

 

101 HUDSON STREET ASSOCIATES

By:

MC Hudson Holding L.L.C., general partner

 

By:

Mack-Cali Realty, L.P., sole member

 

By:

Mack-Cali Realty Corporation,

 

 

general partner

 

 

 

 

 

 

 

 

By:

/s/ Christopher M. DeLorenzo

 

 

 

 

Christopher M. DeLorenzo

 

 

 

Vice President of Leasing

 

Solely for purposes of Section 25.01.(c) hereof:

 

101 HUDSON URBAN RENEWAL ASSOCIATES

By:

MC Hudson Holding L.L.C., general partner

 

By:

Mack-Cali Realty, L.P., sole member

 

By:

Mack-Cali Realty Corporation,

 

 

general partner

 

 

 

 

 

 

 

 

By:

/s/ Christopher M. DeLorenzo

 

 

 

 

Christopher M. DeLorenzo

 

 

 

Vice President of Leasing

 

Tenant:

 

OPTIMER PHARMACEUTICALS, INC.

 

 

By:

/s/ Pedro Lichtinger

 

 

Name:

Pedro Lichtinger

 

 

 

(please print)

 

 

Title:

CEO and President

 

 

 

(please print)

 

 

 

 

 

79

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Legal Description of the Land

 

BEGINNING AT A POINT FORMED BY THE INTERSECTION OF THE EASTERLY SIDE OF GREENE
STREET AND THE NORTHERLY LINE OF YORK STREET AND FROM SAID POINT, RUNNING:

 

1.                                      NORTH 00 DEGREES 31 MINUTES 30 SECONDS
WEST, ALONG THE EASTERLY SIDE OF GREENE STREET, A DISTRANCE OF 113.00 FEET TO A
POINT, AND RUNNING; THENCE

 

2.                                      NORTH 89 DEGREES 28 MINUTES 30 SECONDS
EAST, A DISTANCE OF 25.00 FEET TO A POINT AND RUNNING; THENCE

 

3.                                       NORTH 00 DEGREES 31 MINUTES 30 SECONDS
WEST, A DISTANCE OF 87.00 FEET TO A POINT ON THE SOUTHERLY SIDE OF MONTGOMERY
STREET AND RUNNING; THENCE

 

4.                                       NORTH 89 DEGREES 28 MINUTES 30 SECONDS
EAST, ALONG THE SOUTHERLY SIDE OF MONTGOMERY STREET, A DISTANCE OF 375.00 FEET
TO THE POINT OF INTERSECTION OF THE SOUTHERLY SIDE OF MONTGOMERY STREET AND THE
WESTERLY SIDE OF HUDSON STREET AND RUNNING; THENCE

 

5.                                       SOUTH 00 DEGREES 31 MINUTES 30 SECONDS
EAST ALONG THE WESTERLY SIDE OF HUDSON STREET, A DISTANCE OF 200.00 FEET TO THE
POINT OF INTERSECTION OF THE WESTERLY SIDE OF HUDSON STREET AND THE NORTHERLY
SIDE OF YORK STREET AND RUNNING; THENCE

 

6.                                       SOUTH 89 DEGREES 28 MINUTES 30 SECONDS
WEST, ALONG THE NORTHERLY SIDE OF YORK STREET, A DISTANCE OF 400.00 FEET TO THE
POINT AND PLACE OF BEGINNING.

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Floor Plan

 

[g24211kv19i001.jpg]

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Permitted Deductions from Initial Premises Allowance

 

[g24211kv19i002.jpg]

 

C-1

--------------------------------------------------------------------------------


 

[g24211kv19i003.jpg]

 

C-2

--------------------------------------------------------------------------------


 

[g24211kv19i004.jpg]

 

C-3

--------------------------------------------------------------------------------


 

[g24211kv19i005.jpg]

 

C-4

--------------------------------------------------------------------------------


 

[g24211kv19i006.jpg]

 

C-5

--------------------------------------------------------------------------------


 

SCHEDULE D

 

INTENTIONALLY DELETED PRIOR TO EXECUTION

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE E

 

Cleaning and Janitorial Services

 

A.                                    Nightly Personnel:

 

1.             All stone, ceramic, tile, marble, terrazzo and other unwaxed
flooring (excluding computer room flooring) to be swept nightly using approved
dust-down preparations; wash flooring weekly, scrub when necessary.

 

2.             All linoleum, vinyl, rubber, asphalt, tile and other similar
types of flooring (that may be waxed) (excluding computer room flooring) to be
swept nightly using approved dust-down preparation.  Waxing, if any, shall be
done at Tenant’s expense.

 

Mop up and wash floors for spills, smears and foot tracks throughout, including
the demised premises, as needed and wash floor in general as required.

 

3.             All carpeting and rugs to be vacuumed nightly.  Cleaning
personnel will not move papers or personal items to access an area.

 

4.             Hand dust with treated cloth and wipe clean all furniture,
fixtures and custom wooden window enclosures nightly.  Cleaning personnel will
not move papers or personal items to access an area.

 

5.             Empty and clean all waste receptacles nightly and remove from the
demised premises wastepaper to designated areas.

 

6.             Empty and clean all ash trays and screen all sand urns nightly.

 

7.             Dust interior of all waste disposal cans and baskets nightly;
damp-dust as necessary.

 

8.             Wash clean all water fountains and coolers nightly.

 

9.             Dust all floor and other ventilating louvers within reach; damp
wipe as necessary.

 

10.           Dust all telephones as necessary.

 

11.           Keep locker and slop sink rooms in a neat and orderly condition at
all times.

 

12.           Wipe clean and polish all brass, if necessary, and other bright
work nightly.

 

13.           Sweep all private staircases nightly.

 

14.           Metal doors of all elevator cars to be properly maintained.

 

E-1

--------------------------------------------------------------------------------


 

15.           Remove all gum and foreign matter on sight.

 

16.           Clean all glass furniture tops as needed.

 

17.           Collect and remove cardboard and waste material (at Tenant’s
expense).

 

18.           Dust and wash closet and coat room shelving, coat racks and
flooring.

 

19.           Cleaning services related to kitchen and/or pantries will be at
Tenant’s expense.

 

20.           Cleaning of private bathrooms will be at Tenant’s expense.

 

21.           Cleaning of all interior glass partitions will be at Tenant’s
expense.

 

B.                                    Periodic Cleaning:

 

1.             Vacuum all furniture fabric and drapes not less than once a
month.

 

2.             Wash and remove all finger marks, ink stains, smudges, scuff
marks and other marks from metal partitions, sills, and all vertical surfaces
(doors, walls, window sills) including elevator doors, as necessary.

 

3.             Dust and clean electric fixtures, all baseboards and other
fixtures or fittings as necessary, but not less than once each month.

 

C.                                    High Dusting.  (To be performed once every
three (3) months, unless otherwise specified), and to include, without
limitation:

 

1.             Vacuum and dust all pictures, frames, charts, graphs and similar
wall hangings not reached in nightly cleaning.  Damp dust as required.

 

2.             Vacuum and dust all vertical surfaces such as walls, partitions,
doors, bucks, ventilating louvers, grilles, high moldings and other surfaces not
reached in nightly cleaning.

 

3.             Dust all overhead pipes, sprinklers, ventilating and air
conditioning louvers, ducts, high moldings and other high areas not reached in
nightly cleaning.

 

4.             Dust all venetian blinds.  Dust all window frames.

 

5.             Dust exterior or lighting fixtures.

 

6.             Wash all furniture glass as needed.

 

7.             Vacuum and dust ceiling tiles around ventilators and clean air
conditioning diffusers as required.

 

E-2

--------------------------------------------------------------------------------


 

SCHEDULE F

 

Formula for Cost of Chilled
Water and Non-Business Hours Hot Water

 

1) Chilled Water

 

C/B x A x % = Tenant’s Expense for Chilled Water

 

 

C =                            Ton hours used on floor in which the Premises are
located

 

B =                            Ton hours produced by plant

 

A =                          Total electrical cost to run chilled water plant
and water treatment plus make-up water

 

%=                            Tenant’s Chilled Water Share

 

2) Heating                                            D-E

 

D =                           cost of full building heat for zone in which the
Premises are located

 

E =                             cost of set back building heat for zone in which
the Premises are located

 

If more than one tenant in a particular zone requests heating, Tenant’s cost
shall be prorated according to Tenant’s share of the aggregate square footage of
tenants requesting heat in that zone.

 

F-1

--------------------------------------------------------------------------------


 

SCHEDULE G

 

Form of Estoppel Certificate

 

The undersigned                                  (“Tenant”), in consideration of
One Dollar ($1.00) and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, hereby certifies to
                                 (“Landlord”), [the holder of any mortgage
covering the property] (the “Mortgagee”) and [the vendee under any contract of
sale with respect to the Property] (the “Purchaser”) as follows:

 

1.             Tenant executed and exchanged with Landlord a certain lease (the
“Lease”), dated      , 200    , covering the                   floor shown
hatched on the plan annexed hereto as Schedule A (the “demised premises”) in the
building known as 101 Hudson Street located in Jersey City, New Jersey (the
“Property”), for a term to commence (or which commenced) on               ,
200 , and to expire on                     .

 

2.             The Lease is in full force and effect and has not been modified,
changed, altered or amended in any respect.

 

3.             Tenant has accepted and is now in possession of the demised
premises and is paying the full rental under the Lease.

 

4.             The basic annual rent payable under this Lease is
$                 .  The basic annual rent and all additional rent and other
charges required to be paid under the Lease have been paid for the period up to
and including                   .

 

5.             No rent under the Lease has been paid for more than thirty (30)
days in advance of its due date.

 

6.             All work required under the Lease to be performed by Landlord has
been completed to the full satisfaction of Tenant.

 

7.             There are no defaults existing under the Lease on the part of
either Landlord or Tenant.

 

8.             There is no existing basis for Tenant to cancel or terminate the
lease.

 

9.             As of the date hereof, there exists no valid defense, offsets,
credits, deductions in rent or claims against the enforcement of any of the
agreements, terms, covenants or conditions of the Lease.

 

10.           There are no actions, whether voluntary or otherwise, pending
against the Tenant under the bankruptcy laws of the United States or any state
thereof.

 

11.           Tenant acknowledges that Landlord has informed Tenant that an
assignment of Landlord’s interest in the Lease has been or will be made to the
Mortgagee and that no modification, revision, or cancellation of the Lease or
amendments thereto shall be

 

G-1

--------------------------------------------------------------------------------


 

effective unless a written consent thereto of the Mortgagee is first obtained,
and that until further notice payments under the Lease may continue as
heretofore.

 

12.           Tenant acknowledges that Landlord has informed Tenant that
Landlord has entered into a contract to sell the Property to Purchaser and that
no modification, revision or cancellation of the Lease or amendments thereto
shall be effective unless a written consent thereto of the Purchaser has been
obtained.

 

13.           This certification is made to induce Purchaser to consummate a
purchase of the Property and to induce Mortgagee to make and maintain a mortgage
loan secured by the Property, knowing that said Purchaser and Mortgagee rely
upon the truth of this certification in making and/or maintaining such purchase
of mortgage, as applicable.

 

14.           Except as modified herein, all other provisions of the Lease are
hereby ratified and confirmed.

 

Date:

 

By:

 

 

Tenant:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE H

 

RULES AND REGULATIONS

 

1.             The rights of tenants in the entrances, corridors, elevators and
escalators of the Building are limited to ingress to and egress from the
tenants’ premises for the tenants and their employees, licensees and invitees,
and no tenant shall use, or permit the use of, the entrances, corridors,
escalators or elevators for any other purpose.  No tenant shall invite to the
tenant’s premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, escalators, elevators and other facilities of the Property
by other tenants.  Fire exits and stairways are for emergency use only, and they
shall not be used for any other purposes by the tenants, their employees,
licensees or invitees.  No tenant shall encumber or obstruct, or permit the
encumbrance or obstruction of any of the sidewalks, plazas, entrances,
corridors, escalators, elevators, fire exits or stairways of the Property.  If
Tenant places any material in the common areas of the Building it will be
immediately removed by Building management at Tenant’s expense.  Landlord
reserves the right to control and operate the common areas of the Building in
such manner as it deems best for the benefit of the tenants generally.

 

2.             The cost of repairing any damage (other than casualty damage) to
any facilities used in common with other tenants, caused by a tenant or the
employees, licensees or invitees of the tenant, shall be paid by such tenant.

 

3.             Landlord may refuse admission to the Building outside of ordinary
business hours to any person not known to the watchman in charge or not having a
pass issued by the Landlord or not properly identified, and may require all
persons admitted to or leaving the Building outside of ordinary business hours
to register.  Tenant’s employees, agents and visitors shall be permitted to
enter and leave the Building whenever appropriate arrangements have been
previously made between Landlord and Tenant with respect thereto.  Each tenant
shall be responsible for all persons for whom he requests such permission and
shall be liable to the Landlord for all acts of such persons.  Any person whose
presence in the Building at any time shall, in the judgment of Landlord, be
prejudicial to the safety, character, reputation and interests of the Building
or its tenants may be denied access to the Building or may be ejected
therefrom.  In case of invasion, riot, public excitement or other commotion
Landlord may prevent all access to the Building during the continuance of the
same, by closing the doors or otherwise, for the safety of the tenants and
protection of property in the Building.  Landlord  may require any person
leaving the Building with any package or other object to exhibit a pass from the
tenant from whose premises the package or object is being removed, but the
establishment and enforcement of such requirements shall not impose any
responsibility on Landlord for the protection of any tenant against the removal
of property from the premises of the tenant.  Landlord shall, in no way, be
liable to any tenant for damages or loss arising from the admission, exclusion
or ejection of any person to or from the tenant’s premises or the Building under
the provisions of this rule.

 

H-1

--------------------------------------------------------------------------------


 

4.             Except as permitted in Section 21.03 of the Lease, no tenant
shall obtain or accept or use in its premises barbering, boot blacking, floor
polishing, lighting maintenance, cleaning or other similar services from any
persons not authorized by Landlord in writing to furnish such services, provided
always that charges for such services by persons authorized by Landlord are not
excessive.  Such services shall be furnished only at such hours, in such places
within the tenant’s premises and under such regulations as may be fixed by
Landlord.

 

5.             No awnings or other projections over or around the windows shall
be installed by any tenant and only such window blinds as are supplied or
permitted by Landlord shall be used in a tenant’s premises.

 

6.             There shall not be used in any space, or in the public halls of
the Building, either by any tenant or by jobbers or others, in the delivery or
receipt of merchandise or mail any hand trucks, except those equipped with
rubber tires and side guards.  All deliveries to tenants, except mail, shall be
made to such place designated by Landlord and shall be distributed to tenants
only during the hours from 8:00 A.M. to 12:00 noon and 12:30 P.M. to 5:00 P.M.,
Monday through Friday.

 

7.             All entrance doors in each tenant’s premises shall be left locked
when the tenant’s premises are not in use.  Entrance doors shall not be left
open at any time.  All windows in each tenant’s premises shall be kept closed at
all times and all blinds or drapes therein above the ground floor shall be
lowered or closed when and as reasonably required because of the position of the
sun, during the operation of the Building air conditioning system to cool or
ventilate the tenant’s premises.

 

8.             No noise, including the playing of any musical instruments, radio
or television, which, in the reasonable judgment of Landlord, unreasonably
disturbs other tenants in the Building shall be made or permitted by any tenant
and no cooking shall be done in any tenant’s premises except as expressly
approved by Landlord.  Nothing shall be done or permitted in any tenant’s
premises, and nothing shall be brought into or kept in any tenant’s premises,
which would impair or interfere with any of the Building services or the proper
and economic heating, cleaning or other servicing of the Building or the
premises, or the use or enjoyment by any other tenant of any other premises, nor
shall there be installed by any tenant any ventilating air conditioning,
electrical or other equipment of any kind which, in the judgment of the
Landlord, might cause any such impairment or interference.  No dangerous,
inflammable, combustible or explosive object or material shall be brought into
the Building by any tenant or with the permission of any tenant.

 

9.             No tenant shall permit any unreasonable cooking or food odors
emanating from the tenant’s premises to seep into other portions of the
Building.

 

10.           No acids, vapors or other materials shall be discharged or
permitted to be discharged into the waste lines, vents or flues of the Building
which may damage them.  The water and wash closets and other plumbing fixtures
in or serving any tenant’s premises shall not be used for any purpose other than
the purpose for which they were designed or constructed and no sweepings,
rubbish, rags, acids or other foreign substances shall be deposited therein. 
All

 

H-2

--------------------------------------------------------------------------------


 

damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose servants, employees, agents, visitors or licensees, shall have
caused the same.

 

11.           No signs, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by any tenant on any part of the
outside or inside of the premises or the Building without the prior written
consent of Landlord.  In the event of the violation of the foregoing by any
tenant, Landlord may remove the same without any liability, and may charge the
expense incurred by such removal to the tenant or tenants violating this rule. 
Interior signs and lettering on doors and elevators shall be inscribed, painted,
or affixed for each tenant by Landlord at the expense of such tenant, and shall
be of a size, color and style acceptable to Landlord.  Landlord shall have the
right to prohibit any advertising by any tenant, which impairs the reputation of
the Building or its desirability as a building for offices, and upon written
notice from Landlord such tenant shall refrain from or discontinue such
advertising.

 

12.           Other than a card-key system, no additional locks or bolts of any
kind shall be placed upon any of the doors or windows in any tenant’s premises
and no lock on any door therein shall be changed or altered in any respect. 
Duplicate keys for a tenant’s premises and toilet rooms shall be procured only
from Landlord, which may make a reasonable charge therefor.  Upon the
termination of a tenant’s lease, all keys to the tenant’s premises and toilet
rooms shall be delivered to Landlord.

 

13.           Except as provided in Article 6 of the Lease, no tenant shall
mark, paint, drill into, or in any way deface any part of the Building or the
premises demised to such tenant.  No boring, cutting or stringing of wires shall
be permitted, except with the prior written consent of Landlord, and as Landlord
may direct.  No tenant shall install any resilient tile or similar floor
covering in the premises demised to such tenant, except in a manner approved by
Landlord.

 

14.           No tenant or occupant shall engage or pay any employees in the
Building, except those actually working for such tenant or occupant in the
Building.  No tenant shall  advertise for laborers giving an address at the
Building.

 

15.           No premises shall be used, or permitted to be used, at any time,
as a store for the sale or display of goods or merchandise of any kind, or as a
restaurant, shop, booth, bootblack or other stand, or for the conduct of any
business or occupation which involves direct patronage of the general public in
the premises demised to such tenant, or for manufacturing or for other similar
purposes.

 

16.           The requirements of tenants will be attended to only upon Tenant
contacting the Management Office (201) 333-0101 to register its complaint or to
request services.  Employees of Landlord shall not perform any work or do
anything outside of the regular duties, unless under special instructions from
the office of the Landlord.

 

17.           Each tenant shall, at its expense, provide artificial light in the
premises demised to such tenant for Landlord’s agents, contractors and employees
while performing janitorial or other cleaning services and making repairs or
alterations in said premises.

 

H-3

--------------------------------------------------------------------------------


 

18.           No tenant shall permit its employees to loiter around the
hallways, stairways, elevators, front, roof or any other part of the Building
used in common by the occupants thereof.

 

19.           Intentionally Deleted Prior To Execution

 

20.           Any cuspidors or similar containers or receptacles used in any
tenant’s premises shall be cared for and cleaned by and at the expense of the
tenant.

 

21.           Tenants shall use only the service elevator for deliveries and
only at hours prescribed by Landlord.  Bulky materials, as determined by
Landlord, may not be delivered during usual business hours but only thereafter. 
Tenants shall pay for use of the service elevator at rates prescribed by
Landlord.

 

22.           The toilets, wash closets and plumbing fixtures shall not be used
for any purposes other than those for which they were designed or constructed
and no sanitary napkins, sweepings, rubbish, rags, acids or other substances
shall be deposited therein, and the expense of any breakage, stoppage, or damage
resulting from the violation of this rule shall be borne by the tenant who, or
whose officers, agents, employees, contractors or invitees, shall have caused
it.

 

23.           No tenant shall sweep or throw or permit to be swept or thrown
from its premises any dirt or materials or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the Building.  If Landlord has specifically agreed to remove a tenant’s normal
office waste, same shall be placed in sealed plastic bags and delivered by
tenant to a single location designated by Landlord on tenant’s floor.

 

24.           No animals or other live creatures may be kept in or about the
Building.

 

25.           Smoking or carrying lighted cigars or cigarettes is prohibited in
all common areas of the Building, including all restrooms located therein.

 

26.           All equipment using gas in any form, including without limitation
boilers, heaters, kilns, and cooking ovens, is required to have safety equipment
which will close off gas flow if the constant pilot or main flame is
extinguished.  Gas leak detectors and alarms are to be used in all rooms and
areas where gas exists in any form.  All areas must be vented and air
circulation guaranteed.  All such equipment shall be installed only after
Landlord’s written approval shall have been granted for same.

 

H-4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

AMENDMENT TO LEASE

 

(Commencement Date Agreement)

 

1.                                      PARTIES

 

1.1.                              THIS AGREEMENT made the          day of
                        , 200   is, by and between 101 HUDSON LEASING ASSOCIATES
(hereinafter “Landlord”) whose address is c/o Mack-Cali Realty Corporation, 343
Thornall Street, Edison, New Jersey 08837-2206 and
[                                              ] (hereinafter “Tenant”) whose
address is 101 Hudson Street, Jersey City, New Jersey 07302.

 

2.                                      STATEMENT OF FACTS

 

2.1.                              Landlord and Tenant entered into a Lease dated
                       (hereinafter “Lease”) setting forth the terms of
occupancy by Tenant of [        ] rentable square feet on the [          
(      )] floor (hereinafter “Premises”) in the building known as 101 Hudson
Street (hereinafter “Building”) in Jersey City, New Jersey; and

 

2.2.                              The Term of the Lease is for
                   (      ) years with the Commencement Date of the Term being
defined in Section (e) of the Reference Page of the Lease as being subject to
determination in accordance with the terms thereof; and

 

2.3.                              It has been determined in accordance with the
provisions of Section (e) of the Reference Page of the Lease that
                        , 200   is the Commencement Date of the Term of the
Lease.

 

3.                                      AGREEMENT

 

NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, Landlord and Tenant agree as follows:

 

3.1.                              The Commencement Date of the Term of the Lease
is                 , 200   and the Expiration Date thereof is
[                              ].

 

3.2.                              This Agreement is executed by the parties
hereto for the purpose of providing a record of the Commencement Date and the
Expiration Date of the Lease.

 

3.3.                              Except as amended herein, the Lease covering
the Premises shall remain in full force and effect as if the same were set forth
in full herein and Landlord and Tenant hereby ratify and confirm all the terms
and conditions thereof.

 

3.4.                              This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

 

I-1

--------------------------------------------------------------------------------


 

3.5.                              Each party agrees that it will not raise or
assert as a defense to any obligation under the Lease or this Agreement or make
any claim that the Lease or this Agreement is invalid or unenforceable due to
any failure of this document to comply with ministerial requirements including,
but not limited to requirements for corporate seals, attestations, witnesses,
notarizations, or other similar requirements, and each party hereby waives the
right to assert any such defense or make any claim of invalidity or
unenforceability due to any of the foregoing.

 

IN WITNESS THEREOF, Landlord and Tenant have hereunto set their hands and seals
the date and year first above written and acknowledge one to the other they
possess the requisite authority to enter into this transaction and to sign this
Agreement.

 

 

Landlord:

 

 

 

101 HUDSON LEASING ASSOCIATES,

 

By:

MC Hudson Holding L.L.C., general partner

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

By:

Mack-Cali Realty Corporation,

 

 

general partner

 

 

 

 

 

 

By:

 

 

 

 

Mitchell E. Hersh

 

 

 

President and Chief

 

 

 

Executive Officer

 

 

 

 

 

Tenant:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

(please print)

 

 

Title:

 

 

 

 

(please print)

 

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE J

 

Tenant Criteria Manual

 

J-1

--------------------------------------------------------------------------------


 

TENANT CRITERIA MANUAL

 

for

 

Office Spaces at

 

101 HUDSON STREET

 

JERSEY CITY, NEW JERSEY

 

J-2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

FOREWORD TO TENANT:

 

1

2.

FOREWORD TO TENANT’S ARCHITECT:

1

3.

INTRODUCTION AND DESIGN CONCEPT:

1

4.

PROJECT REPRESENTATIVES:

1

5.

REPRESENTATIVES FOR GOVERNMENT AGENCIES:

2

6.

REPRESENTATIVES FOR UTILITIES

2

7.

PLAN SUBMITTAL PROCEDURE:

2

 

7.1

PRELIMINARY SUBMITTAL:

2

 

7.2

FINAL SUBMITTAL:

3

 

7.3

AS-BUILT SUBMITTAL:

4

8.

DESCRIPTION OF LANDLORD’S WORK:

4

 

8.1

CODES

4

 

8.2

STRUCTURE

4

 

8.3

FLOOR

5

 

8.4

PARTITIONS

5

 

8.5

CEILING

5

 

8.6

DOORS AND HARDWARE

6

 

8.7

ELECTRICAL

6

 

8.8

PLUMBING

7

 

8.9

SPRINKLER SYSTEM

8

 

8.10

HEATING, VENTILATION & AIR CONDITIONING

8

 

8.11

TELEPHONE SERVICE

10

 

8.12

FIRE ALARM SYSTEM

10

 

8.13

SECURITY SYSTEM

11

 

8.14

SIGN CRITERIA

11

9.

DESCRIPTION OF TENANT’S WORK AND DESIGN CRITERIA

11

 

9.1

CODES

11

 

9.2

STRUCTURAL

11

 

9.3

FLOORS

11

 

9.4

PARTITIONS

12

 

9.5

CEILING

12

 

9.6

DOORS AND HARDWARE

12

 

9.7

ELECTRICAL

13

 

9.8

PLUMBING

14

 

9.9

SPRINKLER SYSTEM

15

 

9.10

HEATING, VENTILATION & AIR CONDITIONING

15

 

9.11

TELEPHONE SERVICE

16

 

9.12

FIRE ALARM SYSTEM

16

 

9.13

SECURITY SYSTEM

17

 

J-i

--------------------------------------------------------------------------------


 

 

9.14

SIGNAGE CRITERIA

17

 

9.15

CONSTRUCTION FACILITIES

17

10.

INSPECTIONS

18

11.

POST MOVE-IN

19

 

 

 

Appendix A-1

Form of Partial Waiver of Lien

 

Appendix A-2

Form of Final Waiver of Lien

 

Appendix B

Rules & Regulations

 

Appendix C

Design Details

 

Appendix D

Product Specifications

 

 

J-ii

--------------------------------------------------------------------------------


 

1.                                      FOREWORD TO TENANT:

 

The Tenant Criteria Manual is primarily intended as a guide to assist the
Tenant, and its construction staff during the design and construction phases of
its Premises.  As such, Landlord encourages Tenant to see that this Manual is
distributed to its architect and engineer.  The terms of this Manual supplement
the provisions of the Lease.  In the event the provisions of this Manual and the
Lease conflict, the terms of the Lease shall govern.

 

Please follow the instructions and procedures outlined in the Lease and the
following sections of this Manual to expedite the necessary approvals and
subsequent completion of the Premises.  Particular attention should be paid to
the submission procedure checklist and design criteria to avoid any needless
delays or expensive re-design.

 

All capitalized terms not defined herein shall have the meaning set forth in the
Lease.

 

In addition to the matters outlined in this Manual, Tenant must comply with all
Legal Requirements and Insurance Requirements.

 

Thank you for your attention to these matters.

 

2.                                      FOREWORD TO TENANT’S ARCHITECT:

 

This Tenant Criteria Manual is intended as a guide to assist you in developing a
viable design which meets the Landlord’s criteria.

 

The following pages contain building code information, sketches which illustrate
critical Landlord criteria, and information which describes Landlord and Tenant
responsibilities as well as architectural design criteria.

 

Please follow the instructions and procedures outlined in this Manual carefully
to expedite the necessary approvals and timely completion of the Tenant’s space.

 

3.                                      INTRODUCTION AND DESIGN CONCEPT:

 

101 Hudson Street is a Class A Office Building containing approximately 1.2
million square feet of office space of which approximately 20,000 square feet is
lobby retail.

 

ice space of which approximately 20,000 square feet is lobby retail.

 

4.                                      PROJECT REPRESENTATIVES:

 

Landlord

 

Thomas A. Savoca

 

(201) 261-0359

 

 

 

 

 

Project Manager

 

Michael Fillian

 

(201) 536-3161

 

 

 

 

 

Building Management

 

Barbara Dean

 

(201) 333-0101

 

J-1

--------------------------------------------------------------------------------


 

5.                                      REPRESENTATIVES FOR GOVERNMENT AGENCIES:

 

Building Department

 

City of Jersey City, NJ
26 Journal Square, 4th floor
Jersey City, NJ 07306

 

(201) 547-6898

 

 

 

 

 

 

 

Michael Regan

 

 

 

 

 

 

 

Fire Department

 

Jersey City Fire Department

 

(201) 547-4200

 

6.                                      REPRESENTATIVES FOR UTILITIES

 

Electricity

 

PSE&G

 

(201) 330-6427

 

 

 

 

 

Telephone

 

New Jersey Bell

 

(201) 420-9932

 

 

 

 

 

Gas

 

PSE&G

 

(201) 330-6427

 

7.                                      PLAN SUBMITTAL PROCEDURE:

 

Within the time frame set forth in the Lease, Tenant shall submit to Landlord
six (6) sets of fully dimensioned 1/8” scale drawings and one (1) set of sepias
prepared by Tenant’s licensed architect and/or engineer, at Tenant’s expense. 
Said drawings shall indicate the specific requirements of Tenant’s space,
clearly outlining the exit ways in detail, including types of materials,
interior partitions, reflected ceiling plan, plumbing fixtures, and electrical
plans prepared by a licensed electrical engineer setting forth all electric
requirements of Tenant.

 

Any Landlord Work Modifications or Change Orders requested by Tenant, will be
processed by the Project Manager and Landlord’s engineer, if required, in
accordance with the terms of the Lease.  Landlord shall have the right to demand
payment for such,  prior to Landlord’s performance of any work to the Premises,
including the Project Management expenses.  No changes, modifications or
alterations in said approved Tenant’s Plans shall be made without the written
consent of the Landlord after written request by the Tenant in compliance with
the Lease.  In the event that the Premises have not been constructed in
accordance with said approved Tenant Plans, the Tenant shall not be permitted to
occupy the Premises for business until the Premises comply, in the reasonably
exercised judgment of the Project Manager in all respects with said approved
Tenant’s Plans.

 

All plans shall be submitted to 101 Hudson Leasing Associates c/o Mack-Cali
Realty Corporation, Mack-Cali Centre II, 650 From Road, Suite 220, Paramus, New
Jersey 07652-3517, Attention: Project Manager.

 

7.1                                 PRELIMINARY SUBMITTAL:

 

As the planning process develops, please submit one (1) sepia and six (6) prints
in a 24” x 36” format of each of the following:

 

J-2

--------------------------------------------------------------------------------


 

(i)                                     Floor Plan at 1/8” = 1’-0” scale.

 

(ii)                                  Reflected ceiling plan at 1/8” = 1’-0”.

 

(iii)                               Electrical floor plan 1/8” = 1’-0”.

 

(iv)                              Key Plan

 

All materials abutting Landlord’s core or exterior should be shown on this first
submittal.  Upon Tenant receipt of approval from Landlord, final plans should be
completed.

 

7.2                                 FINAL SUBMITTAL:

 

When final plans are complete, please submit one (1) set of sepias and six
(6) sets of prints in a 24” x 36” format so that final approval can be
processed.  Final drawings should include the following on a 24” x 36” format:

 

B.                                     Architectural Drawings:

 

(i)                                     Key Plan showing location of Premises
within the Building and floor.

 

(ii)                                  Floor Plan at 1/8” = 1’-0” scale.

 

(iii)                               Longitudinal Section at 1/8” = 1’-0” scale
(as required).

 

(iv)                              Interior Elevations at 1/4” = 1’-0” scale (as
required).

 

(v)                                 Reflected Ceiling Plan at 1/8” = 1’-0”
scale.

 

(vi)                              Partition Wall Sections at 1/2” = 1’-0” scale.

 

(vii)                           Door, Finish and Color Schedules and Samples.

 

(viii)                        Specifications.

 

C.                                     Electrical Drawings: @ 1/8” = 1’0”

 

(i)                                     Circuitry Plans

 

(ii)                                  Panelboard Schedules

 

(iii)                               Riser Diagrams

 

(iv)                              Electric Load Tabulations

 

(v)                                 Specifications

 

J-3

--------------------------------------------------------------------------------


 

(vi)                              Life/Safety

 

D.                                    Mechanical Drawing: @ 1/8” - 1’-0”

 

(i)                                     HVAC

 

(ii)                                  Mechanical Electrical Data

 

(iii)                               Plumbing Plan/Riser Diagram

 

(iv)                              Specifications

 

7.3                                 AS-BUILT SUBMITTAL:

 

When the Premises are complete, Tenant will provide Landlord, within 30 days of
completion, with a complete set of as-built drawings showing any and all changes
made during the construction of the Premises.

 

8.                                      DESCRIPTION OF LANDLORD’S WORK:

 

The following is a description of the construction and limitations of Landlord’s
Work.  Where two types of materials or structures are indicated, the option will
be with the Landlord.  As to building materials and equipment which the Landlord
is obligated to supply under this description of “Landlord’s Work”, Landlord
will select the manufacturer.

 

8.1                                 CODES

 

Applicable Codes (latest applicable editions):

 

Building Code - BOCA 1993 with Amendments

Plumbing Code - National Standard Plumbing Code

Electrical Code - National Electric Code

Energy Code - Latest State Code

Fire Prevention Code - Uniform Fire Code

State Handicap Code - Latest State Code

 

Type of Construction: 1B (Per Table 602)

 

Type of Occupancy: B, S-2, A-3 & M

 

Fire Zone Number: NFPA - 13 (Type II Construction)

 

Seismic Zone:  Two (2)

 

8.2                                 STRUCTURE

 

(a)                                  The building in which the Premises are
located is a steel frame, metal deck with concrete and wire mesh reinforcing. 
Column spacing of 30’ X 45’ is typical.

 

J-4

--------------------------------------------------------------------------------


 

8.3                                 FLOOR

 

(a)                                  Floor shall be of a smooth finish, without
depressed or raised areas and level to 1/4” in 10’-0” each direction.

 

(b)                                 Floor is designed for a 60 lb. dead load and
a 40 lb. live load Tenant will not exceed a total of 100 lb. per square foot.

 

8.4                                 PARTITIONS

 

8.4.1                                                Corridors

 

(a)                                  Where applicable, Landlord will provide the
corridor wall constructed of 3 5/8”, 20 GA, metal studs at 16” o.c. with 5/8”
gypsum board both sides and sound batt insulation to a height of 10’00” A.F.F.
wall to extend to the underside of structure.  Tenant will reimburse Landlord
for half the cost of the corridor wall that adjoins its Premises.

 

8.4.2                                                Demising

 

(a)                                  Where applicable, Landlord will provide
demising wall between the Premises and all other space on the floor constructed
of 3 5/8”, 20 GA metal studs at 16” o.c. with 5/8” gypsum board both sides and
sound batt insulation to a height of 10’-0” A.F.F. and wall to the underside of
structure.

 

8.5                                 CEILING

 

8.5.1                                                Single Tenanted Floors

 

(a)                                  Landlord has not provided any ceilings
within the Premises.

 

(b)                                 Landlord has provided ceilings in the men’s
and woman’s restrooms.

 

8.5.2                                                Multi Tenanted Floors

 

(a)                                  Landlord has not provided any ceilings
within the Premises.

 

(b)                                 Landlord has provided ceilings in the
following areas:

 

(i)                       Elevator Lobby - decorative gypsum board ceiling.

 

(ii)                    Corridors - 2 X 2 tile ceiling.

 

(iii)                 Service Lobby - 2 X 2 tile ceiling.

 

(iv)                Restrooms - 2 X 2 tile ceiling.

 

J-5

--------------------------------------------------------------------------------


 

8.6                                 DOORS AND HARDWARE

 

8.6.1                                                Single Tenanted Floors

 

(a)                                  Landlord has provided for the access to
building facilities located in the core of the building.  All doors and hardware
not currently constructed will be the Tenant’s responsibility.

 

(b)                                 In an effort to create unity within the
building, Tenant will use building standards as noted in Appendix D.

 

8.6.2                                                Multi Tenanted Floors

 

(a)                                  Landlord has provided access to building
facilities located in the core of the building and corridors with the minimum
doors required to exit empty spaces.  In the event one of these doors is located
within the Premises, Tenant may use the door at its present location or relocate
it.

 

Tenant will reimburse Landlord for the cost of installation of this door and
Tenant will bear all costs for relocation including replacement of carpet,
gypsum board and wall covering.

 

(b)                                 Landlord has provided certain hardware items
at this corridor doors, lockset, butts, closers, etc..  Tenant will use this
hardware and reimburse Landlord for the cost or Tenant may provide its own in
which case Landlord will remove the existing hardware.

 

(c)                                  In an effort to create unity within the
building, Tenant will use building standards as noted in Appendix D.

 

8.7                                 ELECTRICAL

 

(a)                                  Landlord will provide 277/480V, 3 phase, 4
wire service at a central distribution point for all tenants on each floor in
one of two electrical closets.  The design standard for this service will be as
follows:

 

Office space will have a maximum of 5 watts per u.s.f. exclusive of heating,
ventilation and air conditioning loads.  Consisting of a) 2 watts/u.s.f. for
lighting at 277 volts b) 3 watts/u.s.f. for connected power loads.

 

(b)                                 In the event that a Tenant’s design load
requires larger service, the Tenant shall reimburse the Landlord for any changes
necessary.

 

(c)                                  This increase will not exceed 3
watts/u.s.f.

 

Landlord will provide a 1250 kw diesel generator to serve only the following
loads:  emergency lighting, sump pumps, fire pumps, selective elevators, fire
alarm system and floor smoke control systems.

 

(d)                                 The following conduit items have been
supplied to the floor:

 

J-6

--------------------------------------------------------------------------------


 

(A)                              Single Tenanted Floors

 

Electrical Service:

 

(1)                                  Buss duct with disconnect switch.

 

(2)                                  Floor electrical meter by P.S.E.& G.
serving Tenant’s electrical needs and HVAC unit on floor (core areas are
serviced off a separate house meter).

 

(3)                                  One 480V Distribution Panel.

 

(4)                                  One 42 pole, 277V lighting panel, Tenant
shall be allowed to use it’s pro rata share of this poles.

 

(B)                                Multi Tenanted Floors

 

Electrical Service:

 

(1)                                  Buss duct with disconnect switch.

 

(2)                                  Common floor electrical meter serving
tenant’s electrical needs and HVAC unit on floor (core areas are serviced off a
separate house meter).

 

(3)                                  One 480V Distribution Panel.

 

(4)                                  One 42 pole, 277V lighting panel.

 

(5)                                  One transformer, 150 KVA,  for entire
floor. Tenant allocation will be up to 5 watts per usable square foot.

 

(6)                                  Two 42 pole, 110V power panels with feeds
and plug-in slots, and without breakers.  Tenant shall be entitled to use it’s
pro rata share of these slots.

 

(e)                                  On a multi-tenanted floor, Tenant will
reimburse Landlord for items 5 and 6 above on percentage of connected amps.

 

8.8                                 PLUMBING

 

(a)                                  Along with the restroom facilities on each
floor, Landlord has provided two connection points at each end of the floor
comprised of a 4” sanitary riser, 6” vent riser and a 2” cold water line for
Tenant to connect its plumbing needs beyond the core.

 

(b)                                 Any work required to be performed in the
Building and located outside of the Premises must be arranged with the Project
Manager and done after Business Hours at Tenant’s expense.

 

J-7

--------------------------------------------------------------------------------


 

8.9                                 SPRINKLER SYSTEM

 

(a)                                  The automatic sprinkler system has been
initially installed in accordance with Landlord’s standard grid pattern which
will include one sprinkler head per 225 sq. ft. of open floor area for a ceiling
height of +9’-8” above slab.  Any sprinkler heads which are required to be
relocated or added to meet building code approval and/or which are required due
to irregularities of Tenant’s partitioning and/or ceiling design shall be paid
for by Tenant.

 

(b)                                 Concealed style heads of standard white
finish and white escutcheon plates matching the existing will be used in office
spaces.  Combustible material will not be permitted in the plenum space.

 

8.10                           HEATING, VENTILATION & AIR CONDITIONING

 

(a)                                  Design standards:  The building heating,
ventilating and air conditioning systems shall be capable of maintaining the
following design standards:

 

(i)             Temperatures -

 

a)              Winter:

 

Outdoor design conditions:  5 degrees F./15 MPH Winds.  Inside temperature: 
office space + 2 degrees of 70 degrees F. minimum; service areas 60 degrees F.;
truck dock 45 degrees F.

 

b)             Summer:

 

Outdoor design conditions:  89 degrees F db, 75 degrees F wb.  Inside
conditions:  offices + 2 degrees of 75 degrees F, 50% rh + 5%.

 

Note:                   In the event there is a temperature cooling dispute
between Landlord and Tenant, Landlord’s responsibility shall terminate at the
core wall by evaluating the adequacy of the conditioned air provided to Tenant’s
distribution system.

 

(ii)          Fresh air - Outside air ventilation rate for office space will be
not less than 0.15 cf/min. per usable square feet.

 

(iii)       Design loads (cooling capacities):

 

a)              Public lobbies to be determined by Landlord.

 

b)             Office Floors:

 

(ii)                                  Lighting load contribution = 2 watts/usf
of lighting with 75% of the heat contribution to room load.

 

J-8

--------------------------------------------------------------------------------


 

(iii)                               Miscellaneous power load contribution = 3
watts/usf.

 

(iv)                              Occupancy load =  1 person per 150 usable
square feet.

 

(b)                                 Heating Systems:

 

(i)                       Central Plant:  The primary heating source shall be a
scheduled hot water system, generated by fire-tube dual fuel boilers without
side air reset, the plant is located at the Penthouse Mechanical Equipment Room.

 

(ii)                    Office Floors:  Hot water shall be distributed to
perimeter base board radiators.

 

(c)                                  Ventilating & air conditioning:

 

(i)                       Central Plant Equipment:

 

a)         Fresh air for ventilation will be provided from a central air system
located at the 15th Floor M.E.R. and Penthouse M.E.R. with vertical distribution
to each floor.

 

b)        Chilled water for office space air conditioning shall be generated by
high efficiency electric drive, centrifugal refrigeration machines, free-cooling
plate heat exchangers, condenser water pumps and chilled water pumps located at
the 15th floor mechanical equipment room.  Base building chilled water shall be
distributed to air conditioning units on each floor.

 

(ii)                    Office floors:                 Office space conditioned
air shall be delivered by recirculating medium pressure variable air volume air
conditioning units located in the core providing conditioned air on each floor. 
Each unit shall consist of recirculating supply air fan, filters, cooling coil,
sound attenuation and controls.

 

(iii)                 Smoke Control:  The building toilet exhaust vertical shaft
shall be utilized as a central office tower smoke exhaust through smoke
emergency automatic dampers.  Stair pressurization at each above and below grade
exit stair as required by code.

 

(d)                                 Building Management System:  HVAC Control
and monitoring, energy management programs, life safety, and security shall be
provided.  (There shall be a stand-alone fire alarm system that shall provide
life safety information to the BMS.)

 

J-9

--------------------------------------------------------------------------------


 

8.10.2                                          Single Tenant Floor

 

(a)                                  Landlord has provided one air handling unit
on each floor.  Tenant shall provide its own design, VAV boxes and ductwork from
the designated tap points provided by the Landlord at the core walls.

 

8.10.3                                          Multi Tenanted Floor

 

(a)                                  Landlord has provided one air handling unit
on each floor for all tenants occupying that floor.

 

(b)                                 Landlord has provided the medium pressure
duct system for Tenant to tap it’s low pressure duct work into.

 

(c)                                  Landlord has provided a pneumatic system
tap point for operation of Tenant thermostats and VAV boxes.

 

(d)                                 Tenant will reimburse Landlord for item 2
and 3 above on a percentage of connected C.F.M. to their space.

 

8.11                           TELEPHONE SERVICE

 

(a)                                  Landlord has made available to Tenant two
different telephone service feeds.  One is provided by NJ Bell located in the
telephone closet at the service elevator lobby and one feed is from the Teleport
switch also servicing the project.  The connection to either of these services
is, at the option of Tenant, and is the sole responsibility of the Tenant.

 

8.12                           FIRE ALARM SYSTEM

 

(a)                                  Landlord has provided a Class C fire alarm
system on each floor connected back to a central fire alarm panel located in the
main lobby.

 

(b)                                 Landlord has provided on the floor around
the core the following:

 

(i)                       Two exit signs located at the exit stairs.

 

(ii)                    Three smoke detectors.

 

(iii)                 Six speaker/strobe alarm annunciators.

 

(iv)                One connection point for Tenant needs for security system or
addition of safety systems.

 

(c)                                  If one of the six speaker/strobes is
located within the Premises, Tenant will relocate to meet code at Tenant’s
expense.

 

(d)                                 If additional speaker/strobes are required,
Tenant will provide for additional amplification for the Premises.

 

J-10

--------------------------------------------------------------------------------


 

8.13                           SECURITY SYSTEM

 

(a)                                  Landlord has provided electric locking
system at each stair tower door that does not allow entry to any floor when in
the stair tower.  This system will disengage in a building emergency.  Also, the
main lobby doors are locked after hours and require a card key for access.
Contact Property Management for access to this system.  Beyond this point Tenant
is responsible for securing the Premises.

 

8.14                           SIGN CRITERIA

 

Landlord has designed a signage system for multi-tenanted floors.  This includes
lobby identification and direction and hallway entry door sign designs.  Refer
to standard detail for further information.

 

Landlord’s Work is described in the foregoing sections.  All other items of work
not included within Landlord’s Work, shall be deemed to be Tenant’s Work.

 

9.                                      DESCRIPTION OF TENANT’S WORK AND DESIGN
CRITERIA

 

9.1                                 CODES

 

Tenant will comply with by all codes that relate to the building.  The codes as
described in “Landlord’s Work” are for reference only and are not to be
construed as all the required codes for 101 Hudson Street.

 

9.2                                 STRUCTURAL

 

(a)                                  Any alterations and/or additions and
reinforcements to Landlord’s structure required to accommodate Tenant’s Work
shall be Tenant’s responsibility.  Any costs, including the cost of Landlord’s
review, associated with such structural alterations shall be Tenant’s
responsibility.  The plans for such alterations shall be subject to the
Landlord’s prior written approval.

 

(b)                                 Maximum concentrated loads on all levels
will not exceed 100 lbs. per square foot unless approved by Landlord.

 

(c)                                  The size of existing framing measures to be
verified by Tenant for any clearance problem.

 

9.3                                 FLOORS

 

(a)                                  Carpeting, either broadloom or carpet tile,
of not less than 32 oz. Face Weight goods will be used.

 

(b)                                 Vinyl composition tile of not less than
commercial grade.

 

(c)                                  Base can be either 4” cove, straight vinyl
or carpet base with vinyl cap.

 

J-11

--------------------------------------------------------------------------------


 

(d)                                 Other materials may be used with Landlord’s
consent.

 

9.4                                 PARTITIONS

 

9.4.1                                                Construction

 

(a)                                  Inspace walls will be 5/8” Type X gypsum
board on 2 1/2”, 25 GA. metal studs at 16” on center, meeting the General
Product Applications and Construction Standard as outlined in the United States
Gypsum Construction Handbook, 2nd Edition.

 

(b)                                 All toilet room partitions and kitchen
partitions shall have water resistant gypsum board in addition to washable
surface abutting these surfaces.

 

9.4.2                                                Finishes

 

(a)                                  Gypsum board walls will have the standard
three coat joint application as outlined in the United States Gypsum
Construction Handbook.

 

(b)                                 All corners and exposed edges will receive a
metal or plastic trim spackled with three coats and sanded following the United
States Gypsum Handbook.

 

9.5                                 CEILING

 

(a)                                  The ceiling heights in the office area are
set by the height of the window system +/- 9’-8” nominally 9’8” above the slab.

 

(b)                                 The standard ceiling type is a 2 X 2 grid
that will be used throughout the Premises.  Grid support wire will be installed
at 24” o.c. each way and wires will be provided for each light fixture.

 

(c)                                  Screw connections of wall angles to the
window system is not permitted.  Refer to Appendix C for installation
instruction.

 

(d)                                 Gypsum board ceiling will be permitted as
long as there are access panels to isolated HVAC equipment and they meet the
United States Gypsum Construction Standards.

 

(e)                                  All items installed in plenum space are to
be properly rated.

 

9.6                                 DOORS AND HARDWARE

 

9.6.1                                                Single Tenant Floors

 

Landlord has provided certain doors and hardware on each floor.  Refer to
Landlord’s Work.  Beyond this, Tenant must provide the following:

 

J-12

--------------------------------------------------------------------------------


 

(a)                                  Doors in the Premises will be 3’ X 8’ solid
core doors with plain sliced red oak veneer paint or stain grade, mounted on
hollow metal knock down frames field painted.

 

(b)                                 Hardware will be building standard as noted
in Appendix “D”.  Each door will have three (3) butts, a passage or lockset,
floor stops and silencers.

 

9.6.2                                                Multi Tenanted Floors

 

Landlord may have provided certain doors and hardware on each floor, refer to
Landlord’s Work.  Beyond this, Tenant must provide the following:

 

(a)                                  Entry doors to space will be 3’ X 8’ solid
core “C” label plain sliced red oak stained on the corridor side to match
building standard.

 

(b)                                 Doors in the Premises space will be 3’ X 8’
solid core doors with plain sliced berch veneer paint grade mounted on hollow
metal knock down frames field painted.

 

(c)                                  Hardware will be building standard as noted
in Appendix D.  Each door will have three (3) butts, a passage or lockset, floor
stops and silencers.

 

(d)                                 Where Tenant relocates or cuts in a door and
frame, Tenant will restore the floor and wall conditions to building standard.

 

9.7                                 ELECTRICAL

 

9.7.1                                                Single Tenant Floors

 

(a)                                  Landlord has provided certain electrical
services to each floor, refer to Landlord’s Work.  Beyond this, Tenant must
provide the following:

 

(i)                       Transformer service with a minimum of 5 watts per
square foot and all related connections to existing floor service. Refer to
Appendix C for more information.

 

(ii)                    110V power panels as required by Tenant but not less
than two (2) panel house, 42 poles and not less than 200 amp feed each.

 

(iii)                 Circuit breaker and feed runs to devices, B.X. cable is
acceptable only when the runs are grouped and secured to the structure. Circuit
runs will not be allowed to rest on sprinkler pipes, duct work or ceiling
system.

 

(b)                                 Tenant will connect through the PSE&G
electric meter on the floor provided by Landlord.

 

(c)                                  Tenant shall not install any light fixtures
within five (5) feet of the exterior window wall.

 

J-13

--------------------------------------------------------------------------------


 

(d)                                 Tenant’s electrical contractor shall comply
with the all applicable editions of the National Electrical Code and all local
codes and ordinances.

 

(e)                                  All wiring will be copper and comply with
local codes.

 

9.7.2                                                Multi Tenanted Floor

 

(a)                                  Landlord has provided certain electrical
services to each floor, refer to Landlord’s Work.  Beyond this, Tenant must
provide the following:

 

(i)                       From the 277V lighting panel and 110V power panel,
Tenant will provide circuit breakers and branch circuits to the Tenant’s space
and all electrical devices required by Tenant. B.X. Cable is acceptable only
when the runs are grouped and secured to the structure.  Circuit runs will not
be allowed to rest on sprinkler pipes, duct work or ceiling systems.

 

(b)                                 Tenant shall not install any light fixtures
within five (5) feet of the exterior window wall.

 

(c)                                  Tenant’s electrical contractor shall comply
with the all applicable editions of the National Electrical Code and all local
codes and ordinances.

 

(d)                                 All wiring will be copper and comply with
local codes.

 

9.8                                 PLUMBING

 

(a)                                  Landlord has provided for two soil and
ventstack locations on each floor for the use of the Tenant as required.  Tenant
will review space for the exact location.

 

(b)                                 Cold water line connection can be made at
wet columns.  Multi tenanted floor will tee off existing valve with its own
valve and leave caped at 4” pipe for the next tenant, refer to Appendix C for
details.

 

(c)                                  Miscellaneous Plumbing Requirements:

 

(i)                       Tenant may locate a toilet anywhere on the floor at
Tenant’s expense, subject to Building Codes, with prior approval by the
Landlord.

 

(ii)                    Kitchen sink will be stainless steel commercial grade
with commercial grade faucets.  Sinks can be either cold only or hot and cold.
Heated water can come from either tank type water heater concealed in the
ceiling or under the counter, or an Insta-Hot installed under the counter.

 

(iii)                 Tenant must use low flow, quiet flush water closets and
urinals, as approved by the Building Department.

 

(iv)                Hot water “pop-off” valve options:

 

J-14

--------------------------------------------------------------------------------


 

a)              Pop-off valve drain line can terminate into slop sink, floor
sink or other approved Building Department locations, but not into a floor
drain.

 

b)             Water heaters can set, and pop-off into, a sealed sheet metal
pan.  Pan shall have drain line to a “Y” tail section of lavatory waste pipe, as
approved by the Building Department.

 

9.9                                 SPRINKLER SYSTEM

 

(a)                                  Landlord has provided the base sprinkler
system as Landlord’s Work.  This system has been designed with provisions for
expansion in the number of heads on each pipe.

 

(b)                                 The Tenant will use the existing heads and
if additional heads are required, Tenant will use the standard building head,
which is “Reliable D-1.”

 

(c)                                  All alterations to Landlord’s system must
be submitted to Landlord’s underwriter for review and approval.

 

(d)                                 The Building Inspector shall be the final
authority as to where and how many heads are required by the code.

 

(e)                                  All sprinkler work shall be performed in
accordance with the following regulatory agencies but not limited to:

 

(i)                       The State of New Jersey Uniform Construction Code 1990

 

(ii)                    BOCA Basic Mechanical Code 1990

 

(iii)                 BOCA Basic Building Code 1990

 

(iv)                NFPA Standard 13 Sprinkler System 1990

 

(v)                   Fire Insurance Underwriters for the Building

 

(f)                                    Shut down of the system requires a 48
hour notice to the Building Manager, there are no exceptions.

 

9.10                           HEATING, VENTILATION & AIR CONDITIONING

 

9.10.1                                          Single Tenant Floor

 

Landlord has provided certain HVAC services to each floor, refer to Landlord’s
Work.  Beyond this, Tenant must provide the following:

 

(i)                       Medium pressure ductwork distribution system from the
tap point at the core walls.

 

J-15

--------------------------------------------------------------------------------


 

(ii)                    Low pressure ductwork distribution to VAV Boxes.

 

(iii)                 Flex distribution to supply air registers in ceiling.

 

(iv)                Connection to pneumatic control system and distribution to
VAV the thermostats.

 

9.10.2                                          Multi Tenanted Floors

 

Landlord has provided certain HVAC service to each floor, refer to Landlord’s
Work.  Beyond this point, Tenant must provide the following:

 

(a)                                  Low pressure ductwork and taps to existing
medium pressure ductwork and VAV Box.

 

(b)                                 Flex distribution to supply air register in
ceiling.

 

(c)                                  Connection to pneumatic control system at
the side of the medium pressure ductwork and distribution to VAV and thermostat.

 

9.11                           TELEPHONE SERVICE

 

Landlord has provided certain telephone service to the floor, refer to
Landlord’s Work. Beyond this point, Tenant must provide its own system and make
arrangements for service to the Premises and all wire, plugs and connection
panels as Tenant may require.

 

Tenant will only be allowed to use plenum rate cable in the building and all
wires will be suspended from the structure.  No wires will be allowed to rest on
ceiling system, duct work or sprinkler pipes.

 

9.12                           FIRE ALARM SYSTEM

 

Landlord has provided certain systems to each floor, refer to Landlord’s Work. 
Beyond this, Tenant must provide its own upgrade to the system.

 

(i)                       Relocation of existing speaker/strobe units as they
effect Tenant’s design and space.

 

(ii)                    Additional speaker/strobe units as requires per code &
wired back to Landlord’s connection point on the floor.

 

(iii)                 Smoke detector units as required per code and wired back
to Landlord’s connection point on the floor.

 

(iv)                Fire alarm pull stations as required per code and wired back
to Landlord’s connection point on the floor.

 

J-16

--------------------------------------------------------------------------------


 

(v)                   All connections to Landlord fire alarm system will be
performed by Landlord’s contractor at Tenant’s expense.

 

9.13                           SECURITY SYSTEM

 

Landlord has provided certain systems to each floor and the building, refer to
Landlord’s Work.

 

Beyond the above, Tenant must make its own plans for securing the Premises. 
However, no security system will impede the existing requirements of the floor
or the Premises in an emergency situation.

 

Any electronic locks must be connected to the base building’s fire alarm system
at Tenant’s expense.

 

9.14                           SIGNAGE CRITERIA

 

Landlord has designed a graphics system for the base building and all tenants
will adhere to this standard (refer to Appendix D for size and shape).  Tenants
that occupy one or more total floors may deviate from this criteria with
Landlord’s approval.

 

9.15                           CONSTRUCTION FACILITIES

 

(a)                                  Tenant shall remove all Tenant trash and
debris to designated trash receptacles during the construction of the Premises. 
Connection to temporary power including all temporary power lines, transformers
and electrical distribution is Tenant’s responsibility and shall be removed upon
completion of the Premises.

 

(b)                                 Plan check, building permits, sewer
connection charges and other City, County and State charges in connection with
all of Tenant’s Work shall be at Tenant’s expense.  The design and quality of
all work and installations undertaken by Tenant on the Premises shall be subject
to the approval of the Landlord in accordance with all City, County, and State
ordinances, rules and regulations.

 

(c)                                  Tenant’s contractor shall be responsible
for obtaining all Building, Health & Fire Department and any other permits
required for Tenant’s occupancy.

 

(d)                                 Landlord’s approval of final drawings does
not guarantee approval by governing authorities, and it shall be the
responsibility of the Tenant to meet and comply with all National, State, and
Local code requirements.

 

(e)                                  Tenant’s contractor will confine its
materials, tools, & work force to the Premises.

 

(f)                                    All construction workers and materials
will enter and exit the building via the loading dock and the service
elevators.  No construction material or tradesmen will be allowed on the
passenger elevators.

 

J-17

--------------------------------------------------------------------------------


 

(g)                                 Tenant shall coordinate its general
contractor and its subcontractors with Landlord’s contractors.  Conflicts
between Landlord’s Work and Tenant’s Work shall be resolved to the benefit of
the Landlord’s  Work, including any and all trade union issues.  Tenant is
responsible for complying with the existing trade union agreements of the
building.

 

The work to be done by Tenant in satisfying its obligation in connection with
the Lease shall not be limited to work described in the foregoing section.  All
other items of work not therein provided for is to be done by Tenant at its sole
expense

 

10.                               INSPECTIONS

 

It is the responsibility of the Tenant to obtain all building department final
inspections for occupancy in the Premises prior to move-in.

 

Certificate of Occupancy Acceptance Requirements:  Many questions arise to the
procedures or outline of the inspections to be conducted prior to the issuance
of a temporary or permanent C.O.  These items listed below will assist you in
the conducting of a thorough inspection and expedite the issuance of the C.O. 
The lists are intended to be illustrative and are not intended to be exclusive.

 

All life safety systems should be checked thoroughly by the contractors for
proper operation and supervision for alarms.

 

Some of the discrepancies that are usually encountered during the walk through
are as follows:

 

·                                          Penetrations in rated areas

·                                          Sprinkler valves not identified

·                                          Rooms not identified

·                                          Trouble condition on fire alarm
control panel not explained

·                                          Panels and boxes not closed, nor
circuits in panels not identified

·                                          Operation of emergency systems, when
fire alarm activates

·                                          Improperly trained people to activate
systems

·                                          Additional egress lighting

·                                          Audibility of alarm signals

·                                          Improper spacing or insufficient
smoke detectors in required areas

·                                          Exit passageways between furniture
system not to code.

·                                          Lack of fire extinguishers

 

Paperwork that would be required:

 

·                                          Architects/engineers sign off of the
installation

·                                          Contractors/sub-contractors sign off
of the installation

·                                          Sprinkler certification paperwork

·                                         Alarm certification paperwork (if
applicable)

·                                          Fire pump calibration and test papers
(if applicable)

 

J-18

--------------------------------------------------------------------------------


 

·                                          Elevator inspection report (if
applicable)

·                                          Permit updates

·                                          C.O. Application

·                                          Flame spread rating for carpet and
furniture

 

Outline of procedure:

 

·                                          Inspectors walk through area(s) for
individual subcode requirements

 

Under normal building power:

 

Perform operational check fire alarm activation components, i.e., manual pulls,
sprinkler, smoke detectors; check for proper response if applicable:  elevator
recall, stair pressurization, indication, door release, audibility, fire pump;
supervision tests of sprinklers and alarms; check of voice/alarm system; check
of interior phone communication system i.e., lobby, staircase, elevator; perform
operational check of elevator recall:  designated level check, alternate level
check, phone communication; shut down of power in building (emergency power
test) if applicable; repeat all of the above; shut down of power to space;
primary check exit and emergency lighting.

 

Additional tests may be required for hazardous areas, computer rooms/EPO
test, etc.

 

Prior to having the Building Department’s final walk through, Tenant will notify
Landlord and Project Manager and conduct a trial walk through.  This review may
require activation of system, as noted above.

 

Notice of Building Department’s final walk through must be approved by Landlord
and arranged with Landlord at least 36 hours in advance in order to notify other
tenants in the Building.  THERE WILL BE NO EXCEPTIONS!

 

Inspection by Landlord and Project Manager is not deemed to be an approval for
occupancy of the Premises by Tenant.  Tenant must first obtain C.O. from the
Building Department.

 

11.          POST MOVE-IN

 

Typically, the occupancy of the Premises by the Tenant marks the end of the
formal association of the Project Manager and the Tenant and responsibility is
passed by the Project Manager to the Building Manager.  Building Management is
in contact with the Tenant from receipt of the lease summary, first to explain
the policies and services of the Building Manager’s office and later, to
coordinate the actual move-in of the Tenant.  It is therefore important that the
Tenant keep the Building Manager up-to-date on the status of the move-in
progress.  A weekly meeting including the Tenant, Project Manager and the
Building Manager is a viable means of accomplishing this communication.

 

Tenant should pay close attention to the following items. Tenant will be
responsible for paying for or reimbursing the Landlord for.

 

J-19

--------------------------------------------------------------------------------


 

1.                                       Elevators:  Tenant should make
arrangements with the Property Management office for use of the service
elevator(s) during its move.  Costs associated with the elevator operation
including the cost of a union elevator operator to move fixtures and furnishings
from the loading dock to Tenant’s floor and a stand-by maintenance man.

 

2.                                       Service Dock:  Tenant should make
arrangements with the Property Management office for berth space, time
allocation and procedures.

 

3.                                       Insurance:  Tenant shall provide
Landlord with Insurance Certificates additionally insuring Landlord and his
agents from the Tenant’s mover.

 

4.                                       Security:  Tenant will arrange for
security of its Premises during the move.  If Tenant elects to use Landlord’s
security force outside the standard security under the Lease, Tenant shall bear
all costs and responsibility.

 

5.                                       Protection:  Tenant will be responsible
for protection of walls and floors in its Premises and in the common areas that
Tenant may come into contact with.  Any damage to the Premises or Building
Common Area caused by Tenant, its general contractor, its mover or any one else
associated with Tenant will be repaired by Landlord at Tenant’s cost.

 

J-20

--------------------------------------------------------------------------------


 

APPENDIX A-1

 

PARTIAL WAIVER OF LIEN

 

WHEREAS,
                                                                                              ,
THE UNDERSIGNED, has furnished materials or performed labor for the erection,
repair, or alteration on behalf of [name Tenant], who has leased certain space
at 101 Hudson Street, Jersey City, New Jersey from 101 Hudson Leasing
Associates, pursuant to a contract, dated as of
                                         between
                                   and the undersigned, has agreed to release
all liens which the undersigned has or might have on the said land and building
by reason of the premises to the extent of all payments received to the date of
this Partial Waiver of Lien, which payments total
                                  .

 

NOW THESE PRESENTS WITNESS, that the undersigned, for and in consideration of
the premises and of One Dollar to the undersigned is paid, the receipt thereof
is hereby acknowledged, have remised, released and forever quit-claimed unto
[Tenant], 101 Hudson Street Associates, 101 Hudson Street Urban Renewal
Associates and 101 Hudson Leasing Associates and to their heirs and assigns, any
and all manner of liens, claims and demands whatsoever which the undersigned,
now has or could or might have on or against the said building and land by
reason of the premises to the extent of all payments received to the date of
this Partial Waiver of Lien, which payments total                     , so that
[Tenant],  101 Hudson Street Associates, 101 Hudson Street Urban Renewal
Associates and 101 Hudson Leasing Associates and to their heirs and assigns,
shall and may have, hold and enjoy the same, freed and discharged from all
liens, claims and demands whatsoever which the undersigned now have or might or
could have one or against the same, if these present had not been made to the
extent of all payments received to the date of this Partial Waiver of Lien,
which payments total                     .

 

IN WITNESS WHEREOF, the undersigned have hereunto set our hands and seals this
         day of                      , A.D. Two Thousand
                            .

 

Signed, sealed and delivered in the
presence of

 

 

 

 

By:

 

 

 

Its:

 

 

J-A-1

--------------------------------------------------------------------------------


 

APPENDIX A-2

 

FINAL WAIVER OF LIEN

 

WHEREAS,
                                                                                                
THE UNDERSIGNED, has furnished materials or performed labor for the erection,
repair, or alteration on behalf of [name Tenant], who has leased certain space
at 101 Hudson Street, Jersey City, New Jersey, pursuant to a contract, dated as
of                                         , between
                                       and the undersigned, has agreed to
release any and all liens which the undersigned has or might have on the said
land and building by reason of the premises.

 

NOW THESE PRESENTS WITNESS, that the undersigned, for and in consideration of
the premises and of One Dollar to the undersigned is paid, the receipt thereof
is hereby acknowledged, have remised, released and forever quit-claimed
unto       [Tenant]      , 101 Hudson Street Associates, 101 Hudson Urban
Renewal Associates and 101 Hudson Leasing Associates and to their heirs and
assigns, any and all manner of liens, claims and demands whatsoever which the
undersigned, now has or could or might have on or against       [Tenant]      ,
101 Hudson Street Associates, 101 Hudson Street Urban Renewal Associates and 101
Hudson Leasing Associates and their heirs and assigns, shall and may have, hold
and enjoy the same, freed and discharged from all liens, claims and demands
whatsoever which the undersigned now have or might or could have on or against
the same, if these presents had not been made.

 

IN WITNESS WHEREOF, the undersigned have hereunto set our hands and seals this
         day of                              Two Thousand
                          .

 

By:

 

 

 

 

 

 

 

Company:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Signed, sealed and delivered

 

 

 

 

 

 

 

 

 

in the presence of

 

Notary Seal

 

A-2

--------------------------------------------------------------------------------


 

APPENDIX B

 

RULES AND REGULATIONS GOVERNING WORK
PERFORMED
AT 101 HUDSON STREET

 

101 Hudson Leasing Associates hereby sets forth the following rules and
regulations governing the Work to be done by the Tenant’s general contractor,
its employees and any and all subcontractors employed by the general contractor,
and the Tenant shall cause general contractor to comply with these rules and
regulations and any changes thereto which may reasonably be made by the
Landlord. Tenant shall cause general contractor to see to it that any and all
subcontractors employed by the general contractor comply with the same.

 

1.                                      PERMITS

 

Permits and licenses necessary for the execution of the work shall be secured
and paid for by Tenant. The Building Permit shall be properly posted at the job
site, with a copy furnished to the Project Manager before construction
commences.

 

2.                                      WORK AREA

 

Before commencing any work, the Tenant shall have its general contractor erect
construction barriers, acceptable to Landlord, between the area where Tenant’s
Work is being conducted (the “Work Area”) and any public areas in the Building
and will keep the Work Area closed from public view until completion and
occupancy by Tenant.  The general contractor shall perform all construction
activities and all storage of material inside the Work Area.

 

3.                                      KEYS AND LOCKS

 

Tenant shall have its general contractor shall provide the Project Manager with
keys to all locks installed on or in the Work Area.  Project Manager will be
provided access to the Work Area at all times.

 

4.                                      COMMON AREAS

 

Tenant shall have its general contractor carefully protect all walls, carpets,
ceiling tiles, floors, furniture and fixtures in the Building’s Common Areas
(corridors, lobbies, restrooms, service dock elevator lobbies and service
elevator lobbies) or areas open to the public in relation to the movement of
material and work forces to the Work Area and the Tenant shall pay for repairs
or replacement of all damaged property therein (whether caused by its general
contractor or its agents or subcontractors) upon demand by the Landlord.  The
general contractor will not perform any construction activities or store any
materials in any Common Areas or public areas.  Alterations to multi-tenant
corridors

 

B-1

--------------------------------------------------------------------------------


 

(e.g., door cut-in) shall either be complete within the first week of 
construction or a visual barrier (approved by the Project Manager) shall be
erected at Tenant’s expense.

 

5.                                      ELEVATORS

 

All construction materials, tools and trash are to be transferred to and from
the Work Area via the freight elevator or service corridors except for
construction on the ground  floor where all transfers are to be done via the
exterior entrances of the Premises.  At no time shall the Tenant, its general
contractor or its subcontractors or suppliers use the passenger elevators to
move construction personnel, materials, equipment, tools or trash to and from
the Work Area without the express prior consent of Project Manager. 
Furthermore, the use of the freight elevator  shall be scheduled by the general
contractor with Project Manager. Any work or hauling of materials or trash on
occupied floors shall be conducted so as to leave unobstructed at all times the
public corridors, freight elevator vestibule or passenger elevator lobby. 
Tenant will be responsible for the cost of a operating engineer or elevator
operator during the construction period.  Because the freight elevator is the
principal means of providing hoisting for services as well as construction
activities, the Tenant shall instruct its general contractor to cooperate in
resolving any conflicts which may arise from time to time when the general
contractor is required to share the freight elevator with the Building’s
cleaning crew, other tenants, etc.  At no time may the Tenant, its general
contractor or its subcontractors block the freight elevator door open.  In the
event that any damage occurs to the freight elevator or freight elevator
lobbies, the Tenant will bear the total cost of repairs.

 

6.                                      WATER AND ELECTRICITY DURING
CONSTRUCTION

 

Sources of water and electricity (in reasonable quantities for lighting,
portable power tools, drinking water, water for testing and other such common
uses during construction) will be made available to the Tenant by the Landlord
at a cost to the Tenant of $1.00/RSF per year prorated for the time period of
construction which shall commence at the beginning of construction and end with
connection of permanent service. The general contractor shall make all
connections or furnish any necessary extensions to or from such sources, and
shall be responsible for promptly removing same upon completion of the Premises.

 

7.                                      SANITARY FACILITIES

 

During construction of Tenant’s Work, sanitary facilities will be furnished to
Tenant and its general contractor by the Project Manager. The Tenant and its
general contractor shall use only those facilities specifically provided or
designated by the Landlord.  Charges associated with a facility, clean-up or
damage of any kind shall be the responsibility of the Tenant.  Under no
circumstances will restroom facilities be used by workmen to clean construction
materials or tools.

 

B-2

--------------------------------------------------------------------------------


 

8.                                      DUSTY WORK

 

Tenant shall notify the Project Manager prior to commencement of extremely dusty
work (sheetrock cutting, sanding, extensive brooming, etc.)so that prior
arrangements can be made for additional filtering capacity on the affected HVAC
equipment.  Failure to make such notification will result in the Tenant being
responsible for any costs to return the equipment to proper condition.  If work
is being performed for a particular tenant, that tenant shall pay for the
additional construction filter.

 

9.                                      WORK APPROVAL

 

All drawings, change orders, subcontractors and materials must be approved by
the Project Manager prior to the start of construction and the Tenant will
maintain a clean set of drawings in the Work Area at all times.

 

10.                               DISPOSITION OF MATERIALS

 

Any and all trash removed and not reused in the construction, shall be disposed
of by Tenant as waste or unwanted material to a construction dumpster located in
the Loading Dock.  The dumpster shall be provided by Tenant at its cost.  The
building compactor is not to be used by any of the Tenant’s contractors. 
Violations will result in a charge to the Tenant.

 

11.                               CLEAN UP

 

Tenant shall instruct its general contractor that on a daily basis to keep the
Work Area and other related areas in the Building from accumulations of waste
material, debris, dirt, dust or rubbish caused or incidental to Tenant’s Work. 
Upon completion of the Tenant’s Work, the general contractor shall promptly
remove from the Work Area, the Building and the site, all tools, scaffolding,
surplus materials, trash and debris, and shall leave the site the Building and
Work Area clean.  Any debris, rubbish, materials or equipment left outside the
Work Area shall be disposed of by the Landlord.  The cost of such disposal shall
be the responsibility of Tenant.

 

12.                               WORKING HOURS

 

The Business Hours are Monday through Friday 8:00 a.m. to 6:00 p.m. except
Saturday, Sunday and Holidays.  There are certain operations that must be
performed outside of Business Hours to prevent the interruption of other
Tenant’s normal business operations.

 

These are:

 

a.                                       Drilling or cutting of the concrete
floor-slab.

 

b.                                      Drilling or cutting of any concrete or
metal structural member.

 

c.                                       Any work where machine noise or
vibration may disrupt normal office procedures.

 

B-3

--------------------------------------------------------------------------------


 

d.                                      Electrical connections require a shut
off of service to other tenants.

 

All work performed outside Business Hours must be scheduled and approved by the
Project Manager and Building Manager and all cost associated with this work will
be borne by Tenant including costs incurred by Landlord for Project Manager,
Building engineer and security personnel.

 

13.                               WORKMAN CONDUCT

 

No loud or abusive language or actions or the playing of music that can be heard
outside the Work Area will be tolerated.  Clothing worn by workers must be free
of offensive symbols or slogans.  It will be the responsibility of the Tenant
and its general contractor to enforce this regulation on a day-to-day basis
and/or in response to specific complaints from Building Manager.  Landlord or
Building Manager may cause the job to be shutdown if any complaints are received
by Landlord or Building Manager and are not promptly corrected by Tenant.

 

14.                               WORKMEN ENTRANCE/DELIVERIES

 

All workmen will enter the Building at the Loading Dock and sign in with
Building security to receive a pass to work on certain floors.  The Tenant and
its general contractor will provide the Project Manager, before beginning any
construction work, with a list of subcontractors and foremen names for the
Project.  All deliveries of materials must be made to the service Loading Dock
located on York Street.  Delivery vehicles have a 30 minute parking limit.  All
delivery personnel must check in with the Dock Master prior to using any berth
in the dock.  Those who abuse this privilege are subject to being towed away at
Tenant’s or the vehicle owner’s expense.  Any major non-Business Hour deliveries
of supplies or materials must be approved and scheduled in writing with the
Project Manager not less than three (3) days prior to such delivery.  Any cost
arising out of failure to approve and schedule through the Project Manager will
be billed to the Tenant.

 

15.                               BASE BUILDING ELECTRICAL PANEL CHANGES

 

All additional electrical circuits added to existing electrical panels or any
new circuits added to new electrical panels will be appropriately marked  as to
the area and/or equipment serviced by the circuit(s) in question as provided for
in specifications.  All electrical panels which have covers removed for any
reason (e.g. so as to allow the addition of new circuits) or any new electrical
panels which are installed shall be left at the end of each day with all panel
covers properly in place and all panel doors securely closed.  Under no
circumstances will power serving other tenants’ premises or other areas of the
Building be shut off without the specific advance written notice and approval of
the Project Manager.

 

B-4

--------------------------------------------------------------------------------


 

16.                               SPECIAL ELEVATOR SERVICES

 

Any work or repair that necessitates or involves the following must be scheduled
in advance with the Project Manager.

 

a.                                       Access to the top of an elevator cab.

 

b.                                      Utilization of an elevator cab to
perform special services.

 

c.                                       Work on or in any elevator cab
servicing the Building.

 

A five (5) day notice regarding such proposed activities should be given so as
to allow the Project Manager to arrange with the Building’s elevator installer
or service contractor to provide personnel to perform or supervise such
activities.

 

Under no circumstances should the Tenant or its general contractor permit their
personnel to utilize the elevator facilities for any purpose other than the
approved transport  of materials and/or personnel.  Tenant will be responsible
for any extra costs incurred by the Landlord including Project Manager,
security, Building engineer, union trades, etc. resulting from or in connection
with such use of the Building’s elevators by Tenant or its general contractor or
its subcontractors.

 

17.                               WELDING/CUTTING TORCH USE

 

No welding/cutting torch or arc welding equipment is to be used in the Building
without prior approval of Project Manager.  If such approval is granted by
Building Management, the general contractor must have a fire extinguisher
present in the Work Area at all times when the equipment is being used. 
Additionally, the Tenant and its general contractor may be required to perform
all such work during non-Business Hours because of the fumes which may be
associated with such welding.  Tenant and its general contractor shall take
efforts to protect life safety system from activating, and if a false alarm is
signaled, Tenant will be charged $1,000.00 for each incident.

 

18.                               USE OF VARNISHES/LACQUER AND SOLVENT BASED
COATINGS IN THE BUILDING

 

No use of varnishes, lacquers, solvent based coatings or glue are to be used in
the Building without the prior approval of the Project Manager.  This type of
work should be done off-site.  Anyone found using these compounds in or around
the Building without the approval of the Project Manager will be required to
cease such work and Tenant shall pay all costs required to ventilate the floor
or floors.

 

19.                               PAINT AND COMBUSTIBLES

 

All paint and other flammable materials will be stored in approved sealed
containers.  A fire extinguisher will be placed in the area where flammable
materials are used or stored.  “No Smoking” signs will be posted near
electrical, and strictly adhered to.  All rags will be stored in approved
containers which prevent combustion.

 

B-5

--------------------------------------------------------------------------------


 

20.                               DRAINING AND FILLING OF SPRINKLER LINES

 

Any work which will involve the draining of a sprinkler line or otherwise affect
the Building’s sprinkler system must be approved in advance by Project Manager
and Building Management.  In all instances where this is done, the system may
not be left inoperable overnight.  Draining and filling of the systems is only
allowed during the hours of 8:00 a.m. - 11:30 a.m. and 1:30 p.m. - 4:00 p.m.

 

De-energizing of the system related to drainage of the sprinkler lines will be
done in the presence of Building Management personnel in conjunction with
Tenant’s sprinkler subcontractor.

 

21.                               FIRE ALARM SYSTEM

 

When Tenant’s Work interferes with the fire alarm system wiring, connections to
this system must be performed by or under the direct supervision of the Building
engineers or its designated representatives.  The Tenant or its general
contractor must contact the Project Manager prior approval to commencing such
activity.  If system is activated and false alarm is signaled, Tenant will be
charged $1000.00 for each event.

 

22.                               LIGHT BULB AND BALLASTS

 

The Tenant is responsible for ensuring that all light fixtures in the Work Area
are working properly and are fully lit upon job completion.  This includes
replacement of tubes and ballasts as required in light fixtures that are
replaced, added or repositioned.

 

23.                               GOVERNING BODY

 

The Tenant is responsible for complying with all Federal, State and Local
Building Codes and Laws which are in effect.

 

24.                               ASBESTOS-CONTAINING MATERIALS

 

No asbestos-containing materials shall be allowed to be installed in any areas
of the Building.  Tenant and its general contractor shall verify that no
material used in the work performed under its contract contains asbestos
fibers.  An MSDS sheet must be submitted for all products used.

 

25.                               POSTING OF RULES AND REGULATIONS

 

A copy of these rules and regulations, acknowledged and accepted by the Tenant
and general contractor, must be posted at the Premises in a location clearly
visible to all workers. It is the Tenant and its general contractor’s
responsibility to instruct his employees and all subcontractors to familiarize
themselves with these rules and to enforce compliance with these rules at all
times.

 

B-6

--------------------------------------------------------------------------------


 

26.                               SMOKING ON FLOORS

 

No smoking will be allowed in the Common Areas of the Building or in any
occupied tenant space.

 

27.                               NON-COMPLIANCE

 

Non-compliance with these regulations will result in the possible barring of the
Tenant’s general contractor from current or future activities in the Building. 
Any costs incurred by Landlord in cleaning the Building or Work Area or
repairing damage resulting from the General Contractor’s activities (including
the activities of any of the General Contractor’s employees or subcontractors)
will be the responsibility of Tenant.

 

28.                               TRADES

 

All work performed in the building will be done by union forces following all
the applicable union agreements in force for the area that the building is
located in.

 

29.                               COSTS

 

All costs or expenses chargeable to Tenant pursuant to these Rules and
Regulations shall be deemed to be Additional Rent and payable within ten
(10) days of Tenant’s receipt of invoice therefor.

 

30.                               DELEGATION

 

Tenant may, as between Tenant and its general contractor, delegate its
responsibilities under these Rules and Regulations to its general contractor. 
Notwithstanding such delegations, Tenant shall be responsible and liable to
Landlord for the proper performance and enforcement of the Rules and
Regulations.

 

B-7

--------------------------------------------------------------------------------


 

These rules do not release the Tenant or its General Contractor from complying
with all federal, state and local code and laws and or any provisions in the
Lease.

 

ACKNOWLEDGED AND ACCEPTED BY:

(Must be an officer of the company)

 

 

 

 

 

General Contractor

 

Tenant

 

 

 

 

 

 

Person/Title

 

Person/Title

 

 

 

 

 

 

Date

 

Date

 

 

 

 

 

 

Witness

 

Witness

 

B-8

--------------------------------------------------------------------------------


 

APPENDIX D

 

REQUIRED PRODUCT FOR USE IN THE BUILDING

 

1.                                      ELECTRICAL SYSTEMS

 

a.                                       Speaker/Strobes: Faraday 2600 speaker ,
accessories, ceiling mount-white.

 

b.                                      Alarm Pull Station: Edwards No. 270A-SPO

 

c.                                       Smoke Detector: Edwards No. 6250B
Ionization - Type 24 Volt D.C.
White in color

 

d.                                      Heat Detectors:  Edwards No. 280B
Series Rate-of-Rise and fixed temperature, single pole normally open contact
-white in color

 

2.                                      SPRINKLER SYSTEM

 

3.                                      HVAC SYSTEM

 

a.                                       Variable Air Volume Box: Tempmaster
Type “V”.

 

b.                                      Thermostats: Honeywell TP 970 Series
Pneumatic with Blank Cover Face

 

4.                                      HARDWARE

 

a.                                       Latchsets: Yale Lever Trim Designs -
Augusta AU5401
ASA US 26D, Satin Chrome Finish

 

b.                                      Locksets: Yale Lever Trim Design
Augusta AU 5405 X ASA US26D

 

c.                                       Hinges: Stanley FBB 179 4.5 X 4.5 USP

 

d.                                      Floor Stops: FVS Floor Stops 436 - US
260

 

e.                                       Door Closer: LCN Smoothee with single
lever arm, roller and track 4113T ASA US 26D

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE K

 

List of Holidays

 

 

* NEW YEAR’S DAY *

 

* MEMORIAL DAY*

 

* INDEPENDENCE DAY *

 

* LABOR DAY *

 

* THANKSGIVING DAY *

 

* CHRISTMAS DAY *

 

—END—

 

K-1

--------------------------------------------------------------------------------


 

SCHEDULE L

 

Existing Furniture

 

[g24211kv33i001.gif]

 

L-1

--------------------------------------------------------------------------------